Exhibit 10.4

EXECUTION VERSION

 

 

 

€240,000,000

BRIDGE CREDIT AGREEMENT

Dated as of March 22, 2017

among

SUPERIOR INDUSTRIES INTERNATIONAL, INC.,

as the Borrower,

CITIBANK, N.A.,

as Administrative Agent,

and

THE OTHER LENDERS PARTY HERETO

 

 

CITIGROUP GLOBAL MARKETS INC.,

JPMORGAN CHASE BANK, N.A.,

RBC CAPITAL MARKETS1 and

DEUTSCHE BANK SECURITIES, INC.,

as Joint Lead Arrangers and Joint Lead Bookrunners

 

 

 

 

 

 

1  RBC Capital Markets is the brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

Table of Contents

 

         Page Article I Definitions and Accounting Terms SECTION 1.01      
Defined Terms    1 SECTION 1.02   Other Interpretive Provisions    57 SECTION
1.03   Accounting Terms    58 SECTION 1.04   Rounding    59 SECTION 1.05  
References to Agreements, Laws, etc.    59 SECTION 1.06   Times of Day and
Timing of Payment and Performance    59 SECTION 1.07   Pro Forma and Other
Calculations    59 SECTION 1.08   Restricted Payment Transaction    62 SECTION
1.09   Guaranties of Hedging Obligations    62 SECTION 1.10   Currency Generally
   62 Article II The Commitments and Borrowings SECTION 2.01   The Loans    62
SECTION 2.02   Borrowings, Conversions and Continuations of Loans    62 SECTION
2.03   Prepayments    64 SECTION 2.04   Termination or Reduction of Commitments
   67 SECTION 2.05   Repayment of Loans    67 SECTION 2.06   Change of Control
Prepayment Offer    67 SECTION 2.07   Interest    68 SECTION 2.08   Fees    69
SECTION 2.09   Computation of Interest and Fees    69 SECTION 2.10   Evidence of
Indebtedness    69 SECTION 2.11   Payments Generally    70 SECTION 2.12  
Sharing of Payments    71 SECTION 2.13   Defaulting Lenders; Adjustments    72
SECTION 2.14   Conversion Fee    72 SECTION 2.15   Senior Exchange Notes    72
SECTION 2.16   Securities Demand Failure    74 Article III Taxes, Increased
Costs Protection and Illegality SECTION 3.01   Taxes    74 SECTION 3.02  
Illegality    77 SECTION 3.03   Inability to Determine Rates    77 SECTION 3.04
  Increased Cost and Reduced Return; Capital Adequacy; Reserves on LIBO Rate
Loans    78 SECTION 3.05   Funding Losses    79 SECTION 3.06   Matters
Applicable to All Requests for Compensation    79 SECTION 3.07   Replacement of
Lenders under Certain Circumstances    79 SECTION 3.08   Survival    81

 

i



--------------------------------------------------------------------------------

         Page Article IV Conditions Precedent SECTION 4.01       Conditions
Precedent to Effectiveness    81 SECTION 4.02   Conditions to Funding    82
Article V Representations and Warranties SECTION 5.01   Existence, Qualification
and Power; Compliance with Laws    83 SECTION 5.02   Authorization; No
Contravention    83 SECTION 5.03   Governmental Authorization    84 SECTION 5.04
  Binding Effect    84 SECTION 5.05   Financial Statements; No Material Adverse
Effect    84 SECTION 5.06   Litigation    84 SECTION 5.07   Labor Matters    85
SECTION 5.08   Ownership of Property; Liens    85 SECTION 5.09   Environmental
Matters    85 SECTION 5.10   Taxes    85 SECTION 5.11   ERISA Compliance    85
SECTION 5.12   Subsidiaries    86 SECTION 5.13   Margin Regulations; Investment
Company Act    86 SECTION 5.14   Disclosure    86 SECTION 5.15   Intellectual
Property; Licenses, etc.    86 SECTION 5.16   Solvency    86 SECTION 5.17   USA
PATRIOT Act; Anti-Corruption Compliance; Sanctions    87 Article VI Affirmative
Covenants SECTION 6.01   Reports and Other Information    87 SECTION 6.02  
Certificates; Other Information    89 SECTION 6.03   Notices    91 SECTION 6.04
  Payment of Taxes    91 SECTION 6.05   Preservation of Existence, etc.    91
SECTION 6.06   Maintenance of Properties    91 SECTION 6.07   Maintenance of
Insurance    91 SECTION 6.08   Compliance with Laws    92 SECTION 6.09   Books
and Records    92 SECTION 6.10   Inspection Rights    92 SECTION 6.11   Covenant
to Guarantee Obligations    92 SECTION 6.12   Compliance with Environmental Laws
   92 SECTION 6.13   Use of Proceeds    93 SECTION 6.14   Tender Documents; Etc.
   93 SECTION 6.15   Anti-Corruption Compliance    93 Article VII Negative
Covenants SECTION 7.01   Liens    93 SECTION 7.02   Indebtedness    94

 

ii



--------------------------------------------------------------------------------

         Page SECTION 7.03       Fundamental Changes    102 SECTION 7.04   Asset
Sales; Prepayment Offer    104 SECTION 7.05   Restricted Payments    107 SECTION
7.06   Transactions with Affiliates    114 SECTION 7.07   Burdensome Agreements
   117 SECTION 7.08   Accounting Changes    119 SECTION 7.09   Equity
Contribution    119 Article VIII Events of Default and Remedies SECTION 8.01  
Events of Default    120 SECTION 8.02   Remedies upon Event of Default    121
SECTION 8.03   Application of Funds    121 Article IX Administrative Agent and
Other Agents SECTION 9.01   Appointment and Authorization of the Administrative
Agent    122 SECTION 9.02   Rights as a Lender    122 SECTION 9.03   Exculpatory
Provisions    122 SECTION 9.04   Lack of Reliance on the Administrative Agent   
123 SECTION 9.05   Certain Rights of the Administrative Agent    124 SECTION
9.06   Reliance by the Administrative Agent    124 SECTION 9.07   Delegation of
Duties    124 SECTION 9.08   Indemnification    124 SECTION 9.09   The
Administrative Agent in Its Individual Capacity    125 SECTION 9.10  
Resignation by the Administrative Agent    125 SECTION 9.11   Administrative
Agent May File Proofs of Claim    126 SECTION 9.12   Appointment of Supplemental
Administrative Agents    127 SECTION 9.13   Withholding Tax    127 Article X
Miscellaneous SECTION 10.01   Amendments, etc.    127 SECTION 10.02   Notices
and Other Communications; Facsimile Copies    129 SECTION 10.03   No Waiver;
Cumulative Remedies    131 SECTION 10.04   Costs and Expenses    131 SECTION
10.05   Indemnification by the Borrower    132 SECTION 10.06   Marshaling;
Payments Set Aside    132 SECTION 10.07   Successors and Assigns    133 SECTION
10.08   Confidentiality    139 SECTION 10.09   Setoff    140 SECTION 10.10  
Interest Rate Limitation    140 SECTION 10.11   Counterparts; Integration;
Effectiveness    141 SECTION 10.12   Electronic Execution of Assignments and
Certain Other Documents    141 SECTION 10.13   Survival of Representations and
Warranties    141 SECTION 10.14   Severability    141 SECTION 10.15   GOVERNING
LAW    141 SECTION 10.16   WAIVER OF RIGHT TO TRIAL BY JURY    142
SECTION 10.17       Binding Effect    142

 

iii



--------------------------------------------------------------------------------

         Page SECTION 10.18       Use of Name, Logo, etc.    142 SECTION 10.19  
USA PATRIOT Act    142 SECTION 10.20   Service of Process    143 SECTION 10.21  
No Advisory or Fiduciary Responsibility    143 SECTION 10.22   Release of
Guarantee Obligations    143 SECTION 10.23   Entire Agreement    143 SECTION
10.24   Acknowledgement and Consent to Bail-In of EEA Financial Institutions   
143

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(1)    Closing Date Guarantors 2.01    Closing Date Bridge Loan Commitments
2.16    Call Protection Provisions 5.12    Subsidiaries and Other Equity
Investments 7.01    Existing Liens 7.02    Existing Indebtedness 7.05   
Existing Investments 10.02    Administrative Agent’s Office, Certain Addresses
for Notices

EXHIBITS

 

   Form of A    Loan Notice B    Note C    Compliance Certificate D-1   
Assignment and Assumption D-2    Affiliated Lender Assignment and Assumption E
   Guaranty F    [Reserved] G    [Reserved] H    United States Tax Compliance
Certificates I    Solvency Certificate J    [Reserved] K    Form of Exchange
Notice

 

 

v



--------------------------------------------------------------------------------

BRIDGE CREDIT AGREEMENT

This BRIDGE CREDIT AGREEMENT (this “Agreement”) is entered into as of March 22,
2017 by and among SUPERIOR INDUSTRIES INTERNATIONAL, INC. a Delaware corporation
(the “Borrower”), CITIBANK, N.A., as administrative agent (in such capacity,
including any successor thereto, the “Administrative Agent”) under the Loan
Documents and each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

The Borrower intends to acquire (the “Closing Date Acquisition”), directly or
indirectly, Uniwheels AG, a stock corporation under German law (the “Target”),
by way of a tender offer for not less than 75% of the shares of the Target (the
“Offer”) with support of the Significant Holder.

In connection therewith, the Borrower intends to enter into the Credit
Agreement, in which (a) substantially simultaneously with the consummation of
the Offer, the lenders thereunder shall extend credit to the Borrower in the
form of $400.0 million of term loans and $150.0 million of revolving commitments
on the Closing Date as secured credit facilities and (b) from time to time on
and after the Closing Date, the lenders thereunder shall lend to the Borrower
and certain issuing banks shall issue certain letters of credit pursuant to the
Credit Agreement for the account of the Borrower, each to provide working
capital for, and for other general corporate purposes of, the Borrower and its
Subsidiaries, pursuant to the revolving commitments under the Credit Agreement
and pursuant to the terms of, and subject to the conditions set forth in, the
Credit Agreement.

On the date hereof, the Borrower intends to enter into this Agreement pursuant
to which the Lenders have agreed to make the Bridge Loans to the Borrower on the
Closing Date in an aggregate amount of up to €240.0 million.

The proceeds of such term loans and revolving commitments, together with the
proceeds of the Bridge Loans, the Equity Contribution and cash on hand, will be
used on the Closing Date, (i) to fund the Closing Date Refinancing and (ii) to
pay (A) the Transaction Consideration, (B) the Transaction Expenses and
(C) amounts required for working capital.

The Lenders have indicated their willingness to lend, in each case on the terms
and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Article I

Definitions and Accounting Terms

SECTION 1.01 Defined Terms. As used in this Agreement (including the
introductory paragraph hereof and the preliminary statements hereto), the
following terms have the meanings set forth below:

“Acquired Indebtedness” means, with respect to any specified Person,

(1) Indebtedness of any other Person existing at the time such other Person is
merged, consolidated or amalgamated with or into or became a Restricted
Subsidiary of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging, amalgamating
or consolidating with or into, or becoming a Restricted Subsidiary of, such
specified Person, and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.



--------------------------------------------------------------------------------

“AcquisitionCo” means Blitz F17-641 AG, having its registered office in
Frankfurt am Main registered with the commercial register of the local court in
Frankfurt am Main under docket number HRB 107708.

“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Affiliate Transaction” has the meaning specified in Section 7.06.

“Affiliated Lender” means, at any time, any Lender that is an Investor or an
Affiliate of an Investor (other than (a) the Borrower or any Subsidiary, (b) any
Debt Fund Affiliate or (c) any natural person) at such time.

“Affiliated Lender Assignment and Assumption” has the meaning specified in
Section 10.07(h)(vi).

“Affiliated Lender Cap” has the meaning specified in Section 10.07(h)(iv).

“Agent” means any transfer agent, paying agent or administrative agent,
including the Administrative Agent.

“Agent Parties” has the meaning specified in Section 10.02(4).

“Agent-Related Distress Event” means, with respect to the Administrative Agent
or any other Person that directly or indirectly controls the Administrative
Agent (each, a “Distressed Person”), (a) that such Distressed Person is or
becomes subject to a voluntary or involuntary case under any Debtor Relief Law,
(b) a custodian, conservator, receiver, or similar official is appointed for
such Distressed Person or any substantial part of such Distressed Person’s
assets, or (c) such Distressed Person is subject to a forced liquidation, makes
a general assignment for the benefit of creditors or is otherwise adjudicated
as, or determined by any Governmental Authority having regulatory authority over
such Distressed Person or its assets to be, insolvent or bankrupt; provided that
an Agent-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any Equity Interests in the
Administrative Agent or any Person that directly or indirectly controls the
Administrative Agent by a Governmental Authority or an instrumentality thereof
so long as such ownership interest does not result in or provide the
Administrative Agent with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit the Administrative Agent (or such Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with the Administrative Agent.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents, attorney-in-fact,
partners, trustees and advisors of such Persons and of such Persons’ Affiliates.

 

2



--------------------------------------------------------------------------------

“Agents” means, collectively, the Administrative Agent and the Supplemental
Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Bridge Credit Agreement, as amended, restated, amended
and restated, modified or supplemented from time to time in accordance with the
terms hereof.

“Agreement for Standby Letter of Credit” means the Application for Standby
Letter of Credit, dated as of the Effective Date, among the Tender Issuing Bank
and the Borrower as Applicant.

“AHYDO Payment” means any mandatory prepayment or redemption pursuant to the
terms of any Indebtedness that is intended or designed to cause such
Indebtedness not to be treated as an “applicable high yield discount obligation”
within the meaning of Section 163(i) of the Code.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees or a LIBO Rate floor (with such
increased amount being determined in the manner described in the final proviso
of this definition), or otherwise, in each case, incurred or payable by the
Borrower ratably to all lenders of such Indebtedness; provided that OID and
upfront fees shall be equated to interest rate assuming a 4-year life to
maturity (or, if less, the stated life to maturity at the time of incurrence of
the applicable Indebtedness); provided, further, that “All-In Yield” shall not
include arrangement fees, structuring fees, commitment fees, underwriting fees,
success fees, advisory fees, ticking fees, consent or amendment fees and any
similar fees (regardless of how such fees are computed and whether shared or
paid, in whole or in part, with or to any or all lenders) and any other fees not
generally paid ratably to all lenders of such Indebtedness; provided further
that, with respect to any Loans of an applicable Class that includes a LIBO Rate
floor, (1) to the extent that the reference rate on the date that the All-In
Yield is being calculated is less than such floor, the amount of such difference
shall be deemed added to the Applicable Margin for such Loans of such Class for
the purpose of calculating the All-In Yield and (2) to the extent that the
reference rate on the date that the All-In Yield is being calculated is greater
than such floor, then the floor shall be disregarded in calculating the All-In
Yield.

“Applicable Indebtedness” has the meaning assigned to it in the definition of
“Weighted Average Life to Maturity.”

“Applicable Margin” means a percentage per annum equal to 6.75%; provided that
the Applicable Margin for LIBO Rate Loans shall increase by 0.50% at the end of
each three-month period after the Closing Date (through, but not including, the
Interim Bridge Loan Maturity Date).

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Arrangers” means Citigroup Global Markets, Inc., JPMorgan Chase Bank, N.A., RBC
Capital Markets and Deutsche Bank Securities, Inc., each in its capacity as a
joint lead arranger under this Agreement.

“Asset Sale” means:

(1) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions of property or assets of the
Borrower or any Restricted Subsidiary (each referred to in this definition as a
“disposition”); or

(2) the issuance or sale of Equity Interests (other than Preferred Stock or
Disqualified Stock of Restricted Subsidiaries issued in compliance with
Section 7.02 and directors’ qualifying shares or shares or interests required to
be held by foreign nationals or other third parties to the extent required by
applicable Law) of any Restricted Subsidiary (other than to the Borrower or
another Restricted Subsidiary), whether in a single transaction or a series of
related transactions;

 

3



--------------------------------------------------------------------------------

in each case, other than:

(a) any disposition of:

(i) Cash Equivalents or Investment Grade Securities,

(ii) obsolete, damaged or worn out property or assets in the ordinary course of
business or consistent with industry practice or any disposition of inventory or
goods (or other assets) held for sale or no longer used or useful in the
ordinary course,

(iii) assets no longer economically practicable or commercially reasonable to
maintain (as determined in good faith by the management of the Borrower),

(iv) improvements made to leased real property to landlords pursuant to
customary terms of leases entered into in the ordinary course of business and

(v) assets for purposes of charitable contributions or similar gifts to the
extent such assets are not material to the ability of the Borrower and its
Restricted Subsidiaries, taken as a whole, to conduct its business in the
ordinary course;

(b) the disposition of all or substantially all of the assets of the Borrower or
a Restricted Subsidiary in a manner permitted pursuant to Section 7.03 (other
than Section 7.03(a)(2)) or any disposition that is not a Change of Control
pursuant to this Agreement;

(c) any disposition in connection with the making of any Restricted Payment that
is permitted to be made, and is made, under Section 7.05, any Permitted
Investment or any acquisition otherwise permitted under this Agreement;

(d) any disposition of property or assets or issuance or sale of Equity
Interests of any Restricted Subsidiary with an aggregate fair market value for
any individual transaction or series of related transactions of less than
$5.0 million;

(e) any disposition of property or assets or issuance of securities by a
Restricted Subsidiary to the Borrower or by the Borrower or a Restricted
Subsidiary to a Restricted Subsidiary;

(f) to the extent allowable under Section 1031 of the Code, any exchange of like
property (excluding any boot thereon) for use in a Similar Business;

(g) (i) the lease, assignment or sublease, license or sublicense of any real or
personal property in the ordinary course of business or consistent with industry
practice and (ii) the exercise of termination rights with respect to any lease,
sublease, license or sublicense or other agreement;

(h) any issuance, disposition or sale of Equity Interests in, or Indebtedness,
assets or other securities of, an Unrestricted Subsidiary;

(i) foreclosures, condemnation, expropriation, eminent domain or any similar
action (including for the avoidance of doubt, any Casualty Event) with respect
to assets or the granting of Liens not prohibited by this Agreement;

(j) sales of accounts receivable, or participations therein, or Securitization
Assets or related assets in connection with any Qualified Securitization
Facility, sales of receivables in connection with Receivables Financing
Transactions or the disposition of an account receivable in connection with the
collection or compromise thereof in the ordinary course of business or
consistent with industry practice or in bankruptcy or similar proceedings;

 

4



--------------------------------------------------------------------------------

(k) any financing transaction with respect to property built or acquired by the
Borrower or any Restricted Subsidiary after the Closing Date, including asset
securitizations permitted hereunder;

(l) the sale, lease, assignment, license, sublease or discount of inventory,
equipment, accounts receivable, notes receivable or other current assets in the
ordinary course of business or consistent with industry practice or the
conversion of accounts receivable to notes receivable or other dispositions of
accounts receivable in connection with the collection thereof in the ordinary
course of business or consistent with past practice;

(m) the licensing or sublicensing of intellectual property or other general
intangibles in the ordinary course of business or consistent with industry
practice;

(n) any surrender or waiver of contract rights or the settlement, release or
surrender of contract rights or other litigation claims in the ordinary course
of business or consistent with industry practice;

(o) the unwinding of any Hedging Obligations;

(p) sales, transfers and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(q) the lapse, abandonment or other disposition of intellectual property rights
in the ordinary course of business or consistent with industry practice, which
in the reasonable good faith determination of the Borrower, are not material to
the conduct of the business of the Borrower and its Restricted Subsidiaries
taken as a whole;

(r) the granting of a Lien that is permitted under Section 7.01;

(s) the issuance of directors’ qualifying shares and shares of Capital Stock of
Foreign Subsidiaries issued to foreign nationals as required by applicable Law;

(t) the disposition of any assets (including Equity Interests) (i) acquired in a
transaction permitted hereunder, which assets are not used or useful in the
principal business of the Borrower and its Restricted Subsidiaries or (ii) made
in connection with the approval of any applicable antitrust authority or
otherwise necessary or advisable in the good faith determination of the Borrower
to consummate any acquisition permitted hereunder;

(u) dispositions of property to the extent that such property is exchanged for
credit against the purchase price of similar replacement property;

(v) dispositions of property in connection with any Sale-Leaseback Transaction;
and

(w) the sales of property or assets for an aggregate fair market value since the
date of this Agreement not to exceed $50.0 million.

“ASU” has the meaning assigned to it in the definition of Capitalized Lease
Obligation.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D-1 or any other form approved by the Administrative Agent.

“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel, to the extent documented in reasonable
detail and invoiced.

 

5



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease Obligation of any Person, the amount thereof that would appear as a
liability on a balance sheet of such Person prepared as of such date in
accordance with GAAP.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” has the meaning specified in Section 8.02.

“Basket” means any amount, threshold or other value permitted or prescribed with
respect to any Lien, Indebtedness, Asset Sale, Investment, Restricted Payment,
transaction value, judgment or other amount under any provision in Articles V,
VI, VII or VIII and the definitions related thereto.

“Big Boy Letter” means a letter from a Lender acknowledging that (1) an assignee
may have information regarding the Borrower and any Subsidiary of the Borrower,
their ability to perform the Obligations or any other material information that
has not previously been disclosed to the Administrative Agent and the Lenders
(“Excluded Information”), (2) the Excluded Information may not be available to
such Lender, (3) such Lender has independently and without reliance on any other
party made its own analysis and determined to assign Loans to such assignee
pursuant to Section 10.07(h) or (l) notwithstanding its lack of knowledge of the
Excluded Information and (4) such Lender waives and releases any claims it may
have against the Administrative Agent, such assignee, the Borrower and the
Subsidiaries of the Borrower with respect to the nondisclosure of the Excluded
Information; or otherwise in form and substance reasonably satisfactory to such
assignee, the Administrative Agent and assigning Lender.

“Board of Directors” means, for any Person, the board of directors or other
governing body of such Person or, if such Person does not have such a board of
directors or other governing body and is owned or managed by a single entity,
the Board of Directors of such entity, or, in either case, any committee thereof
duly authorized to act on behalf of such Board of Directors. Unless otherwise
provided, “Board of Directors” means the Board of Directors of the Borrower.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement. Upon the consummation of any transaction permitted by Section
7.03(a), “Borrower” shall mean the “Successor Borrower.”

“Borrower Annual Financial Statements” means the audited consolidated balance
sheets and related audited consolidated statements of operations, members’
equity (deficit) and cash flows of the Borrower and its Subsidiaries for the
fiscal years ended December 31, 2014 and December 31, 2015.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Parties” means the collective reference to the Borrower and each
Subsidiary of the Borrower and “Borrower Party” means any of them.

“Borrower Quarterly Financial Statements” means the unaudited consolidated
balance sheets and related unaudited consolidated statements of income, cash
flows and members’ equity (deficit) of the Borrower and its Subsidiaries for the
fiscal quarters ended March 31, 2016, June 30, 2016, September 30, 2016 and
December 31, 2016.

“Borrowing” means a borrowing consisting of Loans made or continued on the same
date and having the same Interest Period.

 

6



--------------------------------------------------------------------------------

“Broker-Dealer Regulated Subsidiary” means any Subsidiary of the Borrower that
is registered as a broker-dealer under the Exchange Act or any other applicable
Laws requiring such registration.

“Business Day” means any day that is not a Legal Holiday and with respect to any
interest rate settings as to a LIBO Rate Loan denominated in Euros, any
fundings, disbursements, settlements and payments of any such LIBO Rate Loan in
Euros, or any other dealings in Euros to be carried out pursuant to this
Agreement in respect of any such LIBO Rate Loan, shall mean a TARGET Day.

“Canadian Dollars” means the lawful currency of Canada.

“Capital Markets Indebtedness” means any Indebtedness consisting of bonds,
debentures, notes or other similar debt securities issued in (a)a public
offering registered under the Securities Act, (b) a private placement to
institutional investors that is resold in accordance with Rule 144A or
Regulation S under the Securities Act, whether or not it includes registration
rights entitling the holders of such debt securities to registration thereof
with the SEC or (c) a private placement to institutional investors. For the
avoidance of doubt, the term “Capital Markets Indebtedness” does not include any
Indebtedness under commercial bank facilities, Indebtedness incurred in
connection with a Sale-Leaseback Transaction, Indebtedness incurred in the
ordinary course of business of the Borrower, Capitalized Lease Obligations or
recourse transfer of any financial asset or any other type of Indebtedness
incurred in a manner not customarily viewed as a “securities offering.”

“Capital Stock” means:

(1) in the case of a corporation, corporate stock or shares in the capital of
such corporation;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into or exchangeable for Capital Stock, whether or not such debt
securities include any right of participation with Capital Stock.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP; provided that all obligations of any Person that are or would have been
treated as operating leases for purposes of GAAP prior to the issuance by the
Financial Accounting Standards Board on February 25, 2016 of an Accounting
Standards Update (the “ASU”) shall continue to be accounted for as operating
leases for purposes of all financial definitions and calculations for purpose of
this Agreement (whether or not such operating lease obligations were in effect
on such date) notwithstanding the fact that such obligations are required in
accordance with the ASU (on a prospective or retroactive basis or otherwise) to
be treated as Capitalized Lease Obligations in the financial statements to be
delivered pursuant to Section 6.01.

“Captive Insurance Subsidiary” means any Subsidiary of the Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

“Cash Equivalents” means:

(1) Dollars;

(2) (a) Euros, Yen, Canadian Dollars, Sterling, Polish Zloty, Mexican Pesos or
any national currency of any Participating Member State;

 

7



--------------------------------------------------------------------------------

(b) in the case of any Foreign Subsidiary or any jurisdiction in which the
Borrower or any Restricted Subsidiary conducts business, such local currencies
held by it from time to time in the ordinary course of business or consistent
with industry practice;

(3) readily marketable direct obligations issued or directly and fully and
unconditionally guaranteed or insured by the U.S. government or any agency or
instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government with maturities of 36
months or less from the date of acquisition;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of three years or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding three years and overnight
bank deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $500.0 million in the case of U.S. banks
and $100.0 million (or the U.S. Dollar equivalent as of the date of
determination) in the case of non-U.S. banks;

(5) repurchase obligations for underlying securities of the types described in
clauses (3) and (4) above or clauses (7) and (8) below entered into with any
financial institution or recognized securities dealer meeting the qualifications
specified in clause (4) above;

(6) commercial paper and variable or fixed rate notes rated at least P-2 by
Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P is
rating such obligations, an equivalent rating from another Rating Agency
selected by the Borrower) and in each case maturing within 36 months after the
date of acquisition thereof;

(7) marketable short-term money market and similar liquid funds having a rating
of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P is rating such obligations, an equivalent rating
from another Rating Agency selected by the Borrower);

(8) securities issued or directly and fully and unconditionally guaranteed by
any state, commonwealth or territory of the United States or any political
subdivision or taxing authority of any such state, commonwealth or territory or
any public instrumentality thereof having maturities of not more than 36 months
from the date of acquisition thereof;

(9) readily marketable direct obligations issued or directly and fully and
unconditionally guaranteed by any foreign government or any political
subdivision or public instrumentality thereof, in each case having an Investment
Grade Rating from either Moody’s or S&P (or, if at any time neither Moody’s nor
S&P is rating such obligations, an equivalent rating from another Rating Agency
selected by the Borrower) with maturities of 36 months or less from the date of
acquisition;

(10) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s (or, if at any time neither
Moody’s nor S&P is rating such obligations, an equivalent rating from another
Rating Agency selected by the Borrower) with maturities of 36 months or less
from the date of acquisition;

(11) Investments with average maturities of 36 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P is rating such obligations, an equivalent
rating from another Rating Agency selected by the Borrower);

(12) investment funds investing substantially all of their assets in securities
of the types described in clauses (1) through (11) above; and

(13) solely with respect to any Captive Insurance Subsidiary, any investment
that the Captive Insurance Subsidiary is not prohibited to make in accordance
with applicable Law.

 

8



--------------------------------------------------------------------------------

In the case of Investments by any Foreign Subsidiary or Investments made in a
country outside the United States of America, Cash Equivalents will also include
(i) investments of the type and maturity described in clauses (1) through (13)
above of foreign obligors, which investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (ii) other short-term investments
utilized by Foreign Subsidiaries in accordance with normal investment practices
for cash management in investments analogous to the foregoing investments in
clauses (1) through (13) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents will include amounts denominated
in currencies other than those set forth in clauses (1) and (2) above, provided
that such amounts, except amounts used to pay non-Dollar denominated obligations
of the Borrower or any Restricted Subsidiary in the ordinary course of business,
are converted into any currency listed in clause (1) or (2) above as promptly as
practicable and in any event within ten (10) Business Days following the receipt
of such amounts.

“Cash Management Agreement” means any agreement entered into from time to time
by the Borrower or any Restricted Subsidiary in connection with cash management
services for collections, other Cash Management Services and for operating,
payroll and trust accounts of such Person, including automatic clearing house
services, controlled disbursement services, electronic funds transfer services,
information reporting services, lockbox services, stop payment services and wire
transfer services.

“Cash Management Services” means (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft,
automatic clearing house fund transfer services, return items and interstate
depository network services), (c) foreign exchange, netting and currency
management services and (d) any other demand deposit or operating account
relationships or other cash management services, including under any Cash
Management Agreements.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

“CFC Holdco” means a Domestic Subsidiary that is treated as a disregarded entity
for U.S. federal income tax purposes substantially all of whose assets consists
(directly or indirectly through disregarded entities) of the Capital Stock or
indebtedness of one or more Subsidiaries that are CFCs.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption of any law, rule, regulation or treaty (excluding
the taking effect after the Effective Date of a law, rule, regulation or treaty
adopted prior to the Effective Date), (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority. It is understood and agreed that (i) the Dodd–Frank Wall
Street Reform and Consumer Protection Act (Public Law 111-203, H.R. 4173), all
Laws relating thereto and all interpretations and applications thereof and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall, for the purpose of this Agreement, be
deemed to be adopted subsequent to the Effective Date.

“Change of Control” means the occurrence of any of the following after the
Closing Date:

(1) the sale, lease, transfer, conveyance or other disposition in one or a
series of related transactions (other than by merger, consolidation,
amalgamation or business combination) of all or substantially all of the assets
of the Borrower and its Subsidiaries, taken as a whole, to any Person other than
one or more Permitted Holders; or

 

9



--------------------------------------------------------------------------------

(2) (a) any Person (other than a Permitted Holder) or (b) Persons (other than
one or more Permitted Holders) constituting a “group” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act), becoming the “beneficial owner”
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of Equity Interests of the Borrower representing more than fifty
percent (50%) of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower (it being understood and agreed
that for purposes of measuring beneficial ownership held by any Person that is
not a Permitted Holder, Equity Interests held by any Permitted Holder will be
excluded), unless the Permitted Holders have, at such time, directly or
indirectly, the right or the ability by voting power, contract or otherwise to
elect or designate for election at least a majority of the board of directors of
the Borrower.

“Closing Date” means the first date on which all the conditions precedent in
Section 4.02 are satisfied or waived in accordance with Section 10.01 and the
Interim Bridge Loans are made to the Borrower pursuant to Section 2.01.

“Closing Date Acquisition” has the meaning specified in the introductory
paragraph to this Agreement; for the avoidance of doubt, the Closing Date
Acquisition shall include (i) the acquisition of any minority Equity Interests
in the Target following the Closing Date, whether by way of a “squeeze out”
process or otherwise and (ii) the execution and delivery of the Domination
Agreement.

“Closing Date Bridge Loan Commitment” means, as to each Lender, its obligation
to make an Interim Bridge Loan to the Borrower in an aggregate amount not to
exceed the amount specified opposite such Lender’s name on Schedule 2.01 under
the caption “Closing Date Bridge Loan Commitment” or in the Assignment and
Assumption (or Affiliated Lender Assignment and Assumption) pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including pursuant
to Section 2.14, 2.15 or 2.16). The initial aggregate amount of the Closing Date
Bridge Loan Commitments is €240.0 million.

“Closing Date Refinancing” means the repayment of (i) all outstanding
Indebtedness under the Existing Credit Agreement (it being understood that
letters of credit may remain outstanding to the extent collateralized or
backstopped on the Closing Date) and (ii) certain outstanding Indebtedness of
the Target to be mutually agreed by the Borrower and the Administrative Agent
being repaid in connection with the Tender Effectiveness and, in each case, the
termination of all commitments, guarantees and security interests in respect of
such Indebtedness.

“Closing Date Total Net Leverage Ratio” means 2.95 to 1.00.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Commitment” means the Closing Date Bridge Loan Commitments.

“Commitment Letter” means the Commitment Letter, dated as of March 22, 2017,
among the Arrangers and the Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et.
seq.), as amended from time to time and any successor statute.

“Compensation Period” has the meaning specified in Section 2.11(3)(b).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C and which certificate shall in any event be a certificate of a
Financial Officer of the Borrower:

(1) certifying as to whether a Default has occurred and is continuing and, if
applicable, specifying the details thereof and any action taken or proposed to
be taken with respect thereto (in each case, other than any Default with respect
to which the Administrative Agent has otherwise obtained notice in accordance
with Section 6.03(1)), and

 

10



--------------------------------------------------------------------------------

(2) in the case of financial statements delivered under Section 6.01(1), setting
forth reasonably detailed calculations of (i) the Net Proceeds received during
the applicable period (after the Closing Date in the case of the fiscal year
ending December 31, 2017) by or on behalf of the Borrower or any Restricted
Subsidiary in respect of any Asset Sale or Casualty Event subject to prepayment
pursuant to Section 2.03(2)(a)(i) and the portion of such Net Proceeds that has
been invested or is intended to be reinvested in accordance with
Section 2.03(2)(a)(ii).

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person and its Restricted Subsidiaries, including the amortization of
intangible assets, deferred financing fees, debt issuance costs, commissions,
fees and expenses of such Person and its Restricted Subsidiaries for such period
on a consolidated basis and otherwise determined in accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person and its Restricted Subsidiaries for such
period:

(1) increased (without duplication) by the following, in each case (other than
clauses (viii) and (xii) below) to the extent deducted (and not added back) in
determining Consolidated Net Income for such period:

(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on Hedging Obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such Hedging Obligations or such derivative
instruments, and bank and letter of credit fees, letter of guarantee and
bankers’ acceptance fees and costs of surety bonds in connection with financing
activities, together with items excluded from the definition of “Consolidated
Interest Expense” pursuant to the definition thereof; plus

(ii) provision for taxes based on income, profits, revenue or capital, including
federal, foreign and state income, franchise, excise, value added and similar
taxes, property taxes and similar taxes, and foreign withholding taxes paid or
accrued during such period (including any future taxes or other levies that
replace or are intended to be in lieu of taxes, and any penalties and interest
related to taxes or arising from tax examinations) and the net tax expense
associated with any adjustments made pursuant to the definition of “Consolidated
Net Income”; plus

(iii) Consolidated Depreciation and Amortization Expense for such period; plus

(iv) any other non-cash charges, including any write-offs or write-downs
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, (A) the Borrower may determine not to add back such non-cash
charge in the current period and (B) to the extent the Borrower does decide to
add back such non-cash charge, the cash payment in respect thereof, with the
exception of any cash payments related to the settlement of deferred
compensation balances awarded prior to the Closing Date, in such future period
shall be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period); plus

(v) minority interest expense, the amount of any non-controlling interest
consisting of income attributable to non-controlling interests of third parties
in any non-wholly-owned Restricted Subsidiary, excluding cash distributions in
respect thereof, and the amount of any reductions in arriving at Consolidated
Net Income resulting from the application of Accounting Standards Codification
Topic No. 810, Consolidation; plus

(vi) (a) the amount of board director fees and (b) the amount of payments made
to optionholders of such Person, in connection with, or as a result of, any
distribution being made to equityholders of such Person, which payments are
being made to compensate such optionholders as though they were equityholders at
the time of, and entitled to share in, such distribution, in each case to the
extent permitted hereunder; plus

 

11



--------------------------------------------------------------------------------

(vii) the amount of loss or discount on sale of receivables, Securitization
Assets and related assets to any Securitization Subsidiary in connection with a
Qualified Securitization Facility; plus

(viii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any prior period to the extent non-cash gains relating to such income were
deducted in the calculation of Consolidated EBITDA pursuant to clause (2) below
for any previous period and not added back; plus

(ix) any costs or expenses incurred pursuant to any management equity plan,
stock option plan or any other management or employee benefit plan, agreement or
any stock subscription or shareholder agreement, to the extent that such costs
or expenses are funded with cash proceeds contributed to the capital of such
Person or net cash proceeds of an issuance of Equity Interests of such Person
(other than Disqualified Stock); plus

(x) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification Topic
715—Compensation—Retirement Benefits, and any other items of a similar nature;
plus

(xi) [reserved]; plus

(xii) (a) the amount of “run rate” cost savings, synergies and operating expense
reductions related to restructurings, cost savings initiatives or other
initiatives that are projected by the Borrower in good faith to result from
actions either taken or with respect to which substantial steps have been taken
or are expected to be taken (in the good faith determination of the Borrower)
within 24 months after the end of such period (or, with respect to cost savings,
synergies and operating expense reductions related to the Transactions, within
36 months after the Closing Date, or, to the extent identified in the Quality of
Earnings Analysis of PricewaterhouseCoopers LLP dated February 25, 2017 or
otherwise identified to the Arrangers, undertaken or implemented prior to the
Closing Date) (which cost savings, synergies or operating expense reductions
shall be calculated on a pro forma basis as though such cost savings, synergies
or operating expense reductions had been realized on the first day of such
period), net of the amount of actual benefits realized from such actions during
such period (it is understood and agreed that “run rate” means the full
recurring benefit that is associated with any action taken or with respect to
which substantial steps have been taken or are expected to be taken, whether
prior to or following the Closing Date) (which adjustments may be incremental to
(but not duplicative of) pro forma cost savings, synergies or operating expense
reduction adjustments made pursuant to Section 1.07); provided that such cost
savings, synergies and operating expenses are reasonably identifiable and
factually supportable; and (b) add-backs of the type identified in the Quality
of Earnings Analysis of PricewaterhouseCoopers LLP dated February 25, 2017; plus

(xiii) any payments in the nature of compensation or expense reimbursement made
to independent board members; plus

(xiv) internal software development costs that are expensed during the period
but could have been capitalized in accordance with GAAP; plus

(xv) any loss from discontinued operations (but if such operations are
classified as discontinued due to the fact that they are subject to an agreement
to dispose of such operations, only when and to the extent such operations are
actually disposed of); and

 

12



--------------------------------------------------------------------------------

(2) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(i) non-cash gains for such period (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income or Consolidated EBITDA in any prior period other
than any such accrual or reserve that has been added back to Consolidated Net
Income in calculating Consolidated EBITDA in accordance with this definition);

(ii) the amount of any non-controlling interest consisting of loss attributable
to non-controlling interests of third parties in any non-wholly owned Restricted
Subsidiary added to (and not deducted from) Consolidated Net Income in such
period; and

(iii) any net income from discontinued operations (but if such operations are
classified as discontinued due to the fact that they are subject to an agreement
to dispose of such operations, only when and to the extent such operations are
actually disposed of).

For the avoidance of doubt, Consolidated EBITDA shall be calculated, including
pro forma adjustments, in accordance with Section 1.07.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(1) cash interest expense (including that attributable to Capitalized Lease
Obligations), net of cash interest income, with respect to Indebtedness of such
Person and its Restricted Subsidiaries for such period, other than Non-Recourse
Indebtedness, including commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and net cash
costs under hedging agreements (other than in connection with the early
termination thereof); plus

(2) non-cash interest expense resulting solely from (a) the amortization of
original issue discount from the issuance of Indebtedness of such Person and its
Restricted Subsidiaries at less than par (excluding the Bridge Loans and any
Indebtedness borrowed under the Senior Credit Facilities in connection with the
Transactions and any Non-Recourse Indebtedness), plus (b) pay-in-kind interest
expense of such Person and its Restricted Subsidiaries payable pursuant to the
terms of the agreements governing Indebtedness for borrowed money;

excluding, in each case:

(i) amortization of deferred financing costs, debt issuance costs, commissions,
fees and expenses and any other amounts of non-cash interest other than referred
to in clauses (2)(a) and (2)(b) above (including as a result of the effects of
acquisition method accounting or pushdown accounting),

(ii) interest expense attributable to the movement of the mark-to-market
valuation of obligations under Hedging Obligations or other derivative
instruments, including pursuant to FASB Accounting Standards Codification Topic
815, Derivatives and Hedging,

(iii) costs associated with incurring or terminating Hedging Obligations and
cash costs associated with breakage in respect of hedging agreements for
interest rates,

(iv) commissions, discounts, yield, make-whole premium and other fees and
charges (including any interest expense) incurred in connection with any
Non-Recourse Indebtedness,

(v) “additional interest” owing pursuant to a registration rights agreement with
respect to any securities,

 

13



--------------------------------------------------------------------------------

(vi) any payments with respect to make-whole premiums or other breakage costs of
any Indebtedness, including any Indebtedness issued in connection with the
Transactions,

(vii) penalties and interest relating to taxes,

(viii) accretion or accrual of discounted liabilities not constituting
Indebtedness,

(ix) [reserved],

(x) any expense resulting from the discounting of Indebtedness in connection
with the application of recapitalization or purchase accounting,

(xi) any interest expense attributable to the exercise of appraisal rights and
the settlement of any claims or actions (whether actual, contingent or
potential) with respect thereto in connection with the Transactions, any
acquisition or Investment and

(xii) annual agency fees paid to any administrative agents and collateral agents
with respect to any secured or unsecured loans, debt facilities, debentures,
bonds, commercial paper facilities or other forms of Indebtedness (including any
security or collateral trust arrangements related thereto) under any Credit
Facilities, including the Senior Credit Facilities and the Bridge Loans.

For purposes of this definition, interest on a Capitalized Lease Obligation will
be deemed to accrue at an interest rate reasonably determined by such Person to
be the rate of interest implicit in such Capitalized Lease Obligation in
accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding (and
excluding the effect of), without duplication,

(1) extraordinary, non-recurring or unusual gains, losses, fees, costs, charges
or expenses (including relating to any strategic initiatives and accruals and
reserves in connection with such gains, losses, charges or expenses);
restructuring costs, charges, accruals or reserves (including restructuring and
integration costs related to acquisitions and adjustments to existing reserves,
and in each case, whether or not classified as such under GAAP); costs and
expenses related to any reconstruction, decommissioning, recommissioning or
reconfiguration of facilities and fixed assets for alternative uses; Public
Company Costs; costs and expenses related to the integration, consolidation,
opening, pre-opening and closing of facilities and fixed assets; severance and
relocation costs and expenses, one-time compensation costs and expenses,
consulting fees, signing, retention or completion bonuses, and executive
recruiting costs; costs and expenses incurred in connection with strategic
initiatives; transition costs and duplicative running costs; costs and expenses
incurred in connection with non-ordinary course product and intellectual
property development; costs incurred in connection with acquisitions (or
purchases of assets) prior to or after the Closing Date (including integration
costs); business optimization expenses (including costs and expenses relating to
business optimization programs, new systems design, retention charges, system
establishment costs and implementation costs and project start-up costs),
accruals and reserves; operating expenses attributable to the implementation of
cost-savings initiatives; curtailments and modifications to pension and
post-employment employee benefit plans (including any settlement of pension
liabilities and charges resulting from changes in estimates, valuations and
judgments);

(2) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
whether effected through a cumulative effect adjustment or a retroactive
application, in each case in accordance with GAAP;

(3) Transaction Expenses;

 

14



--------------------------------------------------------------------------------

(4) any gain (loss) on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business);

(5) the Net Income for such period of any Person that is an Unrestricted
Subsidiary and, solely for the purpose of determining the amount available for
Restricted Payments under clause (3)(A) of Section 7.05(a), the Net Income for
such period of any Person that is not a Subsidiary or that is accounted for by
the equity method of accounting; provided that the Consolidated Net Income of a
Person will be increased by the amount of dividends or distributions or other
payments that are actually paid in cash or Cash Equivalents (or to the extent
converted into cash or Cash Equivalents) to such Person or a Restricted
Subsidiary thereof in respect of such period);

(6) solely for the purpose of determining the amount available for Restricted
Payments under clause (3)(A) of Section 7.05(a), the Net Income for such period
of any Restricted Subsidiary (other than any Guarantor) to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of its Net Income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived (or the Borrower reasonably believes such
restriction could be waived and is using commercially reasonable efforts to
pursue such waiver); provided that Consolidated Net Income of a Person will be
increased by the amount of dividends or other distributions or other payments
actually paid in cash or Cash Equivalents (or to the extent converted into cash
or Cash Equivalents), or the amount that could have been paid in cash or Cash
Equivalents without violating any such restriction or requiring any such
approval, to such Person or a Restricted Subsidiary thereof in respect of such
period, to the extent not already included therein;

(7) effects of adjustments (including the effects of such adjustments pushed
down to such Person and its Restricted Subsidiaries) related to the application
of recapitalization accounting or purchase accounting (including in the
inventory, property and equipment, software, goodwill, intangible assets, in
process research and development, deferred revenue and debt line items);

(8) income (loss) from the early extinguishment or conversion of
(a) Indebtedness, (b) Hedging Obligations or (c) other derivative instruments;

(9) any impairment charge or asset write-off or write-down in each case,
pursuant to GAAP, and the amortization of intangibles arising pursuant to GAAP;

(10) (a) any equity based or non-cash compensation charge or expense, including
any such charge or expense arising from grants of stock appreciation, equity
incentive programs or similar rights, stock options, restricted stock or other
rights to, and any cash charges associated with the rollover, acceleration or
payout of, Equity Interests by management of such Person or of a Restricted
Subsidiary, (b) noncash compensation expense resulting from the application of
Accounting Standards Codification Topic No. 718, Compensation—Stock Compensation
or Accounting Standards Codification Topic 505-50, Equity-Based Payments to
Non-Employees, and (c) any income (loss) attributable to deferred compensation
plans or trusts;

(11) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
Investment, Asset Sale, disposition, incurrence or repayment of Indebtedness
(including such fees, expenses or charges related to the syndication and
incurrence of the Senior Credit Facilities and this Agreement), issuance of
Equity Interests (including by any direct or indirect parent of the Borrower),
recapitalization, refinancing transaction or amendment or modification of any
debt instrument (including any amendment or other modification of securities and
the Senior Credit Facilities and this Agreement) and including, in each case,
any such transaction whether consummated on, after or prior to the Closing Date
and any such transaction undertaken but not completed, and any charges or
nonrecurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not successful or consummated (including,
for the avoidance of doubt, the effects of expensing all transaction related
expenses in accordance with Accounting Standards Codification Topic No. 805,
Business Combinations);

 

15



--------------------------------------------------------------------------------

(12) accruals and reserves that are established or adjusted in connection with
the Transactions, an Investment or an acquisition that are required to be
established or adjusted as a result of the Transactions, such Investment or such
acquisition, in each case in accordance with GAAP;

(13) any expenses, charges or losses to the extent covered by insurance that
are, directly or indirectly, reimbursed or reimbursable by a third party, and
any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any acquisition, Investment or any
sale, conveyance, transfer or other disposition of assets permitted under this
Agreement;

(14) any non-cash gain (loss) attributable to the mark to market movement in the
valuation of Hedging Obligations or other derivative instruments pursuant to
FASB Accounting Standards Codification Topic 815—Derivatives and Hedging or mark
to market movement of other financial instruments pursuant to FASB Accounting
Standards Codification Topic 825—Financial Instruments;

(15) any net unrealized gain or loss (after any offset) resulting in such period
from currency transaction or translation gains or losses including those related
to currency remeasurements of Indebtedness (including any net loss or gain
resulting from (a) Hedging Obligations for currency exchange risk and
(b) resulting from intercompany indebtedness) and any other foreign currency
transaction or translation gains and losses, to the extent such gain or losses
are non-cash items;

(16) any adjustments resulting from the application of Accounting Standards
Codification Topic No. 460, Guarantees, or any comparable regulation;

(17) any non-cash rent expense;

(18) [reserved];

(19) any non-cash expenses, accruals or reserves related to adjustments to
historical tax exposures; and

(20) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, Consolidated Net Income will
include the amount of proceeds received or receivable from business interruption
insurance, the amount of any expenses or charges incurred by such Person or its
Restricted Subsidiaries during such period that are, directly or indirectly,
reimbursed or reimbursable by a third party, and amounts that are covered by
indemnification or other reimbursement provisions in connection with any
acquisition, Investment or any sale, conveyance, transfer or other disposition
of assets permitted hereunder.

Notwithstanding the foregoing, for the purpose of Section 7.05(a) (other than
clause (3)(D) of Section 7.05(a)), there will be excluded from Consolidated Net
Income any income arising from any sale or other disposition of Restricted
Investments made by such Person and its Restricted Subsidiaries, any repurchases
and redemptions of Restricted Investments from such Person and its Restricted
Subsidiaries, any repayments of loans and advances which constitute Restricted
Investments by such Person or any Restricted Subsidiary, any sale of the stock
of an Unrestricted Subsidiary or any distribution or dividend from an
Unrestricted Subsidiary, in each case only to the extent such amounts increase
the amount of Restricted Payments permitted under clause (3)(D) of Section
7.05(a).

“Consolidated Secured Debt” means, as of any date of determination, subject to
the definition of “Designated Revolving Commitments,” the aggregate principal
amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP, consisting only of Indebtedness for borrowed money, Capitalized Lease
Obligations and purchase money

 

16



--------------------------------------------------------------------------------

Indebtedness, in each case secured by a lien on the assets of the Borrower or
any Restricted Subsidiary; provided that Consolidated Secured Debt will not
include Non-Recourse Indebtedness, undrawn amounts under revolving credit
facilities and Indebtedness in respect of any (1) letter of credit, bank
guarantees and performance or similar bonds, except to the extent of obligations
in respect of drawn standby letters of credit which have not been reimbursed
within three (3) Business Days and (2) Hedging Obligations. The
Dollar-equivalent principal amount of any Indebtedness denominated in a foreign
currency will reflect the currency translation effects, determined in accordance
with GAAP, of Hedging Obligations for currency exchange risks with respect to
the applicable currency in effect on the date of determination of the
Dollar-equivalent principal amount of such Indebtedness.

“Consolidated Total Debt” means, as of any date of determination, subject to the
definition of “Designated Revolving Commitments,” the aggregate principal amount
of Indebtedness of the Borrower and its Restricted Subsidiaries outstanding on
such date, determined on a consolidated basis in accordance with GAAP,
consisting only of Indebtedness for borrowed money, Capitalized Lease
Obligations and purchase money Indebtedness; provided, Consolidated Total Debt
will not include Non-Recourse Indebtedness, undrawn amounts under revolving
credit facilities and Indebtedness in respect of any (1) letter of credit, bank
guarantees and performance or similar bonds, except to the extent of obligations
in respect of drawn standby letters of credit which have not been reimbursed
within three (3) Business Days and (2) Hedging Obligations. The
Dollar-equivalent principal amount of any Indebtedness denominated in a foreign
currency will reflect the currency translation effects, determined in accordance
with GAAP, of Hedging Obligations for currency exchange risks with respect to
the applicable currency in effect on the date of determination of the
Dollar-equivalent principal amount of such Indebtedness.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other monetary obligations
that do not constitute Indebtedness (“primary obligations”) of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, including
any obligation of such Person, whether or not contingent:

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor;

(2) to advance or supply funds:

(a) for the purchase or payment of any such primary obligation or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Controlled Investment Affiliate” means, as to any Person, any other Person,
other than any Investor, which directly or indirectly is in control of, is
controlled by, or is under common control with such Person and is organized by
such Person (or any Person controlling such Person) primarily for making direct
or indirect equity or debt investments in the Borrower or other companies.

“Conversion Fee” is a fee equal to 2.00% of the aggregate principal amount of
the outstanding Interim Bridge Loans held by the Arrangers that are party to the
Commitment Letter, in accordance with their applicable pro rata percentage of
the commitments described therein, on the Interim Bridge Loan Maturity Date to
the extent extendable pursuant to the terms thereof, which Conversion Fee shall
be earned and payable in full on the Interim Bridge Loan Maturity Date.

 

17



--------------------------------------------------------------------------------

“Convertible Indebtedness” means Indebtedness of the Borrower (which may be
guaranteed by the Guarantors) permitted to be incurred hereunder that is either
(a) convertible into common equity of the Borrower (and cash in lieu of
fractional shares) or cash (in an amount determined by reference to the price of
such common equity) or (b) sold as units with call options, warrants or rights
to purchase (or substantially equivalent derivative transactions) that are
exercisable for common equity of the Borrower or cash (in an amount determined
by reference to the price of such common equity).

“Credit Agreement” means that certain Credit Agreement, dated as of the date
hereof, among the Borrower, the Administrative Agent, Citibank, N.A. as
collateral agent, certain issuing banks, each named therein, and the other
lenders party thereto, as amended, restated or otherwise modified from time to
time.

“Credit Extension” has the meaning as such term is defined in the Credit
Agreement

“Credit Facilities” means, with respect to the Borrower or any Restricted
Subsidiary, one or more debt facilities, including the Senior Credit Facilities
or other financing arrangements (including commercial paper facilities or
indentures) providing for revolving credit loans, term loans, note issuances,
letters of credit or other long-term indebtedness, including any notes,
mortgages, guarantees, collateral documents, instruments and other agreements
executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements or refundings thereof, in
whole or in part, and any indentures or credit facilities or commercial paper
facilities that replace, refund, supplement, extend, renew, restate, amend,
modify or refinance any part of the loans, notes, other credit facilities or
commitments thereunder, including any such exchange, replacement, refunding,
supplemental, extended, renewed, restated, amended, modified or refinancing
facility, arrangement or indenture that increases the amount permitted to be
borrowed or issued thereunder or alters the maturity thereof (provided that such
increase in borrowings or issuances is permitted under Section 7.02) or adds
Restricted Subsidiaries as additional borrowers or guarantors thereunder and
whether by the same or any other agent, trustee, lender or group of lenders or
holders.

“Debt Fund Affiliate” means any Affiliate of an Investor that is a bona fide
diversified debt fund that is not (a) a natural person or (b) the Borrower or
any Subsidiary of the Borrower.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Excess Proceeds” has the meaning specified in Section 7.04(d).

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Default Rate” means an interest rate equal to (a) the LIBO Rate plus (b) the
Applicable Margin plus (c) 2.00% per annum; provided that with respect to the
outstanding principal amount of any Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Margin) otherwise
applicable to such Loan (giving effect to Section 2.02(4)) plus 2.00% per annum,
in each case, to the fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has refused (which refusal may be
given verbally or in writing and has not been retracted) or failed to perform
any of its funding obligations hereunder, including in respect of its Loans,
within one Business Day of the date required to be funded by it hereunder,
(b) has failed to pay over to the Administrative Agent, any Lender any other
amount required to be paid by it hereunder within one Business Day of the date
when due, unless the subject of a good faith dispute, (c) has notified the
Borrower or the Administrative Agent that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or generally under other agreements in
which it commits to extend credit, (d) has failed, within three (3) Business
Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (e) has, or has a direct or indirect parent company that has,
either (i) admitted in writing that it is insolvent or (ii) become subject to a
Lender-Related Distress Event. Any determination by the Administrative Agent as
to whether a Lender is a Defaulting Lender shall be conclusive absent manifest
error.

 

18



--------------------------------------------------------------------------------

“Demand Failure Event” has the meaning assigned to such term in the Fee Letter.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
less the amount of cash or Cash Equivalents received in connection with a
subsequent sale, redemption or repurchase of, or collection or payment on, such
Designated Non-Cash Consideration.

“Designated Preferred Stock” means Preferred Stock of the Borrower or any
Restricted Subsidiary thereof (in each case other than Disqualified Stock) that
is issued for cash (other than to a Restricted Subsidiary or an employee stock
ownership plan or trust established by the Borrower or any of its Subsidiaries)
and is so designated as Designated Preferred Stock, pursuant to an Officer’s
Certificate, on or promptly after the issuance date thereof, the cash proceeds
of which are excluded from the calculation set forth in clause (3) of Section
7.05(a).

“Designated Revolving Commitments” means any commitments to make loans or extend
credit on a revolving basis to the Borrower or any Restricted Subsidiary by any
Person other than the Borrower or any Restricted Subsidiary that have been
designated in an Officer’s Certificate delivered to the Administrative Agent as
“Designated Revolving Commitments” until such time as the Borrower subsequently
delivers an Officer’s Certificate to the Administrative Agent to the effect that
such commitments will no longer constitute “Designated Revolving Commitments”;
provided that, during such time, such Designated Revolving Commitments will be
deemed an incurrence of Indebtedness on such date and will be deemed outstanding
for purposes of calculating the Interest Coverage Ratio, Total Net Leverage
Ratio, Senior Secured Net Leverage Ratio and the availability of any Baskets
hereunder.

“Discharge” means, with respect to any Indebtedness, the repayment, prepayment,
repurchase (including pursuant to an offer to purchase), redemption, defeasance
or other discharge of such Indebtedness, in any such case in whole or in part.

“disposition” has the meaning set forth in the definition of “Asset Sale.”

“Disqualified Institution” means (a) any competitor of the Borrower or its
Subsidiaries identified in writing by or on behalf of the Borrower to (i) the
Arrangers on or prior to the Effective Date or (ii) the Administrative Agent
from time to time after the Effective Date, (b) those particular banks,
financial institutions, other institutional lenders and other Persons identified
by the Borrower to the Arrangers on or prior to March 22, 2017 (or related funds
of any such Persons) and (c) any Affiliate of the entities described in the
preceding clauses (a) or (b) that are either (x) reasonably identifiable as such
or associated on the basis of their name or (y) are identified as such in
writing by or on behalf of the Borrower to (i) the Arrangers on or prior to the
Effective Date or (ii) the Administrative Agent from time to time after the
Effective Date (other than financial investors in competitors that are not
operating companies or Affiliates of operating companies and other than bona
fide diversified debt funds); provided that any Person that is a Lender and
subsequently becomes a Disqualified Institution (but was not a Disqualified
Institution at the time it became a Lender) shall be deemed to not be a
Disqualified Institution hereunder. The identity of Disqualified Institutions
may be communicated by the Administrative Agent to a Lender upon request, but
will not be otherwise posted or distributed to any Person.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is redeemable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than (i) for
any Qualified Equity Interests or (ii) solely as a result of a change of
control, asset sale, casualty, condemnation or eminent domain) pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than (i) for any Qualified Equity Interests or (ii) solely
as a result of a change of control, asset sale, casualty, condemnation or
eminent domain), in whole or in part, in each case prior to the date 91 days
after the earlier of the Interim Bridge Loan Maturity Date or the date the Loans
are no longer outstanding and the Commitments have been terminated;

 

19



--------------------------------------------------------------------------------

provided that if such Capital Stock is issued pursuant to any plan for the
benefit of future, current or former employees, directors, officers, members of
management, consultants or independent contractors (or their respective
Controlled Investment Affiliates or Immediate Family Members or any permitted
transferees thereof) of the Borrower or its Subsidiaries or by any such plan to
such employees, directors, officers, members of management, consultants or
independent contractors (or their respective Controlled Investment Affiliates or
Immediate Family Members or any permitted transferees thereof), such Capital
Stock will not constitute Disqualified Stock solely because it may be required
to be repurchased by the Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such
employee’s, director’s, officer’s, management member’s, consultant’s or
independent contractor’s termination, death or disability; provided further any
Capital Stock held by any future, current or former employee, director, officer,
member of management, consultant or independent contractor (or their respective
Controlled Investment Affiliates or Immediate Family Members or any permitted
transferees thereof) of the Borrower, any of its Subsidiaries or any other
entity in which the Borrower or a Restricted Subsidiary has an Investment and is
designated in good faith as an “affiliate” by the Board of Directors (or the
compensation committee thereof), in each case pursuant to any equity
subscription or equity holders’ agreement, management equity plan or stock
option plan or any other management or employee benefit plan or agreement will
not constitute Disqualified Stock solely because it may be required to be
repurchased by the Borrower or any Subsidiary in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s,
director’s, officer’s, management member’s, consultant’s or independent
contractor’s termination, death or disability. For the purposes hereof, the
aggregate principal amount of Disqualified Stock will be deemed to be equal to
the greater of its voluntary or involuntary liquidation preference and maximum
fixed repurchase price, determined on a consolidated basis in accordance with
GAAP, and the “maximum fixed repurchase price” of any Disqualified Stock that
does not have a fixed repurchase price will be calculated in accordance with the
terms of such Disqualified Stock as if such Disqualified Stock were purchased on
any date on which the Consolidated Total Debt or Consolidated Secured Debt, as
applicable, will be required to be determined pursuant to this Agreement, and if
such price is based upon, or measured by, the fair market value of such
Disqualified Stock, such fair market value shall be determined in good faith by
the Borrower. For the avoidance of doubt, none of the Equity Interests issued in
connection with the Equity Contribution (or any value or payment associated
therewith) shall be included in the calculation of any financial ratio or test
where Disqualified Stock may otherwise be included therein.

“Distressed Person” shall have the meaning provided in the definition of the
term Lender-Related Distress Event.

“Dollars” and “U.S. Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is organized under the Laws of the United States, any state thereof or the
District of Columbia.

“Domination Agreement” means the Domination Profit and Loss Pooling Agreement
(Beherrschungs-und Gewinnabführungsvertrag) according to Sec. 291 of the German
Stock Corporation Act (AktG) entered into by and between the Target and
AcquisitionCo.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions precedent set forth in
Section 4.01 hereof shall have been satisfied, which date is March 22, 2017.

 

20



--------------------------------------------------------------------------------

“Eligible Assignee” has the meaning specified in Section 10.07(a).

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

“EMU Legislation” shall mean the legislative measures of the EMU for the
introduction of, changeover to, or operation of the Euro in one or more member
states.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and sub-surface strata, and natural resources such
as wetlands, flora and fauna.

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Loan
Party or any of its Subsidiaries (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings with respect to any
Environmental Liability or Environmental Law (hereinafter “Claims”), including
(i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief pursuant to any Environmental Law.

“Environmental Laws” means any and all Laws relating to pollution or the
protection of the Environment or, to the extent relating to exposure to
Hazardous Materials, human health.

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities) of
any Loan Party or any of its Subsidiaries directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract or other
written agreement pursuant to which liability is assumed or imposed with respect
to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Commitment Letter” means the Equity Commitment Letter, dated as of
March 22, 2017, among the Investor and the Borrower.

“Equity Contribution” means, collectively, the direct or indirect contribution
to the Borrower by the Investors of an aggregate amount of not less than
$150 million in the form of either preferred equity and/or, solely in the event
that the Borrower has not received the requisite approvals by the Mexican
Competition Bureau and pursuant to the Hart-Scott-Rodino Antitrust Improvements
Act of 1976 (as amended), in each case prior to the Closing Date, subordinated
convertible payment-in-kind notes issued by the Borrower to the Investor (such
debt, the “Sponsor Subordinated Debt”), in each case on the terms and conditions
set forth in the Investment Agreement (as in effect on the Effective Date, and
as amended, restated or otherwise modified in a manner not materially adverse to
the Administrative Agent and the Lenders).

“Equity Interests” means, with respect to any Person, the Capital Stock of such
Person and all warrants, options or other rights to acquire Capital Stock of
such Person, but excluding any debt security that is convertible into, or
exchangeable for, Capital Stock of such Person.

“Equity Offering” means any public or private sale of common equity or Preferred
Stock of the Borrower (excluding Disqualified Stock), other than:

(1) public offerings with respect to the Borrower’s common equity registered on
Form S-4 or Form S-8;

 

21



--------------------------------------------------------------------------------

(2) issuances to any Restricted Subsidiary of the Borrower; and

(3) any such public or private sale that constitutes an Excluded Contribution.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party is treated as a single employer within the meaning
of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Loan Party
or any of their respective ERISA Affiliates from a Multiemployer Plan, written
notification of any Loan Party or any of their respective ERISA Affiliates
concerning the imposition of withdrawal liability or written notification that a
Multiemployer Plan is “insolvent” (within the meaning of Section 4245 of ERISA)
or has been determined to be in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA); (d) the filing
under Section 4041(c) of ERISA of a notice of intent to terminate a Pension
Plan, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement in
writing of proceedings by the PBGC to terminate a Pension Plan or Multiemployer
Plan; (e) the imposition of any liability under Title IV of ERISA with respect
to the termination of any Pension Plan or Multiemployer Plan, other than for the
payment of PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any Loan Party or any of their respective ERISA Affiliates; (f) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (g) a failure to satisfy the minimum funding standard
(within the meaning of Section 302 of ERISA or Section 412 of the Code) with
respect to a Pension Plan, whether or not waived; (h) the application for a
minimum funding waiver under Section 302(c) of ERISA with respect to a Pension
Plan; (i) the imposition of a lien under Section 303(k) of ERISA or
Section 430(k) of the Code with respect to any Pension Plan; (j) a determination
that any Pension Plan is in “at risk” status (within the meaning of Section 303
of ERISA or Section 430 of the Code); or (k) the occurrence of a nonexempt
prohibited transaction with respect to any Pension Plan maintained or
contributed to by any Loan Party or any of their respective ERISA Affiliates
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which
could result in liability to any Loan Party.

“Escrowed Proceeds” means the proceeds from the offering of any debt securities
or other Indebtedness paid into an escrow account with an independent escrow
agent on the date of the applicable offering or incurrence pursuant to escrow
arrangements that permit the release of amounts on deposit in such escrow
account upon satisfaction of certain conditions or the occurrence of certain
events. The term “Escrowed Proceeds” shall include any interest earned on the
amounts held in escrow.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“EU Treaty” shall mean the Treaty on European Union.

“Euro” or “euro” or “€” shall mean the single currency of the Participating
Member States introduced in accordance with the provisions of Article 109(i)4 of
the EU Treaty.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

22



--------------------------------------------------------------------------------

“Exchange Date” shall have the meaning specified in Section 2.15.

“Exchange Notice” shall have the meaning specified in Section 2.15.

“Excluded Assets” shall have the meaning ascribed to such term in the Credit
Agreement.

“Excluded Contribution” means net cash proceeds or the fair market value of
marketable securities or the fair market value of Qualified Proceeds received by
the Borrower from:

(1) contributions to its common equity capital;

(2) dividends, distributions, fees and other payments from any joint ventures
that are not Restricted Subsidiaries; and

(2) the sale (other than to a Restricted Subsidiary of the Borrower or to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of the Borrower) of Capital Stock (other than
Disqualified Stock and Designated Preferred Stock) of the Borrower;

in each case, designated as Excluded Contributions pursuant to an Officer’s
Certificate and that are excluded from the calculation set forth in clause
(3) of Section 7.05(a).

“Excluded Information” has the meaning assigned to it in the definition of Big
Boy Letter.

“Excluded Proceeds” means, with respect to any Asset Sale or Casualty Event, any
Net Proceeds therefrom that constitute Declined Excess Proceeds.

“Excluded Subsidiaries” means all of the following and “Excluded Subsidiary”
means any of them:

(1) any Subsidiary that is not a direct, wholly owned Subsidiary of the Borrower
or a Guarantor,

(2) any Foreign Subsidiary,

(3) any CFC Holdco,

(4) any Domestic Subsidiary that is a Subsidiary of any CFC,

(5) any Subsidiary (including any regulated entity that is subject to net worth
or net capital or similar capital and surplus restrictions) that is prohibited
or restricted by applicable Law or by Contractual Obligation (including in
respect of assumed Indebtedness permitted hereunder) existing on the Effective
Date (or, with respect to any Subsidiary acquired by the Borrower or a
Restricted Subsidiary after the Effective Date (and so long as such Contractual
Obligation was not incurred in contemplation of such acquisition), on the date
such Subsidiary is so acquired) from providing a Guaranty (including any
Broker-Dealer Regulated Subsidiary) or if such Guaranty would require
governmental (including regulatory) or third party (other than any Loan Party or
their respective Subsidiaries) consent, approval, license or authorization
(other than any governmental approval required to be obtained under the Tender
Documents), unless such consent, approval, license or authorization has been
obtained,

(6) any special purpose vehicle (or similar entity) or any Securitization
Subsidiary,

(7) any Captive Insurance Subsidiary or not-for-profit Subsidiary,

(8) any Subsidiary that is not a Material Subsidiary,

 

23



--------------------------------------------------------------------------------

(9) any Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent and the Borrower, the burden or cost (including any adverse
tax consequences) of providing the Guaranty will outweigh the benefits to be
obtained by the Lenders therefrom, and

(10) any Unrestricted Subsidiary; provided that any such Subsidiary that is an
Excluded Subsidiary pursuant to clause (9) or (10) above will cease to be an
Excluded Subsidiary at any time such Subsidiary guarantees Indebtedness under
the Senior Credit Facilities or Capital Markets Indebtedness of the Borrower or
any Guarantor.

“Excluded Swap Obligation” means, with respect to any Loan Party, (a) any
obligation to pay or perform under any agreement, contract, or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act (each such obligation, a “Swap Obligation”), if, and to the extent
that, all or a portion of the guarantee of such Loan Party of, or the grant by
such Loan Party of a security interest to secure, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (i) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder (determined after giving effect to Section 3.02 of the Guaranty and
any other “keepwell, support or other agreement” for the benefit of such Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act) at the time the guarantee of such Loan Party, or a grant by such Loan Party
of a security interest, becomes effective with respect to such Swap Obligation,
or (ii) in the case of a Swap Obligation that is subject to a clearing
requirement pursuant to section 2(h) of the Commodity Exchange Act, because such
Loan Party is a “financial entity,” as defined in section 2(h)(7)(C) of the
Commodity Exchange Act, at the time the guarantee of (or grant of such security
interest by, as applicable) such Loan Party becomes or would become effective
with respect to such Swap Obligation, or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Loan Party as specified in
any agreement between the relevant Loan Parties and hedge counterparty
applicable to such Swap Obligations. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest becomes excluded in accordance with the first
sentence of this definition.

“Excluded Taxes” means, with respect to each Agent and each Lender,

(1) any tax imposed on (or measured by) such Agent or Lender’s net income or
profits (or franchise or net worth tax in lieu of such tax on net income or
profits) imposed by a jurisdiction as a result of such Agent or Lender being
organized under the laws of or having its principal office or applicable Lending
Office located in such jurisdiction or as a result of any other present or
former connection between such Agent or Lender and the jurisdiction (including
as a result of such Agent or Lender carrying on a trade or business, having a
permanent establishment or being a resident for tax purposes in such
jurisdiction), other than a connection arising solely from such Agent or Lender
having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or sold or
assigned an interest in, any Loan or Loan Document,

(2) any branch profits tax under Section 884(a) of the Code, or any similar tax,
imposed by any jurisdiction described in clause (1),

(3) other than with respect to and to the extent that any Lender becomes a party
hereto pursuant to the Borrower’s request under Section 3.07, any U.S. federal
tax that is withheld or required to be withheld on amounts payable to or for the
account of a Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a Law in effect on the date such Lender (i) acquires such
interest in the applicable Commitment or, if such Lender did not fund the
applicable Loan pursuant to a prior Commitment, on the date such Lender acquires
the applicable interest in such Loan (or where the Lender is a partnership for
U.S. federal income tax purposes, pursuant to a Law in effect on the later of
the date on which such Lender acquires such interest or the date on which the
affected partner becomes a partner of such Lender), or (ii) designates a new
Lending Office (or where the Lender is a partnership for U.S. federal income tax
purposes, pursuant to a Law in effect on the later of the date on which the
Lender designates a

 

24



--------------------------------------------------------------------------------

new Lending Office or, if applicable, the date on which the affected partner
designates a new Lending Office) except, in the case of a Lender or partner that
designates a new Lending Office or is an assignee, to the extent that such
Lender or partner (or its assignor, if any) was entitled, immediately prior to
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from a Loan Party with respect to such U.S. federal tax
pursuant to Section 3.01,

(4) any withholding tax attributable to such Lender’s failure to comply with
Section 3.01(3),

(5) any tax imposed under FATCA,

(6) any U.S. federal backup withholding under Section 3406 of the Code, and

(7) any interest, additions to taxes and penalties with respect to any taxes
described in clauses (1) through (6) of this definition.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
December 19, 2014 by and among the Borrower, the banks, financial institutions
and other investors from time to time parties thereto and JPMorgan Chase Bank,
as administrative agent, as amended, restated or otherwise modified from time to
time.

“Extended Term Loan” shall mean an extension of the Interim Bridge Loans
converted into Extended Term Loans pursuant to Section 2.01.

“Extended Term Loan Maturity Date” shall mean the date which is seven years
after the Interim Bridge Loan Maturity Date, or, if such date is not a Business
Day, the first Business Day thereafter.

“fair market value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith.

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the
Effective Date or any amended or successor version thereof that is substantively
comparable and not materially more onerous to comply with (and, in each case,
any current or future regulations promulgated thereunder or official
interpretations thereof), any applicable intergovernmental agreement entered
into in respect thereof, and any provision of law or administrative guidance
implementing or interpreting such provisions, including any agreements entered
into pursuant to any such intergovernmental agreement or Section 1471(b)(1) of
the Code as of the Effective Date (or any amended or successor version described
above).

“FCPA” has the meaning specified in Section 5.17.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
of the quotations for the day for such transactions received by the
Administrative Agent from three depository institutions of recognized standing
selected by it.

“Fee Letter” means the Fee Letter, dated as of March 22, 2017, among the
Arrangers and the Borrower, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

“Financial Officer” means, with respect to a Person, the chief financial
officer, accounting officer, treasurer, controller or other senior financial or
accounting officer of such Person, as appropriate.

 

25



--------------------------------------------------------------------------------

“floor” means, with respect to any reference rate of interest, any fixed minimum
amount specified for such rate.

“Foreign Asset Sale” has the meaning specified in Section 2.03(2)(g).

“Foreign Casualty Event” has the meaning specified in Section 2.03(2)(g).

“Foreign Lender” means a Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Plan” means any employee benefit plan, program or agreement maintained
or contributed to by, or entered into with, the Borrower or any Subsidiary of
the Borrower with respect to employees employed outside the United States (other
than benefit plans, programs or agreements that are mandated by applicable
Laws).

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower that is not a Domestic Subsidiary.

“Fund” means any Person (other than a natural person) that is primarily engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as have been approved by a
significant segment of the accounting profession, as in effect from time to
time. At any time after the Effective Date, the Borrower may elect to apply IFRS
accounting principles in lieu of GAAP and, upon any such election, references
herein to GAAP will thereafter be construed to mean IFRS (except as otherwise
provided in this Agreement); provided, however, that any such election, once
made, will be irrevocable; provided further that any calculation or
determination in this Agreement that requires the application of GAAP for
periods that include fiscal quarters ended prior to the Borrower’s election to
apply IFRS will remain as previously calculated or determined in accordance with
GAAP. The Borrower will give notice of any such election made in accordance with
this definition to the Administrative Agent. Notwithstanding any other provision
contained herein the amount of any Indebtedness under GAAP with respect to
Capitalized Lease Obligations and Attributable Indebtedness shall be determined
in accordance with the definition of Capitalized Lease Obligations and
Attributable Indebtedness, respectively.

Notwithstanding the foregoing, if at any time any change occurs after the
Effective Date in GAAP (or IFRS) or in the application thereof on the
computation of any financial ratio or financial requirement, or compliance with
any covenant, set forth in any Loan Document, and the Borrower shall so request
(regardless of whether any such request is given before or after such change),
the Administrative Agent, the Lenders and the Borrower will negotiate in good
faith to amend (subject to the approval of the Required Lenders) such ratio,
requirement or covenant to preserve the original intent thereof in light of such
change in GAAP (or IFRS); provided further that until so amended, (a) such
ratio, requirement or covenant shall continue to be computed in accordance with
GAAP (or IFRS) prior to such change therein and (b) the Borrower shall provide
to the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement which include a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP (or IFRS).

 

26



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, local, or
otherwise, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Governmental Authorizations” means all permits, authorizations, certificates,
waivers, concessions, exemptions, orders and other and approvals issued by or
obtained from a Governmental Authority by the Borrower or any of the Restricted
Subsidiaries, and in effect as of the date of the Agreement.

“Granting Lender” has the meaning specified in Section 10.07(g).

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business or consistent with
industry practice), direct or indirect, in any manner (including letters of
credit and reimbursement agreements in respect thereof), of all or any part of
any Indebtedness or other obligations.

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing any Indebtedness or other
monetary obligation payable or performable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other monetary obligation, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other monetary obligation of the payment or performance of such Indebtedness
or other monetary obligation, (iii) to maintain working capital, equity capital
or any other financial statement condition or liquidity or level of income or
cash flow of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other monetary obligation or (iv) entered into for the purpose
of assuring in any other manner the obligee in respect of such Indebtedness or
other monetary obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part) or (b) any
Lien on any assets of such Person securing any Indebtedness or other monetary
obligation of any other Person, whether or not such Indebtedness or other
monetary obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term “Guarantee” shall not include endorsements for collection or
deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with the Transaction or any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantor” means (a) each Restricted Subsidiary of the Borrower that is a
wholly owned Material Subsidiary (other than any Excluded Subsidiary), which as
of the date hereof shall include those that are listed on Schedule 1.01(1)
hereto and (b) any Restricted Subsidiary of the Borrower that Guarantees (or is
the borrower or issuer of) (A) any Subordinated Indebtedness, (B) the Senior
Credit Facilities, (C) any Capital Markets Indebtedness or (D) any Refinancing
Indebtedness related to the foregoing. For avoidance of doubt, the Borrower may,
in its sole discretion, cause any Restricted Subsidiary that is not required to
be a Guarantor to Guarantee the Obligations by causing such Restricted
Subsidiary to execute a joinder to the Guaranty (substantially in the form
provided therein or as the Administrative Agent, the Borrower and such Guarantor
may otherwise agree), and any Restricted Subsidiary shall be a Guarantor
hereunder for all purposes; provided that (i) in the case of any Restricted
Subsidiary organized in a foreign jurisdiction, the Administrative Agent shall
be reasonably satisfied with the jurisdiction of organization of such Restricted
Subsidiary and (ii) the Administrative Agent shall have received at least two
(2) Business Days prior to the effectiveness of such joinder all documentation
and other information in respect of such Guarantor required under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act.

“Guaranty” means (a) the Guaranty substantially in the form of Exhibit E made by
each Guarantor, (b) each other guaranty and guaranty supplement delivered
pursuant to Section 6.11 and (c) each other guaranty and guaranty supplement
delivered by any Restricted Subsidiary pursuant to the second sentence of the
definition of “Guarantor.”

 

27



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes,
and all other substances, wastes, pollutants and contaminants and chemicals in
any form, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas and
infectious or medical wastes, to the extent any of the foregoing are regulated
pursuant to, or can form the basis for liability under, any Environmental Law.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement.

“IFRS” means international financial reporting standards and interpretations
issued by the International Accounting Standards Board or any successor thereto
(or the Financial Accounting Standards Board, the Accounting Principles Board of
the American Institute of Certified Public Accountants or any successor to
either such Board, or the SEC, as the case may be), as in effect from time to
time.

“Immaterial Subsidiary” means any Restricted Subsidiary of the Borrower that is
not a Material Subsidiary.

“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law
(including, in each case, adoptive relationships) and any trust, partnership or
other bona fide estate-planning vehicle the only beneficiaries of which are any
of the foregoing individuals or any private foundation or fund that is
controlled by any of the foregoing individuals or any donor-advised fund of
which any such individual is the donor.

“Incremental Amounts” has the meaning assigned to it in the definition of
“Refinancing Indebtedness.”

“Indebtedness” means, with respect to any Person, without duplication:

(1) any indebtedness (including principal and premium) of such Person, whether
or not contingent:

(a) in respect of borrowed money;

(b) evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof);

(c) representing the deferred and unpaid balance of the purchase price of any
property (including Capitalized Lease Obligations) due more than twelve months
after such property is acquired, except (i) any such balance that constitutes an
obligation in respect of a commercial letter of credit, a trade payable or
similar obligation to a trade creditor, in each case accrued in the

 

28



--------------------------------------------------------------------------------

ordinary course of business or consistent with industry practice, (ii) any
earn-out obligations until such obligation is reflected as a liability on the
balance sheet (excluding any footnotes thereto) of such Person in accordance
with GAAP and is not paid within 60 days after becoming due and payable and
(iii) accruals for payroll and other liabilities accrued in the ordinary course
of business; or

(d) representing the net obligations under any Hedging Obligations;

if and to the extent that any of the foregoing Indebtedness (other than
obligations in respect of letters of credit and Hedging Obligations) would
appear as a liability upon a balance sheet (excluding the footnotes thereto) of
such Person prepared in accordance with GAAP;

(2) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (1) of this definition of a third Person (whether
or not such items would appear upon the balance sheet of such obligor or
guarantor), other than by endorsement of negotiable instruments for collection
in the ordinary course of business or consistent with industry practice; and

(3) to the extent not otherwise included, the obligations of the type referred
to in clause (1) of this definition of a third Person secured by a Lien on any
asset owned by such first Person, whether or not such Indebtedness is assumed by
such first Person; provided that the amount of such Indebtedness will be the
lesser of (i) the fair market value of such asset at such date of determination
and (ii) the amount of such Indebtedness of such other Person; provided that
notwithstanding the foregoing, Indebtedness will be deemed not to include:

(i) Contingent Obligations incurred in the ordinary course of business or
consistent with industry practice,

(ii) reimbursement obligations under commercial letters of credit (provided that
unreimbursed amounts under commercial letters of credit will be counted as
Indebtedness three (3) Business Days after such amount is drawn),

(iii) obligations under or in respect of Qualified Securitization Facilities,

(iv) accrued expenses,

(v) deferred or prepaid revenues, and

(vi) asset retirement obligations and obligations in respect of reclamation and
workers compensation (including pensions and retiree medical care);

provided further that Indebtedness will be calculated without giving effect to
the effects of Accounting Standards Codification Topic No. 815, Derivatives and
Hedging, and related interpretations to the extent such effects would otherwise
increase or decrease an amount of Indebtedness for any purpose under this
Agreement as a result of accounting for any embedded derivatives created by the
terms of such Indebtedness.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that, in the good
faith judgment of the Borrower, is qualified to perform the task for which it
has been engaged.

“Information” has the meaning specified in Section 10.08.

 

29



--------------------------------------------------------------------------------

“Intercreditor Agreement” shall have the meaning ascribed to such term in the
Credit Agreement.

“Interest Coverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated EBITDA of the Borrower and the Restricted Subsidiaries for such
Test Period to (b) Consolidated Interest Expense of the Borrower and the
Restricted Subsidiaries for such Test Period, in each case on a pro forma basis
with such pro forma adjustments as are appropriate and consistent with
Section 1.07.

“Interest Coverage Test” has the meaning specified in Section 7.02.

“Interest Payment Date” means the last day of the Interest Period applicable to
the Borrowing of which the Loan is a part and, in the case of a LIBO Rate Loan
with an Interest Period of more than three months’ duration, each day prior to
the last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period, and (c) after the Interim
Bridge Loan Maturity Date, each May 15 and November 15 thereafter, commencing
the first May 15 or November 15 occurring after the Interim Bridge Loan Maturity
Date, and the Extended Term Loan Maturity Date.

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or continued as a LIBO Rate Loan and
ending on the date one, two, three or six months thereafter, or to the extent
consented to by each applicable Lender, twelve months, as selected by the
Borrower in its Loan Notice; provided that:

(1) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day; and

(2) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period.

“Interim Bridge Loan” has the meaning specified in Section 2.01.

“Interim Bridge Loan Maturity Date” shall mean the date which is twelve months
after the Closing Date or, if such date is not a Business Day, the first
Business Day thereafter.

“Investment Agreement” means the Investment Agreement between TPG Growth III
Sidewall, L.P. and the Borrower dated as of the Effective Date, as amended,
restated or otherwise modified from time to time in a manner not materially
adverse to the Administrative Agent and the Lenders.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency selected by the Borrower.

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents);

(2) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or debt instruments constituting loans or advances
among the Borrower and its Subsidiaries;

(3) investments in any fund that invests substantially all of its assets in
investments of the type described in clauses (1) and (2) of this
definition which fund may also hold immaterial amounts of cash pending
investment or distribution; and

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

 

30



--------------------------------------------------------------------------------

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
credit card and debit card receivables, trade credit, advances to customers,
commission, travel and similar advances to employees, directors, officers,
members of management, consultants and independent contractors, in each case
made in the ordinary course of business or consistent with industry practice),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person. For purposes of the
definitions of “Permitted Investments” and “Unrestricted Subsidiary” and
Section 7.05,

(1) “Investments” will include the portion (proportionate to the Borrower’s
Equity Interest in such Subsidiary) of the fair market value of the net assets
of a Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower will be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to:

(a) the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation; minus

(b) the portion (proportionate to the Borrower’s Equity Interest in such
Subsidiary) of the fair market value of the net assets of such Subsidiary at the
time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary will be
valued at its fair market value at the time of such transfer.

The amount of any Investment outstanding at any time will be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by the Borrower or
a Restricted Subsidiary in respect of such Investment.

“Investor” means TPG Capital, L.P. and any of its Affiliates and/or any funds or
partnership managed or advised by any of TPG Capital, L.P. or any of its
Affiliates but not including, however, any portfolio company of any of the
foregoing.

“IP Rights” has the meaning specified in Section 5.15.

“IRS” means Internal Revenue Service of the United States.

“L/C Fee Letter” means the Letter of Credit Fee Letter, dated as of the
Effective Date, among the Tender Issuing Bank and the Borrower.

“Laws” means, collectively, all international, foreign, federal, state and local
laws (including common law), statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities and
executive orders, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

“LCT Election” has the meaning specified in Section 1.07(8).

“LCT Test Date” has the meaning specified in Section 1.07(8).

“Legal Holiday” means Saturday, Sunday or a day on which commercial banking
institutions are not required to be open in the State of New York or at the
place of payment.

 

31



--------------------------------------------------------------------------------

“Lenders” has the meaning specified in the introductory paragraph to this
Agreement and, as context requires, each of which is referred to herein as a
“Lender.” As of the Effective Date, Schedule 2.01 sets forth the name of each
Lender. Notwithstanding the foregoing, no Disqualified Institution that purports
to become a Lender hereunder (notwithstanding the provisions of this Agreement
that prohibit Disqualified Institutions from becoming Lenders) without the
Borrower’s written consent shall be entitled to any of the rights or privileges
enjoyed by the other Lenders with respect to voting, information and lender
meetings; provided that the Loans of any such Disqualified Institution shall not
be excluded for purposes of making a determination of Required Lenders if the
action in question affects such Disqualified Institution in a disproportionately
adverse manner than its effect on the other Lenders; provided, further, that if
any assignment or participation is made to any Disqualified Institution without
the Borrower’s prior written consent in violation of clause (v) of Section
10.07(b) the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) in the
case of outstanding Bridge Loans held by Disqualified Institutions, purchase or
prepay such Bridge Loan by paying the lesser of (x) the principal amount thereof
and (y) the amount that such Disqualified Institution paid to acquire such
Bridge Loans, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and/or
(B) require such Disqualified Institution to assign, without recourse (in
accordance with and subject to the restrictions contained in Section 10.07), all
of its interest, rights and obligations under this Agreement to one or more
Eligible Assignees at the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Institution paid to acquire such interests, rights
and obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.

“Lender-Related Distress Event” means, with respect to any Lender or any direct
or indirect parent company of such Lender (each, a “Distressed Person”), (a)
that such Distressed Person is or becomes subject to a voluntary or involuntary
case under any Debtor Relief Law, (b) a custodian, conservator, receiver, or
similar official is appointed for such Distressed Person or any substantial part
of such Distressed Person’s assets, (c) such Distressed Person is subject to a
forced liquidation, makes a general assignment for the benefit of creditors or
is otherwise adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Distressed Person or its assets to be, insolvent
or bankrupt or (d) that such Distressed Person becomes the subject of a Bail-in
Action; provided that a Lender-Related Distress Event shall not be deemed to
have occurred solely by virtue of the ownership or acquisition of any Equity
Interests in any Lender or any direct or indirect parent company of a Lender by
a Governmental Authority or an instrumentality thereof so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“LIBO Rate” shall mean for any Interest Period, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate, which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for U.S. Dollar or Euro deposits, as
applicable (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. Notwithstanding any
of the foregoing, the LIBO Rate shall not at any time be less than 1.00% per
annum.

“LIBO Rate Loan” means a Loan that bears interest at a rate based on clause (a)
of the definition of “LIBO Rate.”

“LIBOR” has the meaning specified in the definition of “LIBO Rate.”

 

32



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law, including any conditional sale or other title
retention agreement, any lease in the nature thereof, any option or other
agreement to sell or give a security interest in and any filing of or agreement
to give any financing statement under the Uniform Commercial Code (or equivalent
statutes) of any jurisdiction; provided that in no event will an operating lease
be deemed to constitute a Lien.

“Limited Condition Transactions” means any (1) Permitted Acquisition or other
investment permitted hereunder by the Borrower or one or more of its Restricted
Subsidiaries whose consummation is not conditioned on the availability of, or on
obtaining, third-party financing and (2) any redemption, repurchase, defeasance,
satisfaction and discharge or repayment of Indebtedness requiring irrevocable
notice in advance of such redemption, repurchase, defeasance, satisfaction and
discharge or repayment.

“Loan” and collectively referred to as “Loans” or “Bridge Loans” shall mean an
Interim Bridge Loan and/or an Extended Term Loan, as the context may require.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Senior
Exchange Notes and (c) the Guaranty.

“Loan Notice” means a notice of (1) a Borrowing or (2) a continuation of LIBO
Rate Loans, pursuant to Section 2.02(1), which, if in writing, shall be
substantially in the form of Exhibit A, or such other form as may be approved by
the Administrative Agent and the Borrower (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent and the Borrower), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Loan Parties” means, collectively, (a) the Borrower and (b) each Guarantor.

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common Equity Interests of the Borrower on the date of
the declaration of a Restricted Payment permitted pursuant to Section
7.05(b)(viii) multiplied by (ii) the arithmetic mean of the closing prices per
share of such common Equity Interests on the principal securities exchange on
which such common Equity Interests are traded for the 30 consecutive trading
days immediately preceding the date of declaration of such Restricted Payment.

“Material Adverse Effect” means any event, circumstance or condition that has
had a materially adverse effect on (a) the business, operations, assets or
financial condition of the Borrower and its Subsidiaries, taken as a whole,
(b) the ability of the Loan Parties (taken as a whole) to perform their payment
obligations under the Loan Documents or (c) the rights and remedies of the
Lenders or the Administrative Agent under the Loan Documents.

“Material Domestic Subsidiary” means any Domestic Subsidiary that is a Material
Subsidiary.

“Material Foreign Subsidiary” means any Foreign Subsidiary that is a Material
Subsidiary.

“Material Subsidiary” means, as of the Effective Date and thereafter at any date
of determination, each Restricted Subsidiary of the Borrower (a) whose Total
Assets at the last day of the most recent Test Period (when taken together with
the Total Assets of the Restricted Subsidiaries of such Subsidiary at the last
day of the most recent Test Period) were equal to or greater than 5.0% of Total
Assets of the Borrower and the Restricted Subsidiaries at such date or (b) whose
gross revenues for such Test Period (when taken together with the gross revenues
of the Restricted Subsidiaries of such Subsidiary for such Test Period) were
equal to or greater than 5.0% of the consolidated gross revenues of the Borrower
and the Restricted Subsidiaries for such Test Period, in each case determined in
accordance with GAAP; provided that if at any time and from time to time after
the date which is 30 days after the Effective Date (or such longer period as the
Administrative Agent may agree in its reasonable discretion),

 

33



--------------------------------------------------------------------------------

Domestic Subsidiaries that are not Guarantors solely because they do not meet
the thresholds set forth in the preceding clause (a) or (b) when combined with
Foreign Subsidiaries and CFC Holdcos the equity interests of which are Excluded
Assets solely because they do not meet the thresholds set forth in the preceding
clause (a) or (b) comprise in the aggregate more than (when taken together with
the Total Assets of the Restricted Subsidiaries of such Subsidiaries at the last
day of the most recent Test Period) 7.5% of Total Assets of the Borrower and the
Restricted Subsidiaries as of the last day of the most recent Test Period or
more than (when taken together with the gross revenues of the Restricted
Subsidiaries of such Subsidiaries for such Test Period) 7.5% of the consolidated
gross revenues of the Borrower and the Restricted Subsidiaries for such Test
Period, then the Borrower shall, not later than sixty (60) days after the date
by which financial statements for such Test Period were required to be delivered
pursuant to this Agreement (or such longer period as the Administrative Agent
may agree in its reasonable discretion), (i) designate in writing to the
Administrative Agent one or more Restricted Subsidiaries as “Material
Subsidiaries” to the extent required such that the foregoing condition ceases to
be true and (ii) comply with the provisions of Section 6.11 with respect to any
such Subsidiaries (to the extent applicable). At all times prior to the delivery
of the aforementioned financial statements, such determinations shall be made by
the Borrower in good faith based on the financial statements most recently
delivered to the Administrative Agent in accordance with Section 4.01(2) or
Section 6.01(1), as applicable.

“Maximum Rate” has the meaning specified in Section 10.10.

“Mexican Pesos” means the lawful currency of the United Mexican States.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan
Party or any of their respective ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

“Net Proceeds” means:

(1) with respect to any Asset Sale or any Casualty Event, the aggregate cash and
Cash Equivalents received by the Borrower or any Restricted Subsidiary in
respect of any Asset Sale or Casualty Event, including any cash and Cash
Equivalents received upon the sale or other disposition of any Designated
Non-Cash Consideration received in any Asset Sale, net of the costs relating to
such Asset Sale or Casualty Event and the sale or disposition of such Designated
Non-Cash Consideration, including legal, accounting and investment banking fees,
payments made in order to obtain a necessary consent or required by applicable
Law, brokerage and sales commissions, title insurance premiums, related search
and recording charges, survey costs and mortgage recording tax paid in
connection therewith, all dividends, distributions or other payments required to
be made to minority interest holders in Restricted Subsidiaries as a result of
any such Asset Sale or Casualty Event by a Restricted Subsidiary, the amount of
any purchase price or similar adjustment claimed by any Person to be owed by the
Borrower or any Restricted Subsidiary, until such time as such claim will have
been settled or otherwise finally resolved, or paid or payable by the Borrower
or any Restricted Subsidiary, in either case in respect of such Asset Sale or
Casualty Event, any relocation expenses incurred as a result thereof, costs and
expenses in connection with unwinding any Hedging Obligation in connection
therewith, other fees and expenses, including title and recordation expenses,
taxes paid or payable as a result thereof or any transactions occurring or
deemed to occur to effectuate a payment under this Agreement, amounts required
to be applied to the repayment of principal, premium, if any, and interest on
Indebtedness secured by a Lien on such assets and required (other than required
by Section 7.04(b)(i)(1)) to be paid as a result of such transaction and any
deduction of appropriate amounts to be provided by the Borrower or any
Restricted Subsidiary as a reserve in accordance with GAAP against any
liabilities associated with the asset disposed of in such transaction and
retained by the Borrower or any Restricted Subsidiary after such sale or other
disposition thereof, including pension and other post-

 

34



--------------------------------------------------------------------------------

employment benefit liabilities and liabilities related to environmental matters
or against any indemnification obligations associated with such transaction;
provided that (a) no net cash proceeds calculated in accordance with the
foregoing realized in a single transaction or series of related transactions
shall constitute Net Proceeds unless such net cash proceeds shall exceed
$5.0 million and (b) no such net cash proceeds shall constitute Net Proceeds
under this clause (1) in any fiscal year until the aggregate amount of all such
net cash proceeds in such fiscal year shall exceed $20.0 million (and thereafter
only net cash proceeds in excess of such amount shall constitute Net Proceeds
under this clause (1)); and

(2) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary, any issuance of Equity Interests by the
Borrower or any contribution to the common equity capital of the Borrower, the
excess, if any, of (i) the sum of the cash and Cash Equivalents received in
connection with such incurrence or issuance over (ii) all taxes paid or
reasonably estimated to be payable, and all fees (including investment banking
fees, attorneys’ fees, accountants’ fees, underwriting fees and discounts),
commissions, costs and other out-of-pocket expenses and other customary expenses
incurred, in each case by the Borrower or such Restricted Subsidiary in
connection with such incurrence or issuance.

“Non-Consenting Lender” has the meaning specified in Section 3.07.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Excluded Taxes” means all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

“Non-Recourse Indebtedness” means Indebtedness that is non-recourse to the
Borrower and the Restricted Subsidiaries.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees and other amounts
that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, fees and other amounts are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents (and any
of their Subsidiaries to the extent they have obligations under the Loan
Documents) include the obligation (including guarantee obligations) to pay
principal, interest, reimbursement obligations, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party under
any Loan Document.

“Offer” has the meaning specified in the Preliminary Statements of this
Agreement.

“Officer’s Certificate” means a certificate signed on behalf of a Person by a
Responsible Officer of such Person.

“OID” means original issue discount.

“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Administrative Agent. Counsel may be an employee of
or counsel to the Borrower or the Administrative Agent.

“ordinary course of business” means activity conducted in the ordinary course of
business of the Borrower and any Restricted Subsidiary.

 

35



--------------------------------------------------------------------------------

“Organizational Documents” means

(1) with respect to any corporation, the certificate or articles of
incorporation and the bylaws (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction);

(2) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and

(3) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary Taxes,
intangible, recording, filing, excise (that is not based on net income),
property or similar Taxes arising from any payment made under, from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document.

“Outstanding Amount” means with respect to the Loans on any date, the
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans, as the case may be, occurring on such date.

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning specified in Section 10.07(e).

“Participating Member State” shall mean each state as described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any of their respective ERISA Affiliates or to which any Loan Party or any of
their respective ERISA Affiliates contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time in the preceding
five plan years.

“Permanent Notes” means any debt securities issued to refinance the Interim
Bridge Loans or pursuant to a Permanent Securities Notice and purchased or
placed by the Arrangers.

“Permanent Securities Notice” means the notice contemplated by the Fee Letter,
which may be given 75 days after the Closing Date and prior to the first
anniversary of the Closing Date, pursuant to which the Borrower will issue and
sell Permanent Notes.

“Permitted Asset Swap” means the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between the Borrower or any Restricted Subsidiary
and another Person; provided that any cash or Cash Equivalents received in
connection with a Permitted Asset Swap that constitutes an Asset Sale must be
applied, prior to the Interim Bridge Loan Maturity Date, in accordance with
Section 2.03(2)(a)(i), and on and after the Interim Bridge Loan Maturity Date,
in accordance with Section 7.04.

 

36



--------------------------------------------------------------------------------

“Permitted Holder” means any of the Investors.

“Permitted Acquisition” has the meaning specified in clause (3) of the
definition of “Permitted Investments.”

“Permitted Incremental Amount” means such amount that would not result in
(a) the Borrower’s Senior Secured Net Leverage Ratio exceeding 1.80 to 1.00 or
(b) to the extent such Indebtedness is incurred in connection with an
acquisition or other Investment permitted under this Agreement, the Borrower’s
Senior Secured Net Leverage Ratio would be no greater than the Borrower’s Senior
Secured Net Leverage Ratio immediately prior to giving effect to such incurrence
of Indebtedness, in each case for the Borrower’s most recently ended Test Period
(or in the case of Indebtedness under Designated Revolving Commitments, on the
date such Designated Revolving Commitments are established after giving pro
forma effect to the incurrence of the entire committed amount of the
Indebtedness thereunder, in which case such committed amount under such
Designated Revolving Commitments may thereafter be borrowed and reborrowed, in
whole or in part, from time to time, without further compliance with this
sentence) determined on a pro forma basis, including a pro forma application of
the net proceeds therefrom, as if the additional Indebtedness had been incurred
and the application of proceeds occurred on the last day of such Test Period
(provided that for purposes of determining the amount that may be incurred under
this definition, (I) all Indebtedness then being incurred pursuant to this
definition on such date in reliance on this definition shall be deemed to be
included as Consolidated Secured Debt in clause (a) of the definition of “Senior
Secured Net Leverage Ratio” and (II) any cash proceeds of any new Indebtedness
then being incurred shall not be netted from the numerator in the Senior Secured
Net Leverage Ratio for purposes of calculating the Senior Secured Net Leverage
Ratio under this definition for purposes of determining whether such
Indebtedness can be incurred).

“Permitted Investments” means:

(1) any Investment in the Borrower or any Restricted Subsidiary (including
guarantees of obligations of the Restricted Subsidiaries);

(2) any Investment(s) in Cash Equivalents or Investment Grade Securities and
Investments that were Cash Equivalents or Investment Grade Securities when made;

(3) (a) any Investment by the Borrower or any Restricted Subsidiary in any
Person that is engaged (directly or through entities that will be Restricted
Subsidiaries) in a Similar Business, or in a business unit, line of business or
division of such Person, if as a result of such Investment (i) such Person
becomes a Restricted Subsidiary or (ii) such Person, in one transaction or a
series of related transactions, is amalgamated, merged or consolidated with or
into, or transfers or conveys substantially all of its assets or assets
constituting a business unit, a line of business or a division of such Person,
to, or is liquidated into, the Borrower or a Restricted Subsidiary (a “Permitted
Acquisition”); provided that, immediately after giving pro forma effect to any
such Investment, no Event of Default will have occurred and be continuing; and

(b) any Investment held by such Person described in the preceding clause (a);
provided that such Investment was not acquired by such Person in contemplation
of such acquisition, merger, amalgamation, consolidation, transfer or
conveyance;

(4) any Investment in securities or other assets not constituting Cash
Equivalents or Investment Grade Securities and received in connection with an
Asset Sale made in accordance with Section 7.04 or any other disposition of
assets not constituting an Asset Sale;

(5) any Investment existing on the Effective Date or made pursuant to binding
commitments in effect on the Effective Date, in each of the foregoing cases with
respect to any such Investment or binding commitment in effect on the Effective
Date in excess of $5.0 million, as set forth on Schedule 7.05, or an Investment
consisting of any extension, modification, replacement, renewal or reinvestment
of any Investment or binding commitment existing on the Effective Date; provided
that the amount of any such Investment or binding commitment may be increased
only (a) as required by the terms of such Investment or binding commitment as in
existence on the Effective Date (including as a result of the accrual or
accretion of interest or original issue discount or the issuance of pay-in-kind
securities) or (b) as otherwise permitted hereunder;

 

37



--------------------------------------------------------------------------------

(6) any Investment acquired by the Borrower or any Restricted Subsidiary:

(a) in exchange for any other Investment, accounts receivable or indorsements
for collection or deposit held by the Borrower or any Restricted Subsidiary in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of, or settlement of delinquent accounts and disputes with or
judgments against, the issuer of such other Investment or accounts receivable
(including any trade creditor or customer);

(b) in satisfaction of judgments against other Persons;

(c) as a result of a foreclosure by the Borrower or any Restricted Subsidiary
with respect to any secured Investment or other transfer of title with respect
to any secured Investment in default; or

(d) as a result of the settlement, compromise or resolution of (i) litigation,
arbitration or other disputes or (ii) obligations of trade creditors or
customers that were incurred in the ordinary course of business or consistent
with industry practice of the Borrower or any Restricted Subsidiary, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer;

(7) Hedging Obligations permitted under Section 7.02(b)(x);

(8) any Investment in a Similar Business taken together with all other
Investments made pursuant to this clause (8) that are at that time outstanding
not to exceed (as of the date such Investment is made) the greater of (a)
$75.0 million and (b) 37.5% of Consolidated EBITDA of the Borrower and the
Restricted Subsidiaries determined at the time of making of such Investment for
the most recently ended Test Period (calculated on a pro forma basis);

(9) Investments the payment for which consists of Equity Interests (other than
Disqualified Stock) of the Borrower; provided that such Equity Interests will
not increase the amount available for Restricted Payments under clause (3) of
Section 7.05(a);

(10) (a) guarantees of Indebtedness permitted under Section 7.02, performance
guarantees and Contingent Obligations incurred in the ordinary course of
business or consistent with industry practice, and (b) the creation of Liens on
the assets of the Borrower or any Restricted Subsidiary in compliance with
Section 7.01;

(11) any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 7.07(b)
(except transactions described in clauses (ii), (v), (ix), (xv) or (xxii) of
such Section);

(12) Investments consisting of purchases and acquisitions of inventory,
supplies, material, services, equipment or similar assets or the licensing or
contribution of intellectual property pursuant to joint marketing arrangements
with other Persons;

(13) Investments, taken together with all other Investments made pursuant to
this clause (13) that are at that time outstanding, not to exceed (as of the
date such Investment is made) the greater of (i) $50.0 million and (ii) 25% of
Consolidated EBITDA of the Borrower and the Restricted Subsidiaries determined
at the time of making of such Investment for the most recently ended Test Period
(calculated on a pro forma basis);

 

38



--------------------------------------------------------------------------------

(14) Investments in or relating to a Securitization Subsidiary that, in the good
faith determination of the Borrower, are necessary or advisable to effect any
Qualified Securitization Facility (including distributions or payments of
Securitization Fees) or any repurchase obligation in connection therewith
(including the contribution or lending of Cash Equivalents to Subsidiaries to
finance the purchase of such assets from the Borrower or any Restricted
Subsidiary or to otherwise fund required reserves);

(15) loans and advances to, or guarantees of Indebtedness of, officers,
directors, employees, consultants, independent contractors and members of
management not in excess of $10.0 million outstanding at any one time, in the
aggregate;

(16) loans and advances to employees, directors, officers, members of
management, independent contractors and consultants for business-related travel
expenses, moving expenses, payroll advances and other similar expenses or
payroll expenses, in each case incurred in the ordinary course of business or
consistent with past practice or consistent with industry practice or to future,
present and former employees, directors, officers, members of management,
independent contractors and consultants (and their Controlled Investment
Affiliates or Immediate Family Members) to fund such Person’s purchase of Equity
Interests of the Borrower;

(17) advances, loans or extensions of trade credit or prepayments to suppliers
or loans or advances made to distributors, in each case, in the ordinary course
of business or consistent with past practice or consistent with industry
practice by the Borrower or any Restricted Subsidiary;

(18) any Investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business or consistent with industry practice;

(19) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business or consistent with industry practice;

(20) Investments made in the ordinary course of business or consistent with
industry practice in connection with obtaining, maintaining or renewing client
contracts and loans or advances made to distributors;

(21) Investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and workers compensation, performance and similar deposits
entered into as a result of the operations of the business in the ordinary
course of business or consistent with industry practice;

(22) the purchase or other acquisition of any Indebtedness of the Borrower or
any Restricted Subsidiary to the extent not otherwise prohibited hereunder;

(23) Investments in Unrestricted Subsidiaries or joint ventures, taken together
with all other Investments made pursuant to this clause (23) that are at that
time outstanding, without giving effect to the sale of an Unrestricted
Subsidiary or joint venture to the extent the proceeds of such sale do not
consist of, or have not been subsequently sold or transferred for, Cash
Equivalents or marketable securities, not to exceed (as of the date such
Investment is made) the greater of (i) $40.0 million and (ii) 20% of
Consolidated EBITDA of the Borrower and the Restricted Subsidiaries determined
at the time of making of such Investment for the most recently ended Test Period
(calculated on a pro forma basis);

(24) Investments in the ordinary course of business or consistent with industry
practice consisting of Uniform Commercial Code Article 3 endorsements for
collection or deposit and Article 4 customary trade arrangements with customers;

(25) any Investment by any Captive Insurance Subsidiary in connection with its
provision of insurance to the Borrower or any of its Subsidiaries, which
Investment is made in the ordinary course of business or consistent with
industry practice of such Captive Insurance Subsidiary, or by reason of
applicable Law, rule, regulation or order, or that is required or approved by
any regulatory authority having jurisdiction over such Captive Insurance
Subsidiary or its business, as applicable;

 

39



--------------------------------------------------------------------------------

(26) Investments made as part of, to effect or resulting from the Transactions
(including the Closing Date Acquisition);

(27) Investments of assets relating to non-qualified deferred payment plans in
the ordinary course of business or consistent with industry practice;

(28) intercompany current liabilities owed to Unrestricted Subsidiaries or joint
ventures incurred in the ordinary course of business or consistent with industry
practice in connection with the cash management operations of the Borrower and
its Subsidiaries;

(29) acquisitions of obligations of one or more directors, officers or other
employees or consultants or independent contractors of the Borrower or any
Subsidiary of the Borrower in connection with such director’s, officer’s,
employee’s consultant’s or independent contractor’s acquisition of Equity
Interests of the Borrower or any direct or indirect parent of the Borrower, to
the extent no cash is actually advanced by the Borrower or any Restricted
Subsidiary to such directors, officers, employees, consultants or independent
contractors in connection with the acquisition of any such obligations;

(30) Investments constituting promissory notes or other non-cash proceeds of
dispositions of assets to the extent permitted under Section 7.04;

(31) Investments resulting from pledges and deposits permitted pursuant to the
definition of “Permitted Liens”;

(32) loans and advances to any direct or indirect parent of the Borrower in lieu
of and not in excess of the amount of (after giving effect to any other loans,
advances or Restricted Payments in respect thereof) Restricted Payments to the
extent permitted to be made in cash to such parent in accordance with
Section 7.05 at such time, such Investment being treated for purposes of the
applicable clause of Section 7.05, including any limitations, as if a Restricted
Payment were made pursuant to such applicable clause;

(33) any other Investments if on a pro forma basis after giving effect to such
Investment, the Total Net Leverage Ratio would be equal to or less than 0.75x
below the Closing Date Total Net Leverage Ratio as of the last day of the Test
Period most recently ended; and

(34) any Investment made by any Restricted Subsidiary that is not a Loan Party
to the extent that such Investment is financed with the proceeds received by
such Restricted Subsidiary from an Investment in such Restricted Subsidiary
permitted under this Agreement.

Prior to the Interim Bridge Loan Maturity Date, neither the Borrower nor any of
the Restricted Subsidiaries shall be entitled to make any Investments pursuant
to clause (33) above.

“Permitted Liens” means, with respect to any Person:

(1) Liens created pursuant to any Loan Document;

(2) [reserved];

(3) Liens, pledges or deposits made in connection with (A) workers’ compensation
laws, unemployment insurance, health, disability or employee benefits or other
social security laws or similar legislation or regulations,
(B) insurance-related obligations (including, in respect of deductibles,
self-insured retention amounts and premiums and adjustments thereto) or
indemnification obligations of (including obligations in respect of letters of
credit, bank guarantees or similar documents or instruments for the benefit of)
insurance carriers providing property, casualty or liability insurance, or
otherwise supporting the

 

40



--------------------------------------------------------------------------------

payment of items set forth in the foregoing clause (A), or (C) bids, tenders,
contracts, statutory obligations, surety, indemnity, warranty, release, appeal
or similar bonds, or with regard to other regulatory requirements, completion
guarantees, stay, customs and appeal bonds, performance bonds, bankers’
acceptance facilities, and other obligations of like nature (including those to
secure health, safety and environmental obligations) (other than for the payment
of Indebtedness) or leases to which such Person is a party, or deposits to
secure public or statutory obligations of such Person or deposits of cash, Cash
Equivalents or U.S. government bonds to secure surety or appeal bonds to which
such Person is a party, or deposits as security for the payment of rent,
contested taxes or import duties and obligations in respect of letters of
credit, bank guarantees or similar instruments that have been posted to support
the same, in each case incurred in the ordinary course of business or consistent
with industry practice;

(4) Liens imposed by law, such as landlords’, carriers’, warehousemen’s,
materialmen’s, repairmen’s, construction, mechanics’ or other similar Liens, or
similar landlord Liens specifically created by contract (i) for sums not yet
overdue for a period of more than sixty (60) days or, if more than sixty
(60) days overdue, are unfiled and no other action has been taken to enforce
such Liens or (ii) being contested in good faith by appropriate actions or other
Liens arising out of or securing judgments or awards against such Person with
respect to which such Person will then be proceeding with an appeal or other
proceedings for review if such Liens are adequately bonded or adequate reserves
with respect thereto are maintained on the books of such Person in accordance
with GAAP;

(5) Liens for taxes, assessments or other governmental charges not yet overdue
for a period of more than thirty (30) days or not yet payable or not subject to
penalties for nonpayment or which are being contested in good faith by
appropriate actions if adequate reserves with respect thereto are maintained on
the books of such Person in accordance with GAAP;

(6) Liens in favor of issuers of performance, surety, bid, indemnity, warranty,
release, appeal or similar bonds, instruments or obligations or with respect to
regulatory requirements or letters of credit or bankers acceptance issued, and
completion guarantees provided, in each case, pursuant to the request of and for
the account of such Person in the ordinary course of its business or consistent
with past practice or industry practice;

(7) survey exceptions, encumbrances, ground leases, easements, restrictions,
protrusions, encroachments or reservations of, or rights of others for,
licenses, rights-of-way, servitudes, sewers, electric lines, drains, telegraph,
telephone and cable television lines and other similar purposes, or zoning,
building codes or other restrictions (including minor defects or irregularities
in title and similar encumbrances) as to the use of real properties or Liens
incidental to the conduct of the business of such Person or to the ownership of
its properties that were not incurred in connection with Indebtedness and that
do not in the aggregate materially impair their use in the operation of the
business of such Person and exceptions on Mortgage Policies (as defined in the
Senior Credit Facilities) insuring Liens granted on Mortgaged Properties (as
defined in the Senior Credit Facilities);

(8) Liens securing obligations in respect of Indebtedness, Disqualified Stock or
Preferred Stock permitted to be incurred or issued pursuant to Sections
7.02(b)(iv), (xiii), (xv), (xxiii) or (xxxi) or, with respect to assumed
Indebtedness not incurred in contemplation of the relevant acquisition,
Disqualified Stock or Preferred Stock only, Section 7.02(b)(xiv); provided that:

(i) Liens securing obligations relating to any Indebtedness, Disqualified Stock
or Preferred Stock permitted to be incurred or issued pursuant to Section
7.02(b)(xiii) relate only to obligations relating to Refinancing Indebtedness
that is secured by Liens on the same assets as the assets securing the
Refinanced Debt (as defined in the definition of “Refinancing Indebtedness”),
plus improvements, accessions, proceeds or dividends or distributions in respect
thereof and after-acquired property, or serves to refund, refinance, extend,
replace, renew or defease Indebtedness incurred under Sections 7.02(b)(iv) or
(xiii),

 

41



--------------------------------------------------------------------------------

(ii) Liens securing obligations relating to Indebtedness, Disqualified Stock or
Preferred Stock permitted to be incurred pursuant to Section 7.02(b)(xxiii) or
(xxxi) extend only to the assets of Subsidiaries that are not Guarantors,

(iii) Liens securing obligations in respect of Indebtedness, Disqualified Stock
or Preferred Stock permitted to be incurred pursuant to Section 7.02(b)(iv)
extend only to the assets so purchased, replaced, leased or improved and
proceeds and products thereof; provided, further that individual financings of
assets provided by a counterparty may be cross-collateralized to other
financings of assets provided by such counterparty and

(iv) Liens securing obligations in respect of Indebtedness permitted to be
assumed pursuant to Section 7.02(b)(xiv) are solely on acquired property or the
assets of the acquired entity (other than after acquired property that is
(A) affixed or incorporated into the property covered by such Lien, (B) after
acquired property subject to a Lien securing such Indebtedness, the terms of
which Indebtedness require or include a pledge of after acquired property (it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition) and (C) the proceeds and products thereof);

(9) Liens existing, or provided for under binding contracts existing, on the
Effective Date on (x) any asset of the Borrower or any Restricted Subsidiary
(other than the Target) (provided that any such Lien securing obligations in an
aggregate amount on the Effective Date in excess of $5.0 million shall be set
forth on Schedule 7.01) and (y) on any asset of the Target, securing any
obligations permitted under Section 7.02(b)(iii)(y);

(10) Liens on property or shares of stock or other assets of a Person at the
time such Person becomes a Subsidiary; provided that such Liens are not created
or incurred in connection with, or in contemplation of, such other Person
becoming such a Subsidiary;

(11) Liens on property or other assets at the time the Borrower or a Restricted
Subsidiary acquired the property or such other assets, including any acquisition
by means of a merger, amalgamation or consolidation with or into the Borrower or
any Restricted Subsidiary (provided that such Liens are not created or incurred
in connection with, or in contemplation of, such acquisition, amalgamation,
merger or consolidation) and any replacement, extension or renewal of any such
Lien (to the extent the Indebtedness and other obligations secured by such
replacement, extension or renewal Liens are permitted by this Agreement);
provided that such replacement, extension or renewal Liens do not cover any
property other than the property that was subject to such Liens prior to such
replacement, extension or renewal;

(12) Liens securing obligations in respect of Indebtedness or other obligations
of a Restricted Subsidiary owing to the Borrower or another Restricted
Subsidiary permitted to be incurred in accordance with Section 7.02;

(13) Liens securing (x) Hedging Obligations (including any Hedging Obligations
entered into by any Loan Party or Restricted Subsidiary that as of the Effective
Date is secured pursuant to the Existing Credit Agreement) and (y) obligations
in respect of Cash Management Services;

(14) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s accounts payable or similar obligations in respect
of bankers’ acceptances or letters of credit issued or created for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods;

(15) leases, subleases, licenses or sublicenses (or other agreement under which
the Borrower or any Restricted Subsidiary has granted rights to end users to
access and use the Borrower’s or any Restricted Subsidiary’s products,
technologies or services) that do not either (a) materially interfere with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole, or
(b) secure any Indebtedness;

 

42



--------------------------------------------------------------------------------

(16) Liens arising from Uniform Commercial Code (or equivalent statutes)
financing statement filings regarding operating leases, consignments or accounts
entered into by the Borrower and its Restricted Subsidiaries in the ordinary
course of business or consistent with industry practice or purported Liens
evidenced by the filing of precautionary Uniform Commercial Code (or equivalent
statutes) financing statements or similar public filings;

(17) Liens in favor of the Borrower or any Guarantor;

(18) Liens on equipment or vehicles of the Borrower or any Restricted Subsidiary
granted in the ordinary course of business or consistent with industry practice;

(19) Liens on accounts receivable, Securitization Assets and related assets
incurred in connection with a Qualified Securitization Facility and Liens on any
receivables transferred in connection with a Receivables Financing Transaction,
including Liens on such receivables resulting from precautionary Uniform
Commercial Code filings or from recharacterization or any such sale as a
financing or a loan;

(20) Liens to secure any modification, refinancing, refunding, extension,
renewal or replacement (or successive modification, refinancing, refunding,
extensions, renewals or replacements) as a whole, or in part, of any
Indebtedness, Disqualified Stock or Preferred Stock secured by any Lien referred
to in clauses (6), (7), (8), (9), (10), (11) or this clause (20) of this
definition; provided that (a) such new Lien will be limited to all or part of
the same property that was subject to the original Lien (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof and
after-acquired property) and (b) the Indebtedness, Disqualified Stock or
Preferred Stock secured by such Lien at such time is not increased to any amount
greater than the sum of (i) the outstanding principal amount or, if greater,
committed amount of the Indebtedness described under clauses (6), (7), (8), (9),
(10), (11) or this clause (20) of this definition at the time the original Lien
became a Permitted Lien under this Agreement, plus (ii) any accrued and unpaid
interest on the Indebtedness, any accrued and unpaid dividends on the Preferred
Stock, and any accrued and unpaid dividends on the Disqualified Stock being so
refinanced, extended, replaced, refunded, renewed or defeased plus (iii) the
amount of any tender premium or penalty or premium required to be paid under the
terms of the instrument or documents governing such refinanced Indebtedness,
Disqualified Stock or Preferred Stock and any defeasance costs and any fees and
expenses (including original issue discount, upfront fees or similar fees)
incurred in connection with the issuance of such new Indebtedness, Disqualified
Stock or Preferred Stock or the extension, replacement, refunding, refinancing,
renewal or defeasance of such refinanced Indebtedness, Disqualified Stock or
Preferred Stock.

(21) deposits made or other security provided to secure liability to insurance
brokers, carriers, underwriters or self-insurance arrangements, including Liens
on insurance policies and the proceeds thereof securing the financing of the
premiums with respect thereto;

(22) other Liens securing obligations in an aggregate outstanding amount not to
exceed (as of the date any such Lien is incurred) the greater of (i)
$60.0 million and (ii) 30% of Consolidated EBITDA of the Borrower and the
Restricted Subsidiaries determined at the time of incurrence of such Lien for
the most recently ended Test Period (calculated on a pro forma basis);

(23) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(24) (i) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business or consistent with
industry practice, (ii) Liens arising out of conditional sale, title retention
or similar arrangements for the sale of goods in the ordinary course of business
or consistent with industry practice and (iii) Liens arising by operation of law
under Article 2 of the Uniform Commercial Code;

(25) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(7);

 

43



--------------------------------------------------------------------------------

(26) Liens (a) of a collection bank arising under Section 4-208 or 4-210 of the
Uniform Commercial Code on items in the course of collection, (b) attaching to
commodity trading accounts or other brokerage accounts incurred in the ordinary
course of business or consistent with industry practice, and (c) in favor of
banking or other institutions or other electronic payment service providers
arising as a matter of law or under general terms and conditions encumbering
deposits or margin deposits or other funds maintained with such institution
(including the right of set-off) and that are within the general parameters
customary in the banking industry;

(27) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under this Agreement; provided that such Liens do not
extend to assets other than those that are subject to such repurchase
agreements;

(28) Liens that are contractual rights of set-off (a) relating to the
establishment of depository relations with banks or other deposit-taking
financial institutions or other electronic payment service providers and not
given in connection with the issuance of Indebtedness, (b) relating to pooled
deposit or sweep accounts to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business or consistent with
industry practice of the Borrower or any Restricted Subsidiary or (c) relating
to purchase orders and other agreements entered into with customers of the
Borrower or any Restricted Subsidiary in the ordinary course of business or
consistent with industry practice;

(29) Liens on cash proceeds (as defined in Article 9 of the Uniform Commercial
Code) of assets sold that were subject to a Lien permitted hereunder;

(30) any encumbrance or restriction (including put, call arrangements, tag,
drag, right of first refusal and similar rights) with respect to Capital Stock
of any joint venture or similar arrangement pursuant to any joint venture or
similar agreement;

(31) Liens (a) on cash advances or cash earnest money deposits in favor of the
seller of any property to be acquired in an Investment permitted under this
Agreement to be applied against the purchase price for such Investment and
(b) consisting of a letter of intent or an agreement to sell, transfer, lease or
otherwise dispose of any property in a transaction permitted under Section 7.04;

(32) the interest or title of any lessor, sublessor, licensor or sublicensor, as
applicable, underground leases, subleases, licenses or sublicenses under which
the Borrower or any of its Subsidiaries are the lessee, sublessee, licensee or
sublicensee, as applicable, in respect of real property on which facilities
owned or leased by the Borrower or any of its Subsidiaries are located;

(33) Liens in connection with any Sale-Leaseback Transaction(s);

(34) Liens on Capital Stock or other securities of an Unrestricted Subsidiary;

(35) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases or licenses entered into by the Borrower or any of the Restricted
Subsidiaries in the ordinary course of business or consistent with industry
practice;

(36) deposits of cash with the owner or lessor of premises leased and operated
by the Borrower or any of its Subsidiaries in the ordinary course of business or
consistent with industry practice of the Borrower and such Subsidiary to secure
the performance of the Borrower’s or such Subsidiary’s obligations under the
terms of the lease for such premises;

(37) rights of setoff, banker’s liens, netting arrangements and other Liens
arising by operation of law or by the terms of documents of banks or other
financial institutions in relation to the maintenance or administration of
deposit accounts, securities accounts, cash management arrangements or in
connection with the issuance of letters of credit, bank guarantees or other
similar instruments;

 

44



--------------------------------------------------------------------------------

(38) Liens on cash and Cash Equivalents used to satisfy or discharge
Indebtedness; provided that such satisfaction or discharge is permitted under
this Agreement;

(39) receipt of progress payments and advances from customers in the ordinary
course of business or consistent with industry practice to the extent the same
creates a Lien on the related inventory and proceeds thereof and Liens on
property or assets under construction arising from progress or partial payments
by a third party relating to such property or assets;

(40) agreements to subordinate any interest of the Borrower or any Restricted
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower or any Restricted Subsidiary pursuant to an agreement
entered into in the ordinary course of business or consistent with industry
practice;

(41) [reserved];

(42) Liens arising pursuant to Section 107(l) of the Comprehensive Environmental
Response, Compensation and Liability Act or similar provision of any
Environmental Law;

(43) Liens disclosed by the title insurance reports or policies delivered on or
prior to the Effective Date and any replacement, extension or renewal of any
such Lien (to the extent the Indebtedness and other obligations secured by such
replacement, extension or renewal Liens are permitted by this Agreement);
provided that such replacement, extension or renewal Liens do not cover any
property other than the property that was subject to such Liens prior to such
replacement, extension or renewal;

(44) rights reserved or vested in any Person by the terms of any lease, license,
franchise, grant or permit held by the Borrower or any of its Restricted
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof;

(45) restrictive covenants affecting the use to which real property may be put;
provided that the covenants are complied with;

(46) security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business or consistent with
industry practice;

(47) zoning, building and other similar land use restrictions, including,
without limitation, site plan agreements, development agreements and contract
zoning agreements;

(48) Liens on assets of Restricted Subsidiaries that are Foreign Subsidiaries
(i) securing Indebtedness and other obligations of such Foreign Subsidiaries or
(ii) to the extent arising mandatorily under applicable Law;

(49) Liens on Escrowed Proceeds for the benefit of the related holders of debt
securities or other Indebtedness (or the underwriters, trustee, escrow agent or
arrangers thereof) or on cash set aside at the time of the incurrence of any
Indebtedness or government securities purchased with such cash, in either case
to the extent such cash or government securities prefund the payment of interest
on such Indebtedness and are held in an escrow account or similar arrangement to
be applied for such purpose;

(50) Liens securing any Hedge Obligations of any Loan Party or Restricted
Subsidiary that are permitted hereunder;

(51) Liens granted in favor of the lenders under the Existing Credit Agreement,
until the occurrence of the Closing Date Refinancing; and

 

45



--------------------------------------------------------------------------------

(52) Liens on the assets of Restricted Subsidiaries that are not a Guarantor
securing Indebtedness or other obligations of such Restricted Subsidiaries or
any other Restricted Subsidiaries that are not Guarantors that is permitted
under Section 7.02(b) or otherwise not prohibited by this Agreement.

If any Liens securing obligations are incurred to refinance liens securing
obligations initially incurred in reliance on a Basket measured by reference to
a percentage of Consolidated EBITDA, and such refinancing would cause the
percentage of Consolidated EBITDA to be exceeded if calculated based on the
Consolidated EBITDA on the date of such refinancing, such percentage of
Consolidated EBITDA will not be deemed to be exceeded to the extent the
principal amount of such obligations secured by such newly incurred Lien does
not exceed the principal amount of such obligations secured by such Liens being
refinanced, plus any accrued and unpaid interest on the Indebtedness (and with
respect to Indebtedness under Designated Revolving Commitments, including an
amount equal to any unutilized Designated Revolving Commitments being
refinanced, extended, replaced, refunded, renewed or defeased to the extent
permanently terminated at the time of incurrence of such Refinancing
Indebtedness), any accrued and unpaid dividends on the Preferred Stock, and any
accrued and unpaid dividends on the Disqualified Stock being so refinanced,
extended, replaced, refunded, renewed or defeased, plus the amount of any tender
premium or penalty or premium required to be paid under the terms of the
instrument or documents governing such refinanced Indebtedness, Preferred Stock
or Disqualified Stock and any defeasance costs and any fees and expenses
(including original issue discount, upfront fees or similar fees) incurred in
connection with the issuance of such new Indebtedness, Preferred Stock or
Disqualified Stock or the extension, replacement, refunding, refinancing,
renewal or defeasance of such refinanced Indebtedness, Preferred Stock or
Disqualified Stock.

For purposes of this definition, the term “Indebtedness” will be deemed to
include interest and other obligations payable on or with respect to such
Indebtedness.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established or maintained by
any Loan Party or, with respect to any such plan that is subject to Section 412
of the Code or Title IV of ERISA, any of their respective ERISA Affiliates.

“Platform” has the meaning specified in Section 6.02.

“Polish Zloty” means the lawful currency of Poland.

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution or winding up.

“Private-Side Information” means any information with respect to the Borrower
and its Subsidiaries that is not Public-Side Information.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Bridge Loans of such Lender at such time and the
denominator of which is the amount of the Aggregate Commitments and, if
applicable and without duplication, Bridge Loans at such time.

“Public Company Costs” means the initial costs relating to establishing
compliance with the Sarbanes-Oxley Act of 2002, as amended, and other expenses
arising out of or incidental to the Borrower’s or its Restricted Subsidiaries’
initial establishment of compliance with the obligations of a reporting company,
including costs, fees and expenses (including legal, accounting and other
professional fees) relating to compliance with provisions of the Securities Act
and the Exchange Act.

“Public Lender” has the meaning specified in Section 6.02.

 

46



--------------------------------------------------------------------------------

“Public-Side Information” means information that does not constitute material
non-public information (within the meaning of United States federal and state
securities laws) with respect to the Borrower or any of its Subsidiaries or any
of their respective securities.

“Purchase Money Obligations” means any Indebtedness incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets (other than Capital Stock), and whether acquired
through the direct acquisition of such property or assets, or otherwise.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10.0 million at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Stock.

“Qualified Proceeds” means the fair market value of assets that are used or
useful in, or Capital Stock of any Person engaged in, a Similar Business.

“Qualified Securitization Facility” means any Securitization Facility
(1) constituting a securitization financing facility that meets the following
conditions: (a) the Board of Directors will have determined in good faith that
such Securitization Facility (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and
reasonable to the Borrower and the applicable Restricted Subsidiary or
Securitization Subsidiary and (b) all sales or contributions of Securitization
Assets and related assets to the applicable Person or Securitization Subsidiary
are made at fair market value (as determined in good faith by the Borrower) or
(2) constituting a Receivables Financing Transaction.

“Rating Agencies” means Moody’s and S&P, or if Moody’s or S&P (or both) does not
make a rating on the relevant obligations publicly available, a nationally
recognized statistical rating agency or agencies, as the case may be, selected
by the Borrower that will be substituted for Moody’s or S&P (or both), as the
case may be.

“Receivables Financing Transaction” means any transaction or series of
transactions entered into by the Borrower or any Restricted Subsidiary pursuant
to which such party consummates a “true sale” of its receivables to a
non-related third party on market terms as determined in good faith by the
Borrower; provided that such Receivables Financing Transaction is
(i) non-recourse to the Borrower and the Restricted Subsidiaries and their
assets, other than any recourse solely attributable to a breach by the Borrower
or any Restricted Subsidiary of representations and warranties that are
customarily made by a seller in connection with a “true sale” of receivables on
a non-recourse basis and (ii) consummated pursuant to customary contracts,
arrangements or agreements entered into with respect to the “true sale” of
receivables on market terms for similar transactions.

“Refinance” has the meaning assigned in the definition of “Refinancing
Indebtedness” and “Refinancing” and “Refinanced” have meanings correlative to
the foregoing.

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Refinancing Indebtedness.”

“Refinancing Indebtedness” means (x) Indebtedness incurred by the Borrower or
any Restricted Subsidiary, (y) Disqualified Stock issued by the Borrower or any
Restricted Subsidiary or (z) Preferred Stock issued by any Restricted Subsidiary
which, in each case, serves to extend, replace, refund, refinance, renew or
defease (“Refinance”) any Indebtedness, Disqualified Stock or Preferred Stock,
including any Refinancing Indebtedness, so long as:

 

47



--------------------------------------------------------------------------------

(1) the principal amount (or accreted value, if applicable) of such new
Indebtedness, the amount of such new Preferred Stock or the liquidation
preference of such new Disqualified Stock does not exceed (a) the principal
amount of (or accreted value, if applicable) Indebtedness, the amount of
Preferred Stock or the liquidation preference of Disqualified Stock being so
extended, replaced, refunded, refinanced, renewed or defeased (such
Indebtedness, Disqualified Stock or Preferred Stock, the “Refinanced Debt”),
plus (b) any accrued and unpaid interest on, or any accrued and unpaid dividends
on, such Refinanced Debt, plus (c) the amount of any tender premium or penalty
or premium required to be paid under the terms of the instrument or documents
governing such Refinanced Debt and any defeasance costs and any fees and
expenses (including original issue discount, upfront fees or similar fees)
incurred in connection with the issuance of such new Indebtedness, Preferred
Stock or Disqualified Stock or to Refinance such Refinanced Debt (such amounts
in clause (b) and (c) the “Incremental Amounts”);

(2) such Refinancing Indebtedness has a:

(a) Weighted Average Life to Maturity at the time such Refinancing Indebtedness
is incurred that is not less than the remaining Weighted Average Life to
Maturity of the applicable Refinanced Debt; and

(b) final scheduled maturity date equal to or later than the final scheduled
maturity date of the Refinanced Debt (or, if earlier, the date that is 91 days
after the Interim Bridge Loan Maturity Date of the Loans);

(3) to the extent such Refinancing Indebtedness Refinances (i) Subordinated
Indebtedness (other than Subordinated Indebtedness assumed or acquired in an
acquisition and not created in contemplation thereof), unless such Refinancing
constitutes a Restricted Payment permitted by Section 7.05, such Refinancing
Indebtedness is subordinated to the Loans or the Guaranty thereof at least to
the same extent as the applicable Refinanced Debt, or (ii) Disqualified Stock or
Preferred Stock, such Refinancing Indebtedness must be Disqualified Stock or
Preferred Stock, respectively;

(4) such Refinancing Indebtedness shall not be guaranteed or borrowed by any
Person other than a Person that is so obligated in respect of the Refinanced
Debt being Refinanced; and

(5) such Refinancing Indebtedness shall not be secured by any assets or property
that does not secure the Refinanced Debt being Refinanced (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof and
after-acquired property);

provided that Refinancing Indebtedness will not include:

(a) Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of the
Borrower that is not a Guarantor that refinances Indebtedness or Disqualified
Stock of the Borrower or a Guarantor;

(b) Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of the
Borrower that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of a Guarantor; or

(c) Indebtedness or Disqualified Stock of the Borrower or Indebtedness,
Disqualified Stock or Preferred Stock of a Restricted Subsidiary that refinances
Indebtedness, Disqualified Stock or Preferred Stock of an Unrestricted
Subsidiary;

provided further that (x) clause (2) of this definition will not apply to any
Refinancing of any Indebtedness other than Indebtedness incurred under clause
(ii) of Section 7.02(b) (including any successive Refinancings thereof incurred
under clause (xiii) of Section 7.02(b)) and any Subordinated Indebtedness (other
than Subordinated Indebtedness assumed or acquired in an Investment or
acquisition and not created in contemplation thereof), Disqualified Stock and
Preferred Stock and (y) Refinancing Indebtedness may be incurred in the form of
a bridge or other interim credit facility intended to be Refinanced with
long-term indebtedness (and such bridge or other interim credit facility shall
be deemed to satisfy clause (2) of this definition so long as (x) such credit
facility includes customary “rollover” provisions and (y) assuming such credit
facility were to be extended pursuant to such “rollover” provisions, such
extended credit facility would comply with clause (2) of this definition).

 

48



--------------------------------------------------------------------------------

“Refunding Capital Stock” has the meaning specified in Section 7.05(b)(ii).

“Register” has the meaning specified in Section 10.07(c).

“Related Business Assets” means assets (other than cash and Cash Equivalents)
used or useful in a Similar Business; provided that any assets received by the
Borrower or a Restricted Subsidiary in exchange for assets transferred by the
Borrower or a Restricted Subsidiary will not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person is or would become a Restricted
Subsidiary.

“Related Indemnified Person” of an Indemnitee means (1) any controlling Person
or controlled Affiliate of such Indemnitee, (2) the respective directors,
officers, partners, employees, advisors or successors of such Indemnitee or any
of its controlling Persons or controlled Affiliates and (3) the respective
agents, trustees and other representatives of such Indemnitee or any of its
controlling Persons or controlled Affiliates, in the case of this clause (3),
acting at the instructions of such Indemnitee, controlling Person or such
controlled Affiliate; provided that each reference to a controlled Affiliate or
controlling Person in this definition pertains to a controlled Affiliate or
controlling Person involved in the negotiation of this Agreement or the
syndication of the Facilities. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Related Person” means, with respect to any Person, (a) any Affiliate of such
Person, (b) the respective directors, officers, partners, employees, advisors,
agents, trustees and other representatives of such Person or any of its
Affiliates and (c) the successors and permitted assigns of such Person or any of
its Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into or
migration through the Environment.

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the Total Outstandings; provided that the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; provided,
further, that the Loans of any Affiliated Lender shall in each case be excluded
for purposes of making a determination of Required Lenders unless the action in
question affects such Affiliated Lender in a disproportionately adverse manner
than its effect on the other Lenders.

“Responsible Officer” means, with respect to a Person, the chief executive
officer, chief operating officer, president, executive vice president, chief
financial officer, treasurer or assistant treasurer or other similar officer or
Person performing similar functions, of such Person and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. With respect to any document delivered by a
Loan Party on the Effective Date, Responsible Officer includes any secretary or
assistant secretary of such Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership or other action
on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. Unless
otherwise specified, all references herein to a “Responsible Officer” shall
refer to a Responsible Officer of the Borrower.

“Restricted Investment” means any Investment other than any Permitted
Investment(s).

 

49



--------------------------------------------------------------------------------

“Restricted Payment” has the meaning specified in Section 7.05.

“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Borrower (including any Foreign Subsidiary) that is not then an Unrestricted
Subsidiary; provided that notwithstanding the foregoing, in no event will any
Securitization Subsidiary be considered a Restricted Subsidiary for purposes of
Section 8.01(5), (6) or (7); provided further that upon the occurrence of an
Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
Subsidiary will be included in the definition of “Restricted Subsidiary.”
Wherever the term “Restricted Subsidiary” is used herein with respect to any
Subsidiary of a referenced Person that is not the Borrower, then it will be
construed to mean a Person that would be a Restricted Subsidiary of the Borrower
on a pro forma basis following consummation of one or a series of related
transactions involving such referenced Person and the Borrower (unless such
transaction would include a designation of a Subsidiary of such Person as an
Unrestricted Subsidiary on a pro forma basis in accordance with this Agreement).

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
to its rating agency business.

“Sale-Leaseback Transaction” means any arrangement providing for the leasing by
the Borrower or any Restricted Subsidiary of any real or tangible personal
property, which property has been or is to be sold or transferred by the
Borrower or such Restricted Subsidiary to a third Person in contemplation of
such leasing.

“Same Day Funds” means disbursements and payments in immediately available
funds.

“Sanctions” has the meaning specified in Section 5.17.

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means any Indebtedness of the Borrower or any Restricted
Subsidiary secured by a Lien.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Securitization Assets” means (a) the accounts receivable, royalty or other
revenue streams and other rights to payment and other assets related thereto
subject to a Qualified Securitization Facility and the proceeds thereof and
(b) contract rights, lockbox accounts and records with respect to such accounts
receivable and any other assets customarily transferred together with accounts
receivable in a securitization financing.

“Securitization Facility” means any transaction or series of securitization
financings that may be entered into by the Borrower or any Restricted Subsidiary
pursuant to which the Borrower or any such Restricted Subsidiary may sell,
convey or otherwise transfer, or may grant a security interest in,
Securitization Assets to either (a) a Person that is not the Borrower or a
Restricted Subsidiary or (b) a Securitization Subsidiary that in turn sells such
Securitization Assets to a Person that is not the Borrower or a Restricted
Subsidiary, or may grant a security interest in, any Securitization Assets of
the Borrower or any of its Subsidiaries.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Facility.

“Securitization Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Qualified Securitization Facilities and
other activities reasonably related thereto.

 

50



--------------------------------------------------------------------------------

“Senior Credit Facilities” means, collectively, the senior secured term loan
facility and the senior secured revolving facility under the Credit Agreement,
including any guarantees, collateral documents, instruments and agreements
executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements, refundings, refinancings or
replacements thereof and any one or more indentures or credit facilities or
commercial paper facilities with banks or other institutional lenders, or
investors, whether or not secured, that replace, refund, supplement or refinance
any part of the loans, notes, other credit facilities or commitments thereunder,
including any such replacement, refunding or refinancing facility or indenture
that increases the amount borrowable thereunder or alters the maturity thereof
(provided that such increase in borrowings is permitted under Section 7.02) or
adds Restricted Subsidiaries as additional borrowers or guarantors thereunder
and whether by the same or any other agent, trustee, lender or group of lenders
or holders.

“Senior Exchange Notes” means (a) the senior unsecured notes to be issued
pursuant to the terms of Section 2.15 under the Senior Exchange Notes Indenture,
together with interest, fees and all other amounts payable in connection
therewith, and (b) any modification, replacement, refinancing, refunding,
renewal or extension thereof.

“Senior Exchange Notes Indenture” means an indenture containing such terms,
conditions and covenants described in Annex II to Exhibit C to the Commitment
Letter (with such changes as the Senior Exchange Notes Trustee or the
Administrative Agent may reasonably request to effect the provisions of this
Agreement and to comply with any applicable Requirement of Law, regulations or
trustee procedures or policies, including such changes as are reasonably
necessary to cause the Senior Exchange Notes to become eligible for deposit at
the DTC, provided that no such changes shall be adverse in any material respect
to the interests of the Borrower or the Lenders or would be adverse in any
material respect to a holder of Senior Exchange Notes upon issuance) to be
entered into in connection with the initial issuance of the Senior Exchange
Notes.

“Senior Exchange Notes Trustee” shall have the meaning specified in
Section 2.15.

“Senior Indebtedness” means:

(1) all Indebtedness of the Borrower or any Guarantor outstanding under the
Senior Credit Facilities and the Loans and any related Guaranty (including
interest accruing on or after the filing of any petition in bankruptcy or
similar proceeding or for reorganization of the Borrower or any Guarantor (at
the rate provided for in the documentation with respect thereto, regardless of
whether or not a claim for post-filing interest is allowed in such
proceedings)), and any and all other fees, expense reimbursement obligations,
indemnification amounts, penalties, and other amounts (whether existing on the
Closing Date or thereafter created or incurred) and all obligations of the
Borrower or any Guarantor to reimburse any bank or other Person in respect of
amounts paid under letters of credit, acceptances or other similar instruments;

(2) all (a) Hedging Obligations (and guarantees thereof) and (b) obligations in
respect of Cash Management Services (and guarantees thereof), in the case of
each of clauses (a) and (b), owing to a lender under the Senior Credit
Facilities or any Affiliate of such lender (or any Person that was a lender or
an Affiliate of such lender at the time the applicable agreement giving rise to
such Hedging Obligation was entered into); provided that such Hedging
Obligations and obligations in respect of Cash Management Services, as the case
may be, are permitted to be incurred under the terms of this Agreement;

(3) any other Indebtedness of the Borrower or any Guarantor permitted to be
incurred under the terms of this Agreement, unless the instrument under which
such Indebtedness is incurred expressly provides that it is subordinated in
right of payment to the Loans or any related Guaranty; and

(4) all Obligations with respect to the items listed in the preceding clauses
(1), (2) and (3);

provided that Senior Indebtedness will not include:

(a) any obligation of such Person to the Borrower or any of its Subsidiaries;

 

51



--------------------------------------------------------------------------------

(b) any liability for federal, state, local or other taxes owed or owing by such
Person;

(c) any accounts payable or other liability to trade creditors arising in the
ordinary course of business or consistent with industry practice;

(d) any Indebtedness or other Obligation of such Person which is subordinate or
junior in any respect to any other Indebtedness or other Obligation of such
Person; or

(e) that portion of any Indebtedness which at the time of incurrence is incurred
in violation of this Agreement.

“Senior Secured Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Secured Debt outstanding on the last day of such Test
Period minus the aggregate amount of cash and Cash Equivalents of the Borrower
and the Restricted Subsidiaries on such date that (x) would not appear as
“restricted” on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries or (y) are restricted in favor of the Senior Credit Facilities
(which may also secure other Indebtedness secured by a pari passu or junior Lien
on the collateral securing the Senior Credit Facilities along with the Senior
Credit Facilities), to (b) Consolidated EBITDA of the Borrower for such Test
Period, in each case on a pro forma basis with such pro forma adjustments as are
appropriate and consistent with Section 1.07.

“Senior Subordinated Notes” means any Indebtedness issued to the Investors
pursuant to the Investment Agreement on the Closing Date in lieu of Preferred
Stock.

“Significant Holder” means Ralf Schmid, the indirect owner, as of the date
hereof, of approximately 61% of the outstanding shares of stock of the Target.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X of
the SEC, as such regulation is in effect on the Effective Date.

“Similar Business” means (1) any business conducted or proposed to be conducted
by the Borrower or any Restricted Subsidiary on the Effective Date or (2) any
business or other activities that are reasonably similar, ancillary, incidental,
complementary or related to (including non-core incidental businesses acquired
in connection with any Permitted Investment), or a reasonable extension,
development or expansion of, the businesses that the Borrower and its Restricted
Subsidiaries conduct or propose to conduct on the Effective Date.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date:

(1) the fair value of the assets of such Person exceeds its debts and
liabilities, subordinated, contingent or otherwise,

(2) the present fair saleable value of the property of such Person is greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured,

(3) such Person is able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such liabilities become absolute and matured and

(4) such Person is not engaged in, and is not about to engage in, business for
which it has unreasonably small capital.

The amount of any contingent liability at any time shall be computed as the
amount that would reasonably be expected to become an actual and matured
liability.

 

52



--------------------------------------------------------------------------------

“SPC” has the meaning specified in Section 10.07(g).

“Specified Representations” means those representations and warranties made in
Sections 5.01(1) (with respect to the organizational existence of the Loan
Parties only), 5.01(2)(b), 5.02(1), 5.02(2)(a), 5.04, 5.13, 5.16 and the last
sentence of 5.17 (as related only to the use of proceeds of the Loans on the
Closing Date not violating the USA PATRIOT Act or Sanctions).

“Specified Transaction” means:

(1) solely for the purposes of determining the applicable cash balance, any
contribution of capital, including as a result of an Equity Offering, to the
Borrower, in each case, in connection with an acquisition or Investment,

(2) any designation of operations or assets of the Borrower or a Restricted
Subsidiary as discontinued operations (as defined under GAAP),

(3) any Investment that results in a Person becoming a Restricted Subsidiary,

(4) any designation of a Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary in compliance with this Agreement,

(5) any purchase or other acquisition of a business of any Person, of assets
constituting a business unit, line of business or division of any Person,

(6) any Asset Sale (without regard to any de minimis thresholds set forth
therein) (a) that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower or (b) of a business, business unit, line of business or
division of the Borrower or a Restricted Subsidiary, in each case whether by
merger, amalgamation, consolidation or otherwise,

(7) any operational changes identified by the Borrower that have been made by
the Borrower or any Restricted Subsidiary during the Test Period, or

(8) any Restricted Payment or other transaction that by the terms of this
Agreement requires a financial ratio to be calculated on a pro forma basis.

“Sponsor Subordinated Debt” has the meaning specified in the definition of
“Equity Contribution”.

“Sterling” means the lawful currency of the United Kingdom.

“Subordinated Indebtedness” means any Indebtedness of any Loan Party that by its
terms is subordinated in right of payment to the Obligations of such Loan Party
arising under the Loans or the Guaranty.

“Subsidiary” means, with respect to any Person:

(1) any corporation, association or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50.0% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, members of management or trustees thereof is at the time
of determination owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof;
and

 

53



--------------------------------------------------------------------------------

(2) any partnership, joint venture, limited liability company or similar entity
of which:

(a) more than 50.0% of the capital accounts, distribution rights, total equity
and voting interests or general or limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership or otherwise; and

(b) such Person or any Restricted Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.

Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Successor Borrower” has the meaning specified in the definition of “Borrower.”

“Supplemental Administrative Agent” and “Supplemental Administrative Agents”
have the meanings specified in Section 9.12(1).

“Swap Obligation” has the meaning specified in the definition of “Excluded Swap
Obligation.”

“Target” has the meaning specified in the Preliminary Statements of this
Agreement.

“TARGET Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET2) payment system which utilizes a
single shared platform and which was launched on 19 November 2007 (or, if such
payment system ceases to be operative, such other payment system (if any)
reasonably determined by the Administrative Agent to be a suitable replacement)
is open for the settlement of payments in Euro.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (including backup withholding) of any nature and
whatever called, imposed by any Governmental Authority, including any interest,
additions to tax and penalties applicable thereto.

“Tax Indemnitee” has the meaning specified in Section 3.01(5).

“Tender Documents” means all of the documents, schedules and exhibits related to
the Offer as are required to effect the Offer as in effect on the Effective
Date, as each may be amended, modified, supplemented or waived from time to
time, in accordance with Section 6.14.

“Tender Effectiveness” means the Borrower having received acceptance from
holders representing at least seventy-five percent (75%) of the shares in the
Target in respect of the Borrower’s Offer made in accordance with the terms of
the Tender Documents, as confirmed by Dom Maklerski Banku Handlowego S.A. as
tender agent for the Offer following expiration of the Offer’s subscription
period.

“Tender Issuing Bank” means Citibank, N.A.

“Tender Letter of Credit” means that certain letter of credit issued for the
account of AcquisitionCo, at or before the commencement of the Offer, to be
issued by the Tender Issuing Bank in favor of Dom Maklerski Banku
Handlowego S.A. pursuant to the Agreement for Standby Letter of Credit and the
L/C Fee Letter.

“Termination Conditions” means, (1) the termination of the Loan Documents in
accordance with the second paragraph of Section 2.01 or (2) (a) the payment in
full in cash of the Obligations (other than contingent indemnification
obligations not then due) and (b) the termination of the Commitments.

 

54



--------------------------------------------------------------------------------

“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Borrower ended on or prior to such time
(taken as one accounting period) in respect of which, subject to
Section 1.07(1), financial statements for each quarter or fiscal year in such
period have been or are required to be delivered pursuant to Section 6.01(1) or
(2), as applicable; provided that, prior to the first date that financial
statements have been or are required to be delivered pursuant to Section 6.01(1)
or (2), the Test Period in effect shall be the period of four consecutive full
fiscal quarters of the Borrower ended prior to the Closing Date for which
financial statements would have been required to be delivered hereunder had the
Closing Date occurred prior to the end of such period.

“Threshold Amount” means $40.0 million.

“Total Assets” means, at any time, the total assets of the Borrower and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP, as shown on the then most recent balance sheet of the Borrower or such
other Person as may be available (as determined in good faith by the Borrower)
(and, in the case of any determination relating to any Specified Transaction, on
a pro forma basis including any property or assets being acquired in connection
therewith).

“Total Cap” means 10.50% per annum until the date upon which the Equity
Contribution has been approved by the Mexican Competition Bureau and the Buyer
has received the requisite approvals pursuant to the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 and upon such date, the Total Cap shall decrease to
9.50%, but in each case, the Total Cap shall increase by an additional 25 basis
points after August 1, 2017.

“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt outstanding as of the last day of such Test Period
(plus, solely for the purposes of testing the Total Net Leverage Ratio under
Section 7.02(b)(xiv)(c), the aggregate liquidation preference of (i) all
Disqualified Stock of the Borrower and the Restricted Subsidiaries determined on
a consolidated basis in accordance with GAAP and (ii) all Preferred Stock of
Restricted Subsidiaries (except to the extent held by the Borrower or a
Restricted Subsidiary), in each case, outstanding on the last day of such Test
Period), minus, the aggregate amount of cash and Cash Equivalents of the
Borrower and the Restricted Subsidiaries on such date that (x) would not appear
as “restricted” on a consolidated balance sheet of the Borrower and the
Restricted Subsidiaries or (y) restricted in favor of the Facilities (which may
also secure other Indebtedness secured by a pari passu or junior Lien on the
collateral securing the Senior Credit Facilities along with the Senior Credit
Facilities) to (b) Consolidated EBITDA of the Borrower and the Restricted
Subsidiaries for such Test Period, in each case on a pro forma basis with such
pro forma adjustments as are appropriate and consistent with Section 1.07.

“Total Outstandings” shall have the meaning ascribed to such term in the Credit
Agreement.

“Traded Securities” means any debt or equity securities issued pursuant to a
public offering or Rule 144A offering.

“Transaction Consideration” means an amount equal to the total funds required to
consummate the Offer, as contemplated by the Undertaking Agreement and the
Tender Documents.

“Transaction Expenses” means any fees, expenses, costs or charges incurred or
paid by the Investors, the Borrower or any Restricted Subsidiary in connection
with the Transactions, including any expenses in connection with hedging
transactions, if any, payments to officers, employees and directors as change of
control payments, severance payments, special or retention bonuses and charges
for repurchase or rollover of, or modifications to, stock options or restricted
stock.

“Transactions” means, collectively, the transactions contemplated by the
Undertaking Agreement and the Tender Documents (as amended through the Effective
Date) and transactions related or incidental to, or in connection with, such
transactions, the funding of the Loans, the entering into of the Senior Credit
Facilities on the Closing Date, the consummation of the Equity Contribution and
Closing Date Refinancing and the payment of the Transaction Expenses.

 

55



--------------------------------------------------------------------------------

“Treasury Capital Stock” has the meaning assigned to such term in Section
7.05(b)(ii)(a).

“Undertaking Agreement” means the Agreement Regarding Irrevocable Undertakings
among Uniwheels Holding (Malta) Ltd., the Significant Holder and AcquisitionCo,
dated on or about the Effective Date, as amended, modified or supplemented from
time to time in accordance with the terms hereof.

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to the perfection or priority of any Lien on or otherwise with
regard to any item or items of collateral.

“United States” and “U.S.” each means the United States of America.

“United States Tax Compliance Certificate” has the meaning specified in
Section 3.01(3)(b)(iii).

“Unrestricted Subsidiary” means:

(1) any Subsidiary of the Borrower which at the time of determination is an
Unrestricted Subsidiary (as designated by the Borrower, as provided below); and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Borrower may designate:

(a) any Subsidiary of the Borrower (including any existing Subsidiary and any
newly acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary
unless such Subsidiary or any of its Subsidiaries owns any Equity Interests or
Indebtedness of, or owns or holds any Lien on, any property of, the Borrower or
any Subsidiary (other than solely any Subsidiary of the Subsidiary to be so
designated); provided that:

(i) such designation shall be deemed an Investment;

(ii) each of (i) the Subsidiary to be so designated and (ii) its Subsidiaries
has not, at the time of designation, and does not thereafter, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable with
respect to any Indebtedness pursuant to which the lender has recourse to any of
the assets of the Borrower or any Restricted Subsidiary (other than Equity
Interests in an Unrestricted Subsidiary); and

(iii) immediately after giving effect to such designation, no Event of Default
will have occurred and be continuing; and

(b) any Unrestricted Subsidiary to be a Restricted Subsidiary; provided that:

(i) immediately after giving effect to such designation, no Event of Default
will have occurred and be continuing; and

(ii) the Borrower (A) could incur at least $1.00 of additional Indebtedness
pursuant to the Interest Coverage Test or (B) the Interest Coverage Ratio after
giving effect to any such designation would be no less than the Interest
Coverage Ratio immediately prior to giving effect to such designation.

Any such designation by the Borrower will be notified by the Borrower to the
Administrative Agent by promptly filing with the Administrative Agent an
Officer’s Certificate certifying that such designation complied with the
foregoing provisions. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness and Liens of such Subsidiary existing at such time.

 

56



--------------------------------------------------------------------------------

“U.S. Lender” means any Lender that is not a Foreign Lender.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Public Law No. 107-56 (signed into law October 26, 2001)), as
amended or modified from time to time.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing:

(1) the sum of the products of the number of years (calculated to the nearest
one-twenty-fifth) from the date of determination to the date of each successive
scheduled principal payment of such Indebtedness or redemption or similar
payment with respect to such Disqualified Stock or Preferred Stock, multiplied
by the amount of such payment, by

(2) the sum of all such payments;

provided that for purposes of determining the Weighted Average Life to Maturity
of any Indebtedness that is being Refinanced (the “Applicable Indebtedness”),
the effects of any amortization or prepayments made on such Applicable
Indebtedness prior to the date of the applicable Refinancing will be
disregarded.

“wholly owned” means, with respect to any Subsidiary of any Person, a Subsidiary
of such Person one hundred percent (100%) of the outstanding Equity Interests of
which (other than (x) directors’ qualifying shares and (y) shares of Capital
Stock of Foreign Subsidiaries issued to foreign nationals as required by
applicable Law) is at the time owned by such Person or by one or more wholly
owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding U.S. Branch” means a U.S. branch of a non-U.S. bank treated as a
U.S. person for purposes of Treasury Regulations Section 1.1441-1 and described
in Treasury Regulations Section 1.1441-1(b)(2)(iv) that agrees, on IRS Form
W-8IMY or such other form prescribed by the Treasury or the IRS, to accept
responsibility for all U.S. federal income tax withholding and information
reporting with respect to payments made to the Administrative Agent for the
account of Lenders by or on behalf of any Loan Party under the Loan Documents.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” means the lawful currency of Japan.

SECTION 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

57



--------------------------------------------------------------------------------

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) References in this Agreement to the Preliminary Statements, the introductory
paragraph, an Exhibit, a Schedule, an Article, a Section, an Annex, a clause or
a subclause refer (a) to the Preliminary Statements, the introductory paragraph,
or appropriate Exhibit or Schedule to, or Article, Section, clause or subclause
in this Agreement, as the case may be, or (b) to the extent such references are
not present in this Agreement, to the Loan Document in which such reference
appears, in each case as such Exhibit, Schedule, Article, Section, Annex, clause
or subclause may be amended or supplemented from time to time.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(h) The word “or” is not intended to be exclusive unless expressly indicated
otherwise.

(i) For purposes of determining compliance with any Section of Article VII, in
the event that any Lien, Investment, Indebtedness, Asset Sale, Restricted
Payment, Affiliate Transaction, Contractual Obligation or prepayment of
Indebtedness meets the criteria of one or more of the categories of transactions
permitted pursuant to any clause of such Sections, such transaction (or portion
thereof) at any time, shall be permitted under one or more of such clauses as
determined by the Borrower in its sole discretion at such time. For purposes of
determining compliance with the incurrence of any Indebtedness under Designated
Revolving Commitments in reliance on compliance with any ratio, if on the date
such Designated Revolving Commitments are established, the applicable ratio is
satisfied after giving pro forma effect to the incurrence of the entire
committed amount of then proposed Indebtedness thereunder, then such committed
amount under such Designated Revolving Commitments may thereafter be borrowed
and reborrowed, in whole or in part, from time to time, without further
compliance with any ratio.

(j) For purposes hereof, unless otherwise specifically indicated, the term
“consolidated” with respect to any Person refers to such Person consolidated
with its Restricted Subsidiaries and excludes from such consolidation any
Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an Affiliate
of such Person.

SECTION 1.03 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.
Unless the context indicates otherwise, any reference to a “fiscal year” or a
“fiscal quarter” shall refer to a fiscal year ending December 31 or fiscal
quarter ending March 31, June 30, September 30 or December 31 of the Borrower.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of the Borrower
or any of its Subsidiaries at “fair value,” as defined therein.

 

58



--------------------------------------------------------------------------------

SECTION 1.04 Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

SECTION 1.05 References to Agreements, Laws, etc. Unless otherwise expressly
provided herein, (1) references to Organizational Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (2) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.06 Times of Day and Timing of Payment and Performance. Unless
otherwise specified, (1) all references herein to times of day shall be
references to New York time (daylight or standard, as applicable) and (2) when
the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of “Interest Period”) or performance shall extend to the immediately
succeeding Business Day.

SECTION 1.07 Pro Forma and Other Calculations.

(1) Notwithstanding anything to the contrary herein, financial ratios and tests,
including the Secured Net Leverage Ratio, the Total Net Leverage Ratio and the
Interest Coverage Ratio shall be calculated in the manner prescribed by this
Section 1.07. In addition, whenever a financial ratio or test is to be
calculated on a pro forma basis, the reference to “Test Period” for purposes of
calculating such financial ratio or test shall be deemed to be a reference to,
and shall be based on, the most recently ended Test Period for which internal
financial statements of the Borrower are available (as determined in good faith
by the Borrower).

(2) For purposes of calculating any financial ratio or test (or Consolidated
EBITDA or Total Assets), Specified Transactions (and, subject to clause
(4) below, the incurrence or repayment of any Indebtedness in connection
therewith) that have been made (a) during the applicable Test Period or
(b) subsequent to such Test Period and prior to or simultaneously with the event
for which the calculation of any such ratio is made shall be calculated on a pro
forma basis assuming that all such Specified Transactions (and any increase or
decrease in Consolidated EBITDA and the component financial definitions used
therein attributable to any Specified Transaction) had occurred on the first day
of the applicable Test Period (or, in the case of Total Assets, on the last day
of the applicable Test Period). If since the beginning of any applicable Test
Period any Person that subsequently became a Restricted Subsidiary or was
merged, amalgamated or consolidated with or into the Borrower or any Restricted
Subsidiary since the beginning of such Test Period shall have made any Specified
Transaction that would have required adjustment pursuant to this Section 1.07,
then such financial ratio or test (or Consolidated EBITDA or Total Assets) shall
be calculated to give pro forma effect thereto in accordance with this
Section 1.07.

(3) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a Financial Officer of the
Borrower and may include, for the avoidance of doubt, the amount of “run-rate”
cost savings, operating expense reductions and synergies projected by the
Borrower in good faith to result from or relating to any Specified Transaction
(including the Transactions and, for the avoidance of doubt, acquisitions
occurring prior to the Closing Date) which is being given pro forma effect that
have been realized or are expected to be realized and for which the actions
necessary to realize such cost savings, operating expense reductions and
synergies are taken, committed to be taken or with respect to which substantial
steps have been taken or are expected to be taken (in the good faith
determination of the Borrower) (calculated on a pro forma basis as though such
cost savings, operating expense reductions and synergies had been realized on
the first day of such period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period and
“run-rate” means the full recurring benefit for a period that is associated with
any action taken, committed to be taken or with respect to which substantial
steps have been taken or are expected to be taken (including any savings
expected to result from the elimination of a public target’s compliance costs
with public company requirements), whether prior to or following the Effective
Date, net of the amount of actual benefits realized during such period from such
actions, and any such adjustments shall be included in the initial pro forma
calculations of

 

59



--------------------------------------------------------------------------------

such financial ratios or tests and during any subsequent Test Period in which
the effects thereof are expected to be realized) relating to such Specified
Transaction; provided that (a) such amounts are reasonably identifiable and
factually supportable in the good faith judgment of the Borrower, (b) such
actions are taken, committed to be taken or with respect to which substantial
steps have been taken or are expected to be taken no later than twenty-four
(24) months after the date of such Specified Transaction (or actions undertaken
or implemented prior to the consummation of such Specified Transaction);
provided further that, with respect to the Transactions, such period shall be
thirty-six (36) months, and (c) no amounts shall be added to the extent
duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA (or any other components thereof), whether through a pro
forma adjustment or otherwise, with respect to such period.

(4) In the event that (a) the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees), issues or repays (including by
redemption, repurchase, repayment, retirement, discharge, defeasance or
extinguishment) any Indebtedness (other than Indebtedness incurred or repaid
under any revolving credit facility or line of credit unless such Indebtedness
has been permanently repaid and not replaced), (b) the Borrower or any
Restricted Subsidiary issues, repurchases or redeems Disqualified Stock, (c) any
Restricted Subsidiary issues, repurchases or redeems Preferred Stock or (d) the
Borrower or any Restricted Subsidiary establishes or eliminates any Designated
Revolving Commitments, in each case included in the calculations of any
financial ratio or test, (i) during the applicable Test Period or
(ii) subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then such financial ratio or test shall be calculated giving pro forma
effect to such incurrence, issuance, repayment or redemption of Indebtedness,
issuance, repurchase or redemption of Disqualified Stock or Preferred Stock, or
establishment or elimination of any Designated Revolving Commitments, in each
case to the extent required, as if the same had occurred on the last day of the
applicable Test Period (except in the case of the Interest Coverage Ratio (or
similar ratio), in which case such incurrence, issuance, repayment or redemption
of Indebtedness, issuance, repurchase or redemption of Disqualified Stock or
Preferred Stock, or establishment or elimination of any Designated Revolving
Commitments, in each case will be given effect, as if the same had occurred on
the first day of the applicable Test Period) and, in the case of Indebtedness
for all purposes as if such Indebtedness in the full amount of any undrawn
Designated Revolving Commitments had been incurred thereunder throughout such
period; provided, however, that at the election of the Borrower, the pro forma
calculation will not give effect to any Indebtedness incurred on such
determination date pursuant to the provisions described in Section 7.02(c).

(5) If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of the event for which the calculation of the
Interest Coverage Ratio is made had been the applicable rate for the entire
period (taking into account any interest hedging arrangements applicable to such
Indebtedness). Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a Financial Officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP. Interest on Indebtedness that may optionally
be determined at an interest rate based upon a factor of a prime or similar
rate, a eurocurrency interbank offered rate, or other rate shall be determined
to have been based upon the rate actually chosen, or if none, then based upon
such optional rate chosen as the Borrower or applicable Restricted Subsidiary
may designate.

(6) Notwithstanding anything to the contrary in this Section 1.07 or in any
classification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the disposition thereof has been
entered into, no pro forma effect shall be given to any discontinued operations
(and the Consolidated EBITDA attributable to any such Person, business, assets
or operations shall not be excluded for any purposes hereunder) until such
disposition shall have been consummated.

(7) Any determination of Total Assets shall be made by reference to the last day
of the Test Period most recently ended for which internal financial statements
of the Borrower are available (as determined in good faith by the Borrower) on
or prior to the relevant date of determination.

(8) Notwithstanding anything in this Agreement or any Loan Document to the
contrary, when (a) calculating any applicable ratio, Consolidated Net Income or
Consolidated EBITDA in connection with the incurrence of Indebtedness, the
issuance of Disqualified Stock or Preferred Stock, the creation of Liens, the
making of any Asset Sale, the making of an Investment, the making of a
Restricted Payment, the designation of a Subsidiary as a Restricted Subsidiary
or an Unrestricted Subsidiary or the repayment of Indebtedness, Disqualified
Stock or Preferred

 

60



--------------------------------------------------------------------------------

Stock, (b) determining compliance with any provision of this Agreement which
requires that no Default or Event of Default has occurred, is continuing or
would result therefrom, (c) determining compliance with any provision of this
Agreement which requires compliance with any representations and warranties set
forth herein or (d) determining the satisfaction of all other conditions
precedent to the incurrence of Indebtedness, the issuance of Disqualified Stock
or Preferred Stock, the creation of Liens, the making of any Asset Sale, the
making of an Investment, the making of a Restricted Payment, the designation of
a Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary or the
repayment of Indebtedness, Disqualified Stock or Preferred Stock, in each case
in connection with a Limited Condition Transaction, the date of determination of
such ratio or other provisions, determination of whether any Default or Event of
Default has occurred, is continuing or would result therefrom, determination of
compliance with any representations or warranties or the satisfaction of any
other conditions shall, at the option of the Borrower (the Borrower’s election
to exercise such option in connection with any Limited Condition Transaction, an
“LCT Election,” which LCT Election may be in respect of one or more of clauses
(a), (b), (c) and (d) above), be deemed to be the date the definitive agreements
(or other relevant definitive documentation) for such Limited Condition
Transaction are entered into (the “LCT Test Date”). If on a pro forma basis
after giving effect to such Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
incurrence or issuance of Indebtedness, Disqualified Stock or Preferred Stock,
and the use of proceeds thereof), with such ratios and other provisions
calculated as if such Limited Condition Transaction or other transactions had
occurred at the beginning of the most recent Test Period ending prior to the LCT
Test Date for which internal financial statements are available, the Borrower
could have taken such action on the relevant LCT Test Date in compliance with
the applicable ratios or other provisions, such provisions shall be deemed to
have been complied with, unless an Event of Default pursuant to Section 8.01(1),
or, solely with respect to the Borrower, Section 8.01(6) shall be continuing on
the date such Limited Condition Transaction is consummated. For the avoidance of
doubt, (i) if, following the LCT Test Date, any of such ratios or other
provisions are exceeded or breached as a result of fluctuations in such ratio
(including due to fluctuations in Consolidated EBITDA or other components of
such ratio) or other provisions at or prior to the consummation of the relevant
Limited Condition Transactions, such ratios and other provisions will not be
deemed to have been exceeded or failed to have been satisfied as a result of
such fluctuations solely for purposes of determining whether the Limited
Condition Transaction is permitted hereunder and (ii) such ratios and compliance
with such conditions shall not be tested at the time of consummation of such
Limited Condition Transaction or related Specified Transactions, unless, other
than if an Event of Default pursuant to Section 8.01(1), or, solely with respect
to the Borrower, Section 8.01(6), shall be continuing on such date, the Borrower
elects, in its sole discretion, to test such ratios and compliance with such
conditions on the date such Limited Condition Transaction or related Specified
Transactions is consummated. If the Borrower has made an LCT Election for any
Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio, Basket availability or compliance with any other
provision hereunder (other than actual compliance with the Financial Covenant)
on or following the relevant LCT Test Date and prior to the earliest of the date
on which such Limited Condition Transaction is consummated, the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction or the date
the Borrower makes an election pursuant to clause (y) of the immediately
preceding sentence, any such ratio, Basket or compliance with any other
provision hereunder shall be calculated on a pro forma basis assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence or issuance of Indebtedness, Disqualified Stock or
Preferred Stock, and the use of proceeds thereof) had been consummated on the
LCT Test Date; provided that for purposes of any such calculation of the
Interest Coverage Ratio, Consolidated Interest Expense will be calculated using
an assumed interest rate for the Indebtedness to be incurred in connection with
such Limited Condition Transaction based on the indicative interest margin
contained in any financing commitment documentation with respect to such
Indebtedness or, if no such indicative interest margin exists, as reasonably
determined by the Borrower in good faith. Notwithstanding anything in this
Agreement or any Loan Document to the contrary, if the Borrower or its
Restricted Subsidiaries (x) incurs Indebtedness, issues Disqualified Stock or
Preferred Stock, creates Liens, makes Asset Sales, makes Investments, makes
Restricted Payments, designates any Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary or repays any Indebtedness, Disqualified Stock or
Preferred Stock in connection with any Limited Condition Transaction under a
ratio-based Basket and (y) incurs Indebtedness, issues Disqualified Stock or
Preferred Stock, creates Liens, makes Asset Sales, Investments or Restricted
Payments, designates any as a Restricted Subsidiary or an Unrestricted
Subsidiary or repays any Indebtedness, Disqualified Stock or Preferred Stock in
connection with such Limited Condition Transaction under a non-ratio-based
Basket (which shall occur within five Business Days of the events in clause
(x) above), then the applicable ratio will be calculated with respect to any
such action under the applicable ratio-based Basket without regard to any such
action under such non-ratio-based Basket made in connection with such Limited
Condition Transaction.

 

61



--------------------------------------------------------------------------------

SECTION 1.08 Restricted Payment Transaction. If more than one action occurs on
any given date the permissibility of the taking of which is determined hereunder
by reference to the amount specified in clause (3) of Section 7.05(a)
immediately prior to the taking of such action, the permissibility of the taking
of each such action shall be determined independently and in no event may any
two or more such actions be treated as occurring simultaneously, i.e., each
transaction must be permitted under clause (3) of Section 7.05(a) as so
calculated.

SECTION 1.09 Guaranties of Hedging Obligations. Notwithstanding anything else to
the contrary in any Loan Document, no non-Qualified ECP Guarantor shall be
required to guarantee or provide security for Excluded Swap Obligations, and any
reference in any Loan Document with respect to such non-Qualified ECP Guarantor
guaranteeing or providing security for the Obligations shall be deemed to be all
Obligations other than the Excluded Swap Obligations.

SECTION 1.10 Currency Generally. If any basket under Article VII or VIII with
respect to any amount expressed in a currency other than Dollars is exceeded
solely as a result of fluctuations in applicable currency exchange rates after
the last time such basket was utilized, such basket will not be deemed to have
been exceeded solely as a result of such fluctuations in currency exchange
rates.

For purposes of determining the Secured Net Leverage Ratio and the Total Net
Leverage Ratio, the amount of Indebtedness and cash and Cash Equivalents shall
reflect the currency translation effects, determined in accordance with GAAP, of
Hedging Obligations permitted hereunder for currency exchange risks with respect
to the applicable currency in effect on the date of determination of the Dollar
equivalent of such Indebtedness.

Article II

The Commitments and Borrowings

SECTION 2.01 The Loans.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make to the Borrower a single interim bridge term loan (each,
individually, an “Interim Bridge Loan” and collectively, the “Interim Bridge
Loans”) denominated in Euros in an aggregate principal amount not to exceed such
Lender’s Closing Date Bridge Loan Commitment as set forth in Schedule 2.01
attached hereto. If on the Interim Bridge Loan Maturity Date (i) the Interim
Bridge Loans have not been repaid in full and (ii) no Event of Default under
Section 8.01(6) has occurred and is continuing, then, on the Interim Bridge Loan
Maturity Date, all of the outstanding Interim Bridge Loans shall be converted
into the extended term loans (“Extended Term Loans”) maturing on the Extended
Term Loan Maturity Date. On and after the Interim Bridge Loan Maturity Date, the
outstanding principal amount of Extended Term Loans may, at each Lender’s
option, be exchanged into Senior Exchange Notes in accordance with the terms set
forth in Section 2.15. Amounts borrowed under Section 2.01 and repaid or prepaid
may not be reborrowed.

Notwithstanding anything to the contrary herein or in any other Loan Document,
in the event that the Closing Date does not occur on or before the termination
of the Tender Letter of Credit in accordance with its terms, then this Agreement
and the commitments and undertakings of each Agent and Lender and under the
other Loan Documents shall automatically terminate.

SECTION 2.02 Borrowings, Conversions and Continuations of Loans.

(1) The Borrowing and each continuation of LIBO Rate Loans shall be made upon
the Borrower’s irrevocable notice, on behalf of the Borrower, to the
Administrative Agent, which may be given by: (A) telephone or (B) a Loan Notice;
provided that any telephonic notice by the Borrower must be confirmed
immediately by delivery to the Administrative Agent of a Loan Notice. Such
notice must be received by the Administrative Agent not later than 1:00 p.m.,
New York time; provided that the notice may be delivered not later than 1:00
p.m., New York time, two (2) Business Days prior to the Closing Date (provided
that upon satisfaction of the conditions set forth in Section 4.02, the Borrower
shall be deemed to have delivered such borrowing notice (provided further that
such deemed borrowing notice shall be without derogation of the Borrower’s
obligation to provide a borrowing notice in respect

 

62



--------------------------------------------------------------------------------

of such Borrowing in accordance with the terms of the Section 2.02)). A
telephonic notice by the Borrower pursuant to this Section 2.02(1) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each continuation of LIBO Rate Loans shall be in a principal amount of
€1.0 million or a whole multiple amount of €250,000 in excess thereof. Each Loan
Notice (whether telephonic or written) shall specify:

(i) whether the Borrower is requesting a continuation of LIBO Rate Loans,

(ii) the requested date of the Borrowing or continuation, as the case may be
(which shall be a Business Day),

(iii) the principal amount of Loans to be borrowed or continued,

(iv) the duration of the Interest Period with respect thereto and

(v) wire instructions of the account(s) to which funds are to be disbursed.

(2) If the Borrower fails to give a timely notice requesting a continuation,
then the applicable Loans shall be continued with a one-month Interest Period.
Any such automatic continuation of LIBO Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
LIBO Rate Loans. If the Borrower requests a Borrowing of or continuation of LIBO
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one (1) month.

(3) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share or other applicable share
provided for under this Agreement, and if no timely notice of a continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic continuation of LIBO Rate Loans. In the case of
each Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 10:00 a.m., New York time, on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Article IV for any Borrowing, the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (a) crediting the account(s) of the Borrower on
the books of the Administrative Agent with the amount of such funds or (b) wire
transfer of such funds, in each case in accordance with instructions provided by
the Borrower to (and reasonably acceptable to) the Administrative Agent.

(4) Except as otherwise provided herein, a LIBO Rate Loan may be continued only
on the last day of an Interest Period for such LIBO Rate Loan, unless the
Borrower pays the amount due, if any, under Section 3.05 in connection
therewith. Upon the occurrence and during the continuation of an Event of
Default, the Administrative Agent at the direction of the Required Lenders may
require by notice to the Borrower that no Loans may be continued as LIBO Rate
Loans.

(5) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for LIBO Rate Loans upon
determination of such interest rate. The determination of the Eurodollar Rate by
the Administrative Agent shall be conclusive in the absence of manifest error.

(6) After giving effect to all Borrowings and all continuations of Loans, there
shall not be more than six (6) Interest Periods in effect unless otherwise
agreed between the Borrower and the Administrative Agent.

(7) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(8) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share or

 

63



--------------------------------------------------------------------------------

other applicable share provided for under this Agreement of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share
and such other applicable share available to the Administrative Agent on the
date of such Borrowing in accordance with paragraph (2) above, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If the Administrative Agent
shall have so made funds available, then, to the extent that such Lender shall
not have made such portion available to the Administrative Agent, each of such
Lender and the Borrower severally agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent at (a) in the case of
the Borrower, the interest rate applicable at the time to the Loans comprising
such Borrowing and (b) in the case of such Lender, the Overnight Rate plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in accordance with the foregoing. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.02(8) shall be conclusive in the absence of manifest error.
If the Borrower and such Lender shall both pay all or any portion of the
principal amount in respect of such Borrowing or interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such Borrowing or interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

SECTION 2.03 Prepayments.

(1) Optional.

(a) The Borrower may, upon notice to the Administrative Agent by the Borrower,
at any time or from time to time, voluntarily prepay any Loans in whole or in
part at par, without premium (except as set forth in Section 2.16) or penalty;
provided that

(i) such notice must be received by the Administrative Agent not later than 1:00
p.m., New York time, three (3) Business Days prior to any date of prepayment of
LIBO Rate Loans; and

(ii) any prepayment of LIBO Rate Loans shall be in a principal amount of
€1.0 million or a whole multiple of €250,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding.

Each such notice shall specify the date and amount of such prepayment. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a LIBO Rate Loan shall
be accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. In the case of each prepayment of the
Loans pursuant to this Section 2.03(1), the Borrower may in its sole discretion
select the Borrowing or Borrowings (and the order of maturity of principal
payments) to be repaid, and such payment shall be paid to the Appropriate
Lenders in accordance with their respective Pro Rata Shares.

(b) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind (or delay the date of prepayment identified in) any notice
of prepayment under Section 2.03(1)(a) by written notice to the Administrative
Agent not later than 12:00 p.m., New York time, on such prepayment date if such
prepayment would have resulted from a refinancing of all or a portion of the
Loans or other conditional event, which refinancing or other conditional event
shall not be consummated or shall otherwise be delayed.

(c) Voluntary prepayments of any Loans permitted hereunder shall be applied to
the remaining scheduled installments of principal thereof in a manner determined
at the discretion of the Borrower and specified in the notice of prepayment (and
absent such direction, in direct order of maturity).

 

64



--------------------------------------------------------------------------------

(2) Mandatory.

(a) Prior to the Interim Bridge Loan Maturity Date, if (x) the Borrower or any
Restricted Subsidiary makes an Asset Sale or (y) any Casualty Event occurs,
which results in the realization or receipt by the Borrower or such Restricted
Subsidiary of Net Proceeds, the Borrower shall prepay, or cause to be prepaid,
on or prior to the date which is ten (10) Business Days after the date of the
realization or receipt by the Borrower or such Restricted Subsidiary of such Net
Proceeds, subject to Section 2.03(2)(b) and clauses (2)(e) and (f) of this
Section 2.03(2), an aggregate principal amount of Interim Bridge Loans equal to
100% of all Net Proceeds realized or received; provided that no prepayment shall
be required pursuant to this Section 2.03(2)(a) with respect to such portion of
such Net Proceeds that the Borrower shall have, on or prior to such date, given
written notice to the Administrative Agent of its intent to reinvest (or entered
into a binding commitment to reinvest) in accordance with Section 2.03(2)(b);
provided further that

(i) if at the time that any such prepayment would be required, the Borrower (or
any Restricted Subsidiary) is required to Discharge any Other Applicable
Indebtedness with Other Applicable Net Proceeds pursuant to the terms of the
documentation governing such Indebtedness, then the Borrower (or any Restricted
Subsidiary) may apply such Net Proceeds otherwise required to repay the Interim
Bridge Loans pursuant to this Section 2.03(2)(a) on a pro rata basis (determined
on the basis of the aggregate outstanding principal amount of the Interim Bridge
Loans and Other Applicable Indebtedness requiring such Discharge at such time),
to the prepayment of the Interim Bridge Loans and to the repurchase or
prepayment of Other Applicable Indebtedness, and the amount of prepayment of the
Interim Bridge Loans that would have otherwise been required pursuant to this
Section 2.03(2)(a) shall be reduced accordingly (provided that the portion of
such Net Proceeds allocated to the Other Applicable Indebtedness shall not
exceed the amount of such Other Applicable Net Proceeds required to be allocated
to the Other Applicable Indebtedness pursuant to the terms thereof and the
remaining amount, if any, of such portion of Net Proceeds shall be allocated to
the Interim Bridge Loans to the extent required in accordance with the terms of
this Section 2.03(2)(a)); and

(ii) to the extent the holders of Other Applicable Indebtedness decline to have
such Indebtedness repurchased or prepaid with such portion of such Net Proceeds,
the declined amount shall promptly (and in any event within ten (10) Business
Days after the date of such rejection) be applied to prepay the Interim Bridge
Loans to the extent required in accordance with the terms of this Section
2.03(2)(a).

(b) With respect to any Net Proceeds realized or received with respect to any
Asset Sale or any Casualty Event, the Borrower or any Restricted Subsidiary, at
its option, may reinvest all or any portion of such Net Proceeds in assets
useful for their business within (x) eighteen (18) months following receipt of
such Net Proceeds or (y) if the Borrower or any Restricted Subsidiary enters
into a legally binding commitment to reinvest such Net Proceeds within eighteen
(18) months following receipt thereof, within the later of (A) eighteen (18)
months following receipt thereof and (B) one hundred eighty (180) days of the
date of such legally binding commitment; provided that if any Net Proceeds are
no longer intended to be or cannot be so reinvested at any time after such
reinvestment election, and subject to clauses (e) and (f) of this
Section 2.03(2), an amount equal to any such Net Proceeds shall be applied
within five (5) Business Days after the Borrower reasonably determines that such
Net Proceeds are no longer intended to be or cannot be so reinvested to the
prepayment of the Interim Bridge Loans as set forth in this Section 2.03.

(c) Prior to the Interim Bridge Loan Maturity Date, if the Borrower or any
Restricted Subsidiary incurs or issues any Indebtedness not expressly permitted
to be incurred or issued pursuant to Section 7.02, the Borrower shall prepay, or
cause to be prepaid, an aggregate principal amount of Interim Bridge Loans equal
to 100% of all Net Proceeds received therefrom on or prior to the date which is
five (5) Business Days after the receipt by the Borrower or such Restricted
Subsidiary of such Net Proceeds. Prior to the Interim Bridge Loan Maturity Date,
no later than three Business Days following the receipt of any Net Proceeds of
any public issuance of Equity Interests or equity contribution to the Borrower
(other than equity contributed pursuant to employee stock plans, or equity
issued to fund the Transactions), the Borrower shall make prepayments of the
Interim Bridge Loans in an aggregate principal amount equal to 100% of such Net
Proceeds.

 

65



--------------------------------------------------------------------------------

(d) Not later than three Business Days following the receipt of any Net Proceeds
from the issuance of any Permanent Notes or any sale or issuance of any other
Indebtedness issued or borrowed to refinance the Interim Bridge Loans pursuant
to a Permanent Securities Notice, the Borrower shall make prepayments in an
aggregate principal amount equal to 100% of such Net Proceeds received by the
Borrower or any of its Subsidiaries.

(e) Notwithstanding any term of this Agreement, no prepayment of Loans (except
in the event Permanent Notes are issued) will be required pursuant to clauses
(a) or (b) above to the extent that any such Net Proceeds are required to be
applied (and are actually so applied) in prepayment of amounts outstanding under
the Senior Credit Facilities.

(f) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans required to be made pursuant to clauses
(a) through (c) of this Section 2.03(2) at least three (3) Business Days prior
to the date of such prepayment (provided that, in the case of clause (c) of this
Section 2.03(2), the Borrower may rescind (or delay the date of prepayment
identified in) such notice if such prepayment would have resulted from a
refinancing of all or any portion of the Loans or other conditional event, which
refinancing or other conditional event shall not be consummated or shall
otherwise be delayed). Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the aggregate amount
of such prepayment to be made by the Borrower. The Administrative Agent will
promptly notify each Appropriate Lender of the contents of the Borrower’s
prepayment notice and of such Appropriate Lender’s Pro Rata Share of the
prepayment.

(g) Notwithstanding any other provisions of this Section 2.03(2), (A) to the
extent that any or all of the Net Proceeds of any Asset Sale by a Foreign
Subsidiary giving rise to a prepayment event pursuant to Section 2.03(2)(a) (a
“Foreign Asset Sale”) or the Net Proceeds of any Casualty Event from a Foreign
Subsidiary (a “Foreign Casualty Event”) are prohibited or delayed by applicable
local law from being repatriated to the United States, an amount equal to the
portion of such Net Proceeds so affected will not be required to be applied to
repay Term Loans at the times provided in this Section 2.03(2) so long, but only
so long, as the applicable local law will not permit repatriation to the United
States (the Borrower hereby agreeing to cause the applicable Foreign Subsidiary
to promptly take all actions reasonably required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Proceeds is permitted under the applicable local law, an amount equal to
such Net Proceeds permitted to be repatriated will be promptly (and in any event
not later than two (2) Business Days after any such repatriation) applied (net
of additional taxes that are or would be payable or reserved against as a result
thereof) to the repayment of the Loans pursuant to this Section 2.03(2) to the
extent otherwise provided herein and (B) to the extent that the Borrower has
determined in good faith that repatriation of any of or all the Net Proceeds of
any Foreign Asset Sale or Foreign Casualty Event would have a material adverse
tax consequence (taking into account any foreign tax credit or benefit actually
realized in connection with such repatriation) with respect to such Net
Proceeds, an amount equal to the Net Proceeds so affected will not be required
to be applied to repay Loans at the times provided in this Section 2.03(2).

(h) All prepayments under this Section 2.03 shall be accompanied by all accrued
interest thereon, together with, in the case of any such prepayment of a LIBO
Rate Loan on a date prior to the last day of an Interest Period therefor, any
amounts owing in respect of such LIBO Rate Loan pursuant to Section 3.05.

(i) Notwithstanding any of the other provisions of this Section 2.03, so long as
no Event of Default shall have occurred and be continuing, if any prepayment of
LIBO Rate Loans is required to be made under this Section 2.03 prior to the last
day of the Interest Period therefor, in lieu of making any payment pursuant to
this Section 2.03 in respect of any such LIBO Rate Loan prior to the last day of
the Interest Period therefor, the Borrower may, in its discretion, deposit an
amount sufficient to make any such prepayment otherwise required to be made
thereunder together with accrued interest to the last day of such Interest
Period into a cash collateral account until the last day of such Interest
Period, at which time the Administrative Agent shall be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of such Loans in accordance with this
Section 2.03. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall also be authorized (without any further
action by or notice to or from the Borrower or any other Loan Party) to apply
such amount to the prepayment of the outstanding Loans in accordance with the
relevant provisions of this Section 2.03. Such deposit shall be deemed to be a
prepayment of such Loans by the Borrower for all purposes under this Agreement.

 

66



--------------------------------------------------------------------------------

SECTION 2.04 Termination or Reduction of Commitments.

The Commitment of each Lender on the Closing Date shall be automatically and
permanently reduced to €0 upon the making by such Lender of the Loans required
by its Interim Bridge Loan Commitment to the Borrower pursuant to Section 2.01.
If the Permanent Notes are issued on or prior to the Closing Date prior to the
making of the Interim Bridge Loans, the Commitment of each Lender shall be
automatically reduced pro rata on a dollar for dollar basis correspondingly.

SECTION 2.05 Repayment of Loans.

On the Extended Term Loan Maturity Date, the Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders the aggregate
principal amount of all Extended Term Loans outstanding on the Extended Term
Loan Maturity Date, together with accrued and unpaid interest. In the event the
Interim Bridge Loans are not converted to the Extended Term Loans on the Interim
Bridge Loan Maturity Date pursuant to the provisions under Section 2.01(2), the
Interim Bridge Loans, together with accrued and unpaid interest shall become due
and payable on the Interim Bridge Loan Maturity Date.

SECTION 2.06 Change of Control Prepayment Offer.

(1) If a Change of Control occurs, unless the Borrower has previously or
concurrently electronically delivered or mailed a voluntary or mandatory
repayment notice with respect to all the outstanding Loans as described under
Section 2.03, the Borrower will make an offer to prepay all of the Loans
pursuant to the prepayment offer described below (the “Change of Control
Prepayment Offer”) at a price in cash (the “Change of Control Payment”) equal to
100.00% with respect to Interim Bridge Loans and Extended Term Loans, in each
case, of the aggregate principal amount thereof plus accrued and unpaid
interest, if any, to, but excluding, the date of prepayment.

Within 60 days following any Change of Control, the Borrower will send notice of
such Change of Control Prepayment Offer electronically or by first-class mail,
to the Administrative Agent, who shall notify each Lender (in accordance with
the terms of this Agreement), with the following information:

(i) a Change of Control Prepayment Offer is being made pursuant to this
Section 2.06 and all Loans properly tendered pursuant to such Change of Control
Prepayment Offer will be accepted for payment by the Borrower;

(ii) the purchase price and the purchase date, which will be no earlier than 20
Business Days nor later than 60 days from the date such notice is mailed or
otherwise delivered (the “Change of Control Prepayment Date”), subject to
extension (in the case where such notice is mailed or otherwise delivered prior
to the occurrence of the Change of Control) in the event that the occurrence of
the Change of Control is delayed;

(iii) any Loan not properly tendered will remain outstanding and continue to
accrue interest;

(iv) unless the Borrower defaults in the payment of the Change of Control
Payment, all Loans accepted for payment pursuant to the Change of Control
Prepayment Offer will cease to accrue interest on the Change of Control
Prepayment Date;

(v) Lenders will be entitled to withdraw their tendered Loans and their election
to require the Borrower to prepay such Loans; provided that the Paying Agent
receives, not later than the close of business on the second Business Day prior
to the expiration date of the Change of Control Prepayment Offer, a facsimile
transmission or letter or other notice setting forth the name of the Lender, the
principal amount of Loans tendered for purchase, and a statement that such
Lender is withdrawing its tendered Loans and its election to have such Loans
prepaid;

 

67



--------------------------------------------------------------------------------

(vi) if such notice is delivered prior to the occurrence of a Change of Control,
stating that the Change of Control Prepayment Offer is conditional on the
occurrence of such Change of Control and describing each such condition, and, if
applicable, stating that, in the Borrower’s discretion, the Change of Control
Prepayment Date may be delayed until such time (including more than 60 days
after the date the notice was mailed or delivered, including by electronic
transmission) as any or all such conditions are satisfied (or waived by the
Borrower in its sole discretion), or such purchase may not occur and such notice
may be rescinded in the event that any or all such conditions are not satisfied
(or waived by the Borrower in its sole discretion) by the Change of Control
Prepayment Date, or by the Change of Control Prepayment Date as so delayed, or
such notice may be rescinded at any time in the Borrower’s discretion if in the
good faith judgment of the Borrower any or all of such conditions will not be
satisfied. In addition, the Borrower may provide in such notice that payment of
the purchase price and performance of the Borrower’s obligations with respect to
such purchase may be performed by another Person; and

(vii) the other instructions, as determined by the Borrower, consistent with
this Section 2.06, that a Lender must follow in order to have its Loans
repurchased.

(2) On the Change of Control Prepayment Date, the Borrower will, to the extent
permitted by law:

(i) accept for payment all Loans properly tendered pursuant to the Change of
Control Prepayment Offer;

(ii) deposit with the Administrative Agent an amount equal to the aggregate
Change of Control Prepayment in respect of all Loans or portions thereof validly
tendered and not validly withdrawn; and

(iii) deliver, or cause to be delivered, to the Administrative Agent an
Officer’s Certificate stating that such Loans or portions thereof have been
tendered to and purchased by the Borrower.

(3) The Borrower will not be required to make a Change of Control Prepayment
Offer following a Change of Control if a third party makes the Change of Control
Prepayment Offer in the manner, at the times and otherwise in compliance with
the requirements set forth in this Agreement applicable to a Change of Control
Prepayment Offer made by the Borrower and purchases all Loans validly tendered
and not validly withdrawn under such Change of Control Prepayment Offer.

(4) A Change of Control Prepayment Offer may be made in advance of a Change of
Control and conditional upon such Change of Control, if a definitive agreement
is in place for the Change of Control at the time of making of the Change of
Control Prepayment Offer.

(5) A Change of Control Prepayment Offer may be made at the same time as
consents are solicited with respect to an amendment, supplement or waiver of
this Agreement and/or Guaranty (but the Change of Control Prepayment Offer may
not condition tenders on the delivery of such consents).

SECTION 2.07 Interest.

(1) Prior to the date of the earlier of the occurrence of a Demand Failure Event
and the Interim Bridge Loan Maturity Date, the Loans shall bear interest for
each Interest Period at a rate per annum equal to the LIBO Rate for such
Interest Period plus the Applicable Margin; provided, however, that, subject to
clause (2) below, the Loans shall never bear interest at a per annum rate
exceeding the Total Cap. On and after the date of the earlier of the occurrence
of a Demand Failure Event and the Interim Bridge Loan Maturity Date, and subject
to clause (2) below, the Loans shall bear interest at the Total Cap.

(2) (i) If all or a portion of the principal amount of any Loan shall not be
repaid or prepaid when due (whether at the stated maturity, by acceleration or
otherwise), all outstanding Loans (whether or not overdue) shall bear interest
at a rate per annum equal to the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section 2.07 plus 2% per annum and
(ii) if all or a portion of any interest or other amounts

 

68



--------------------------------------------------------------------------------

payable on any Loan or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), after giving
effect to any applicable grace period, such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable thereto plus 2%, in each
case, with respect to clauses (i) and (ii) above, from the date of such
non-payment after giving effect to any applicable grace period, until such
amount is paid in full.

(3) Interest on each Loan shall be due and payable in cash in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein; provided that interest accruing pursuant to paragraph (2) of
this Section 2.07 shall be payable from time to time on demand. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under the Bankruptcy Code.

SECTION 2.08 Fees.

(1) The Borrower shall pay to the Arrangers and the Administrative Agent such
fees as shall have been separately agreed upon in writing (including without
limitation in the Commitment Letter and in the Fee Letter) in the amounts and at
the times so specified. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the Arrangers or the Administrative Agent, as the case may be).

(2) Notwithstanding anything herein to the contrary, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to clause (1) above (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees).

SECTION 2.09 Computation of Interest and Fees. All computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(1), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

SECTION 2.10 Evidence of Indebtedness.

(1) The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and evidenced by one or more entries in the
Register maintained by the Administrative Agent, acting solely for purposes of
Treasury Regulation Section 5f.103-1(c), as non-fiduciary agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Loans made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent, as set forth in the Register, in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(2) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.10(1), and by each Lender in its account or accounts
pursuant to Section 2.10(1), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

 

69



--------------------------------------------------------------------------------

SECTION 2.11 Payments Generally.

(1) All payments to be made by the Borrower hereunder shall be made in Euros
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office for payment and in Same Day Funds not later than
2:00 p.m., New York time, on the date specified herein. The Administrative Agent
will promptly distribute to each Appropriate Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. Any payments under this
Agreement that are made later than 2:00 p.m., New York time, shall be deemed to
have been made on the next succeeding Business Day (but the Administrative Agent
may extend such deadline for purposes of computing interest and fees (but not
beyond the end of such day) in its sole discretion whether or not such payments
are in process).

(2) Except as otherwise expressly provided herein, if any payment to be made by
the Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(3) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date, or in the case of any Borrowing of Loans, prior to 1:00 p.m.,
New York time, on the date of such Borrowing, any payment is required to be made
by it to the Administrative Agent hereunder (in the case of the Borrower, for
the account of any Lender hereunder or, in the case of the Lenders, for the
account of the Borrower hereunder), that the Borrower or such Lender, as the
case may be, will not make such payment, the Administrative Agent may assume
that the Borrower or such Lender, as the case may be, has timely made such
payment and may (but shall not be so required to), in reliance thereon, make
available a corresponding amount to the Person entitled thereto. If and to the
extent that such payment was not in fact made to the Administrative Agent in
Same Day Funds, then:

(a) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the Overnight Rate from
time to time in effect; and

(b) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the Overnight Rate from time to time in effect. When such Lender
makes payment to the Administrative Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount, or cause such amount to be paid, to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder. A notice of the Administrative Agent to
any Lender or the Borrower with respect to any amount owing under this
Section 2.11(3) shall be conclusive, absent manifest error.

(c) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the Borrowing set forth in Section 4.02 are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

70



--------------------------------------------------------------------------------

(d) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan.

(e) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03 (or otherwise expressly set forth herein). If the Administrative
Agent receives funds for application to the Obligations of the Loan Parties
under or in respect of the Loan Documents under circumstances for which the Loan
Documents do not specify the manner in which such funds are to be applied, the
Administrative Agent may, but shall not be obligated to, elect to distribute
such funds to each of the Lenders in accordance with such Lender’s Pro Rata
Share of the Outstanding Amount of all Loans outstanding at such time or other
Obligations then owing to such Lender.

SECTION 2.12 Sharing of Payments. Other than as expressly provided elsewhere
herein, if any Lender shall obtain payment in respect of any principal of or
interest on account of the Loans made by it (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (1) notify the Administrative Agent of such fact, and (2) purchase
from the other Lenders such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of any principal of or interest on such Loans or such participations, as the
case may be, pro rata with each of them; provided that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(a) the amount of such paying Lender’s required repayment to (b) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. For the avoidance of doubt, the
provisions of this Section 2.12 shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement as in effect from time to time (including the
application of funds arising from the existence of a Defaulting Lender) or
(ii) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant
permitted hereunder. The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.12 may, to the
fullest extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.12 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.12 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. For purposes of clause (3) of
the definition of Excluded Taxes, any participation acquired by a Lender
pursuant to this Section 2.12 shall be treated as having been acquired on the
earlier date(s) on which the applicable interest(s) in the Commitment(s) or
Loan(s) to which such participation relates were acquired by such Lender.

 

71



--------------------------------------------------------------------------------

SECTION 2.13 Defaulting Lenders; Adjustments.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law:

(a) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove of any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.

(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default has occurred and is continuing), to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default has
occurred and is continuing, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (i) such payment is a payment of the principal amount of any Loans in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (ii) such Loans were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of that Defaulting Lender.

SECTION 2.14 Conversion Fee.

Unless earlier paid pursuant to Section 2.16, if and to the extent any Interim
Bridge Loans remain outstanding either on the Interim Bridge Loan Maturity Date
or on the date of an earlier Demand Failure Event, the Borrower agrees to pay
(or cause to be paid) the Conversion Fee to the Administrative Agent upon such
Demand Failure Event date or the Interim Bridge Loan Maturity Date, as
applicable, for the account of the Arrangers that are party to the Commitment
Letter, in accordance with their applicable pro rata percentage of the
commitments described therein.

SECTION 2.15 Senior Exchange Notes.

(1) On the Interim Bridge Loan Maturity Date and on the 15th calendar day of
each month thereafter (or the immediately succeeding Business Day if such
calendar day is not a Business Day), at the option of any Lender of an Extended
Term Loan, the Extended Term Loan of such Lender may be exchanged by such Lender
in whole or in part for Senior Exchange Notes having an aggregate principal
amount equal to the outstanding principal amount of such Extended Term Loans. In
connection with any such exchange, the applicable Lender will not, at the time
of such exchange or the next Interest Payment Date, be entitled to receive
accrued and unpaid interest on such Lender’s Extended Term Loans being exchanged
for Senior Exchange Notes on such date; provided that the Senior Exchange Notes
issued to such Lender shall accrue interest from the most recent Interest
Payment Date prior to such exchange (even if such date is prior to the first
issuance of Senior Exchange Notes). The terms of the Senior Exchange Notes will
be set forth in the Senior Exchange Notes Indenture, and the Senior Exchange
Notes shall rank pari passu in right of payment with the Extended Term Loans and
any other Senior Indebtedness of the Borrower.

(i) Each exchanging Lender shall provide the Borrower and the Administrative
Agent prior irrevocable written notice of such exchange (each such notice, an
“Exchange Notice”), substantially in the form of Exhibit K, at least ten
Business Days prior to the date of exchange specified in such Exchange

 

72



--------------------------------------------------------------------------------

Notice. The Exchange Notice shall specify the principal amount of the Extended
Term Loans to be exchanged (which shall be, when taken together with Exchange
Notices from other Lenders whose requested exchange has not yet been completed,
at least €100,000,000 or, if less than €100,000,000, the entire remaining
aggregate principal amount of the Extended Term Loans of such Lender), the date
of exchange (the “Exchange Date”), which shall be a Business Day, and, subject
to the terms of the Senior Exchange Notes Indenture, the name and account of the
DTC participant to be credited with such notes (or, if applicable, the name of
the proposed registered holder) and the amount of each Senior Exchange Note
requested. If any Exchange Date would occur after a Record Date and prior to the
immediately following Interest Payment Date (as defined in the Senior Exchange
Notes Indenture), then the Exchange Date shall be deferred until the date of
such immediately following Interest Payment Date. The Extended Term Loans
exchanged for Senior Exchange Notes pursuant to this Section 2.15 shall be
deemed repaid and canceled, and the Senior Exchange Notes so issued shall be
governed by and construed in accordance with the provisions of the Senior
Exchange Notes Indenture. The Senior Exchange Notes shall be issued in the form
set forth in the Senior Exchange Notes Indenture, with such changes as the
Senior Exchange Notes Trustee or the Administrative Agent may request to effect
the provisions of this Agreement and the Senior Exchange Notes Indenture and to
comply with any applicable Requirement of Law, regulations or trustee procedures
or policies, including such changes as are reasonably necessary to cause the
Senior Exchange Notes to become eligible for deposit at the DTC; provided that
no such changes shall be adverse in any material respect to the interests of the
Borrower or the Lenders or would be adverse in any material respect to a holder
of Senior Exchange Notes upon issuance.

(ii) As more particularly provided in the Senior Exchange Notes Indenture,
(A) the interest rate payable by the Borrower under the Senior Exchange Notes
issued pursuant to the Senior Exchange Notes Indenture shall equal the Total
Cap, (B) Senior Exchange Notes issued pursuant to the Senior Exchange Notes
Indenture shall mature on the eighth anniversary of the Closing Date and (C) the
Senior Exchange Notes shall be redeemable as set forth in the Senior Exchange
Notes Indenture and the applicable form of Senior Exchange Notes attached
thereto.

(2) Not later than five Business Days following receipt by the Borrower of the
first Exchange Notice pursuant to Section 2.15(1),

(i) the Borrower shall execute and deliver, and shall use commercially
reasonable efforts to cause the trustee under the Senior Exchange Notes
Indenture (which trustee shall be selected by the Borrower and shall be
acceptable to the Administrative Agent in its reasonable discretion (the “Senior
Exchange Notes Trustee”)), to execute and deliver, the Senior Exchange Notes
Indenture,

(ii) the Borrower shall use all commercially reasonable efforts to cause the
Senior Exchange Notes to become eligible for deposit at DTC prior to the initial
issuance thereof, including by filing with DTC an appropriately executed letter
of representations, and

(iii) the Borrower shall use all commercially reasonable efforts to obtain
“CUSIP” and “ISIN” numbers and ratings from each of Moody’s and S&P for the
Senior Exchange Notes prior to the initial issuance thereof. Not later than five
Business Days following delivery of any Exchange Notice, the Borrower shall
(A) deliver a written notice to the Senior Exchange Notes Trustee, directing
such Senior Exchange Notes Trustee to authenticate and deliver Senior Exchange
Notes as specified in the Exchange Notice and (B) use all commercially
reasonable efforts to effect delivery of such Senior Exchange Notes to the
requesting Lender on the requested Exchange Date. Each Senior Exchange Note
shall be recorded in book-entry form as a beneficial interest in one or more
global notes deposited with the Senior Exchange Notes Trustee as custodian for
DTC and credited to the account of the exchanging Lender directly or indirectly
through the participant in DTC’s system specified by such Lender in the
applicable Exchange Notice, unless the foregoing is not possible after the
Borrower’s use of commercially reasonable efforts in which case each Senior
Exchange Note shall be issued as a definitive registered note payable to the
registered holder specified by the exchanging Lender in the applicable Exchange
Notice.

(3) The Borrower agrees that as a condition to the effectiveness of the exchange
of any Extended Term Loans for Senior Exchange Notes:

 

73



--------------------------------------------------------------------------------

(a) the Borrower shall have issued the Senior Exchange Notes pursuant to the
Senior Exchange Notes Indenture substantially in the applicable form set forth
therein, and the Borrower and Senior Exchange Notes Trustee shall have executed
and delivered the Senior Exchange Notes Indenture; and

(b) the Borrower shall have provided to the Administrative Agent copies of
resolutions of its Board of Directors approving the execution and delivery of
the Senior Exchange Notes Indenture and the issuance of the Senior Exchange
Notes, together with a customary certificate of the secretary of the Borrower
certifying such resolutions.

(4) If the foregoing conditions set forth in Section 2.15(3) are not satisfied
with respect to any exchange of the Extended Term Loans for Senior Exchange
Notes, then the applicable Lenders shall retain all of their rights and remedies
with respect to the Extended Term Loans subject to such exchange pursuant to
this Agreement until such conditions are satisfied and such Loans are so
exchanged for Senior Exchange Notes. The Borrower agrees to use commercially
reasonable efforts to satisfy the conditions set forth in Section 2.15(3) with
respect to any exchange no later than five Business Days after its receipt of
the Exchange Notice for such exchange.

(5) Nothing in this Section 2.15 shall prevent or limit the ability of the
Borrower to repay or refinance the Extended Term Loans in any other manner not
otherwise prohibited by this Agreement.

(6) It is understood and agreed that following any exchange of the Loans for
Senior Exchange Notes, such Extended Term Loans shall be deemed to have been
repaid in full.

SECTION 2.16 Securities Demand Failure.

If a Demand Failure Event shall occur and be continuing for more than five days,
then, upon notice by the Administrative Agent to the Borrower: (a) the Extended
Term Loans shall be modified to bear interest as provided in the last sentence
of Section 2.07(2), (b) the optional prepayment provisions of the Loans shall be
modified to be subject to the call protection provisions and redemption premiums
that would have been applicable to the Senior Exchange Notes as set forth in
Schedule 2.16 (Call Protection Provisions), and (c) the Borrower’s right to
consent to any assignment pursuant to Section 10.07 shall cease to apply. The
foregoing shall be the Lenders’ sole and exclusive remedy for a Demand Failure
Event. In addition, upon a Demand Failure Event, the Borrower shall pay the
Conversion Fee as set forth in Section 2.14.

Article III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01 Taxes.

(1) Except as required by applicable Law, all payments by or on account of any
Loan Party to or for the account of any Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction or withholding
for any Taxes.

(2) If any Loan Party or any other applicable withholding agent is required by
applicable Law to make any deduction or withholding on account of any Taxes from
any sum paid or payable by or on account of any Loan Party to or for the account
of any Lender or Agent under any of the Loan Documents:

(a) the applicable Loan Party shall notify the Administrative Agent of any such
requirement or any change in any such requirement as soon as such Loan Party
becomes aware of it;

(b) the applicable Loan Party or other applicable withholding agent shall make
such deduction or withholding and pay to the relevant Governmental Authority any
such Tax before the date on which penalties attach thereto, such payment to be
made (if the liability to pay is imposed on any Loan Party) for such Loan
Party’s account or (if that liability is imposed on the Lender or Agent) on
behalf of and in the name of the Lender or Agent (as applicable);

 

74



--------------------------------------------------------------------------------

(c) if the Tax in question is a Non-Excluded Tax or Other Tax, the sum payable
to such Lender or Agent (as applicable) shall be increased by such Loan Party to
the extent necessary to ensure that, after the making of any required deduction
or withholding for Non-Excluded Taxes or Other Taxes (including any deductions
or withholdings for Non-Excluded Taxes or Other Taxes attributable to any
payments required to be made under this Section 3.01), such Lender (or, in the
case of any payment made to the Administrative Agent for its own account, the
Administrative Agent) receives on the due date a net sum equal to what it would
have received had no such deduction or withholding been required or made; and

(d) within thirty days after paying any sum from which it is required by Law to
make any deduction or withholding, and within thirty days after the due date of
payment of any Tax which it is required by clause (b) above to pay (or, in each
case, as soon as reasonably practicable thereafter), the Borrower shall deliver
to the Administrative Agent evidence reasonably satisfactory to the other
affected parties of such deduction or withholding and of the remittance thereof
to the relevant Governmental Authority.

(3) Status of Lender. Each Lender shall, at such times as are reasonably
requested by the Borrower or the Administrative Agent, provide the Borrower and
the Administrative Agent with any documentation prescribed by Laws or reasonably
requested by the Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
Tax with respect to any payments to be made to such Lender under any Loan
Document. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Each such Lender shall, whenever a lapse in time or
change in circumstances renders any such documentation (including any specific
documentation required below in this Section 3.01(3)) obsolete, expired or
inaccurate in any material respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and Administrative Agent of its legal
ineligibility to do so.

Without limiting the foregoing:

(a) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
on or before the date on which it becomes a party to this Agreement two properly
completed and duly signed copies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding.

(b) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent) whichever of the following is applicable:

(i) two properly completed and duly signed copies of IRS Form W-8BEN or W-8BEN-E
(or any successor forms) claiming eligibility for the benefits of an income tax
treaty to which the United States is a party, and such other documentation as
required under the Code,

(ii) two properly completed and duly signed copies of IRS Form W-8ECI (or any
successor forms),

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (A) two
properly completed and duly signed certificates substantially in the form of
Exhibit H (any such certificate, a “United States Tax Compliance Certificate”)
and (B) two properly completed and duly signed copies of IRS Form W-8BEN or
W-8BEN-E (or any successor forms),

 

75



--------------------------------------------------------------------------------

(iv) to the extent a Foreign Lender is not the beneficial owner (for example,
where such Foreign Lender is a partnership or a participating Lender), IRS Form
W-8IMY (or any successor forms) of such Foreign Lender, accompanied by an IRS
Form W-8ECI, Form W-8BEN or W-8BEN-E, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY and any other required information (or any successor
forms) from each beneficial owner that would be required under this
Section 3.01(3) if such beneficial owner were a Lender, as applicable (provided
that, if a Lender is a partnership (and not a participating Lender) and if one
or more beneficial owners are claiming the portfolio interest exemption, the
United States Tax Compliance Certificate may be provided by such Foreign Lender
on behalf of such beneficial owner(s)), or

(v) two properly completed and duly signed copies of any other documentation
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, U.S. federal withholding tax on any payments to such Lender under the Loan
Documents.

(c) If a payment made to a Lender under any Loan Document would be subject to
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Sections 1471(b)
or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this paragraph (c), the
term “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(d) For the avoidance of doubt, if a Lender is an entity disregarded from its
owner for U.S. federal income tax purposes, references to the foregoing
documentation are intended to refer to documentation with respect to such
Lender’s owner and, as applicable, such Lender.

(e) Notwithstanding any other provision of this Section 3.01(3), a Lender shall
not be required to deliver any documentation that such Lender is not legally
eligible to deliver. Each Lender hereby authorizes the Administrative Agent to
deliver to the Loan Parties and to any successor Administrative Agent any
documentation provided by such Lender to the Administrative Agent pursuant to
this Section 3.01(3).

(4) Without duplication of other amounts payable by the Borrower pursuant to
Section 3.01(2), the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(5) The Loan Parties shall, jointly and severally, indemnify a Lender or the
Administrative Agent (each a “Tax Indemnitee”), within 10 days after written
demand therefor, for the full amount of any Non-Excluded Taxes paid or payable
by such Tax Indemnitee on or attributable to any payment under or with respect
to any Loan Document, and any Other Taxes payable by such Tax Indemnitee
(including Non-Excluded Taxes or Other Taxes imposed on or attributable to
amounts payable under this Section 3.01) (other than any penalties determined by
a final and non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such Tax
Indemnitee), whether or not such Taxes were correctly or legally imposed or
asserted by the Governmental Authority; provided that if the Borrower reasonably
believes that such Taxes were not correctly or legally asserted, such Tax
Indemnitee will use reasonable efforts to cooperate with the Borrower to obtain
a refund of such Taxes (which shall be repaid to the Borrower in accordance with
Section 3.01(6)) so long as such efforts would not, in the sole determination of
such Tax Indemnitee, result in any additional out-of-pocket costs or expenses
not reimbursed by such Loan Party or be otherwise materially disadvantageous to
such Tax Indemnitee. A certificate as to the amount of such payment or liability
prepared in good faith and delivered by the Tax Indemnitee or by the
Administrative Agent on behalf of another Tax Indemnitee, shall be conclusive
absent manifest error.

(6) If and to the extent that a Tax Indemnitee, in its sole discretion
(exercised in good faith), determines that it has received a refund (whether
received in cash or applied as a credit against any other cash Taxes payable) of
any Non-Excluded Taxes or Other Taxes in respect of which it has received
indemnification payments or

 

76



--------------------------------------------------------------------------------

additional amounts under this Section 3.01, then such Tax Indemnitee shall pay
to the relevant Loan Party the amount of such refund, net of all out-of-pocket
expenses of the Tax Indemnitee (including any Taxes imposed with respect to such
refund), and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Loan
Party, upon the request of the Tax Indemnitee, agrees to repay the amount paid
over by the Tax Indemnitee (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Tax Indemnitee to the
extent the Tax Indemnitee is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 3.01(6), in
no event will the Tax Indemnitee be required to pay any amount to a Loan Party
pursuant to this Section 3.01(6) the payment of which would place the Tax
Indemnitee in a less favorable net after-Tax position than the Tax Indemnitee
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require a Tax
Indemnitee to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to any Loan Party or any other Person.

(7) On or before the date the Administrative Agent becomes a party to this
Agreement, the Administrative Agent shall deliver to the Borrower whichever of
the following is applicable: (i) if the Administrative Agent is a “United States
person” within the meaning of Section 7701(a)(30) of the Code, two executed
original copies of IRS Form W-9 certifying that such Administrative Agent is
exempt from U.S. federal backup withholding or (ii) if the Administrative Agent
is not a “United States person” within the meaning of Section 7701(a)(30) of the
Code, (A) with respect to payments received for its own account, two executed
original copies of IRS Form W-8ECI and (ii) with respect to payments received on
account of any Lender, two executed original copies of IRS Form W-8IMY (together
with all required accompanying documentation) certifying that the Administrative
Agent is a Withholding U.S. branch. At any time thereafter, the Administrative
Agent shall provide updated documentation previously provided (or a successor
form thereto) when any documentation previously delivered has expired or become
obsolete or invalid or otherwise upon the reasonable request of the Borrower.
Notwithstanding anything to the contrary in this Section 3.01(7), the
Administrative Agent shall not be required to provide any documentation that the
Administrative Agent is not legally eligible to deliver as a result of a Change
in Law after the Closing Date.

(8) The agreements in this Section 3.01 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

SECTION 3.02 Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to the LIBO
Rate, or to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on written notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue LIBO Rate Loans shall be suspended. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of or continuation of
LIBO Rate Loans and shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay all LIBO Rate Loans of such Lender, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBO Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBO Rate Loans. Upon any such
prepayment, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

SECTION 3.03 Inability to Determine Rates. If the Administrative Agent (in the
case of clause (a) or (b) below) or the Required Lenders (in the case of clause
(c) below) reasonably determine that for any reason in connection with any
request for a LIBO Rate Loan or a continuation thereof that

(a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such LIBO
Rate Loan,

(b) adequate and reasonable means do not exist for determining the LIBO Rate for
any requested Interest Period with respect to a proposed LIBO Rate Loan, or

 

77



--------------------------------------------------------------------------------

(c) the LIBO Rate for any requested Interest Period with respect to a proposed
LIBO Rate Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan,

the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBO Rate Loans
shall be suspended. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of or continuation of LIBO Rate Loans.

SECTION 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
LIBO Rate Loans.

(1) Increased Costs Generally. If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(b) subject any Lender to any Tax of any kind whatsoever with respect to this
Agreement or any LIBO Rate Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Non-Excluded Taxes or
Other Taxes covered by Section 3.01 and any Excluded Taxes); or

(c) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or LIBO Rate Loans made by such Lender
that is not otherwise accounted for in the definition of “LIBO Rate” or this
clause (1);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the LIBO Rate (or of maintaining its obligation to make any such
Loan), or to reduce the amount of any sum received or receivable by such Lender
(whether of principal, interest or any other amount) then, from time to time
within fifteen (15) days after demand by such Lender setting forth in reasonable
detail such increased costs (with a copy of such demand to the Administrative
Agent), the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered; provided that such amounts shall only be payable by the Borrower to
the applicable Lender under this Section 3.04(1) so long as it is such Lender’s
general policy or practice to demand compensation in similar circumstances under
comparable provisions of other financing agreements.

(2) Capital Requirements; Liquidity Requirements. If any Lender reasonably
determines that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital
requirements or liquidity requirements has or would have the effect of reducing
the rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by it, or participations in or issuance of Letters
of Credit by such Lender, to a level below that which such Lender or such
Lender’s holding company, as the case may be, could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy), then from
time to time upon demand of such Lender setting forth in reasonable detail the
charge and the calculation of such reduced rate of return (with a copy of such
demand to the Administrative Agent), the Borrower will pay to such Lender
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered; provided that such amounts
shall only be payable by the Borrower to the applicable Lender under this
Section 3.04(2) so long as it is such Lender’s general policy or practice to
demand compensation in similar circumstances under comparable provisions of
other financing agreements.

(3) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (1) or (2) of this Section 3.04 and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within fifteen (15) days after receipt thereof.

 

78



--------------------------------------------------------------------------------

SECTION 3.05 Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense (excluding loss of anticipated profits or margin) actually
incurred by it (in each case, whether or not such Lender is “match funding” any
relevant LIBO Rate Loan) as a result of:

(a) any continuation, payment or prepayment of any LIBO Rate Loan on a day prior
to the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow or continue any LIBO Rate Loan on the
date or in the amount notified by the Borrower; or

(c) any assignment of a LIBO Rate Loan on a day prior to the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 3.07; including any loss or expense (excluding loss of anticipated
profits or margin) actually incurred by reason of the liquidation or
reemployment of funds obtained by it to maintain such LIBO Rate Loan or from
fees payable to terminate the deposits from which such funds were obtained.

Notwithstanding the foregoing, no Lender may make any demand under this
Section 3.05 with respect to the “floor” specified in the proviso to the
definition of “LIBO Rate.”

SECTION 3.06 Matters Applicable to All Requests for Compensation.

(1) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the good faith judgment of such Lender such designation or
assignment (a) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (b) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender in any material economic, legal or
regulatory respect.

(2) Suspension of Lender Obligations. If any Lender requests compensation by the
Borrower under Section 3.04, the Borrower may, by notice to such Lender (with a
copy to the Administrative Agent), suspend the obligation of such Lender to make
or continue LIBO Rate Loans from one Interest Period to another Interest Period
until the event or condition giving rise to such request ceases to be in effect
(in which case the provisions of Section 3.06(3) shall be applicable); provided
that such suspension shall not affect the right of such Lender to receive the
compensation so requested.

(3) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of Sections 3.01 or 3.04 shall
not constitute a waiver of such Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of Section 3.01 or 3.04 for any increased costs
incurred or reductions suffered more than one hundred and eighty (180) days
prior to the date that such Lender notifies the Borrower of the event giving
rise to such claim and of such Lender’s intention to claim compensation therefor
(except that, if the circumstance giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

SECTION 3.07 Replacement of Lenders under Certain Circumstances. If (1) any
Lender requests compensation under Section 3.04 or ceases to make LIBO Rate
Loans as a result of any condition described in Section 3.02 or Section 3.04,
(2) the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01 or
3.04, (3) any Lender is a Non-Consenting Lender, (4) any Lender becomes a
Defaulting Lender or (5) any other circumstance exists hereunder that gives the
Borrower the right to replace a Lender as a party hereto, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent,

 

79



--------------------------------------------------------------------------------

(a) require such Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in, and consents required by,
Section 10.07), all of its interests, rights and obligations under this
Agreement (or, with respect to clause (3) above, all of its interests, rights
and obligations with respect to the Loans or Commitments that are the subject of
the related consent, waiver, or amendment, as applicable) and the related Loan
Documents to one or more Eligible Assignees that shall assume such obligations
(any of which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.07(b)(iv);

(b) such Lender shall have received payment of an amount equal to the applicable
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05 that would otherwise be owed in
connection therewith) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

(c) such Lender being replaced pursuant to this Section 3.07 shall (i) execute
and deliver an Assignment and Assumption with respect to all, or a portion, as
applicable, of such Lender’s Commitment and outstanding Loans and (ii) deliver
any notes evidencing such Loans to the Borrower or Administrative Agent (or a
lost or destroyed note indemnity in lieu thereof); provided that the failure of
any such Lender to execute an Assignment and Assumption or deliver such notes
shall not render such sale and purchase (and the corresponding assignment)
invalid and such assignment shall be recorded in the Register and the notes
shall be deemed to be canceled upon such failure;

(d) the Eligible Assignee shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification and confidentiality provisions under this Agreement, which shall
survive as to such assigning Lender;

(e) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(f) such assignment does not conflict with applicable Laws; and

(g) the Lender that acts as Administrative Agent cannot be replaced in its
capacity as Administrative Agent other than in accordance with Section 9.11, or

(b) terminate the Commitment of such Lender repay all Obligations of the
Borrower owing to such Lender relating to the Loans and participations held by
such Lender as of such termination date; provided that in the case of any such
termination of the Commitment of a Non-Consenting Lender such termination shall
be sufficient (together with all other consenting Lenders) to cause the adoption
of the applicable consent, waiver or amendment of the Loan Documents and such
termination shall, with respect to clause (3) above, be in respect of all of its
interests, rights and obligations with respect to the Loans or Commitments that
are the subject of the related consent, waiver and amendment.

 

80



--------------------------------------------------------------------------------

In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, all affected
Lenders or all the Lenders or all affected Lenders with respect to the
Loans/Commitments and (iii) the Required Lenders have agreed to such consent,
waiver or amendment, then any Lender who does not agree to such consent, waiver
or amendment shall be deemed a “Non-Consenting Lender.”

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 3.08 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

Article IV

Conditions Precedent

SECTION 4.01 Conditions Precedent to Effectiveness . This Agreement will be
effective and enforceable in accordance with its terms upon the satisfaction of
each of the following conditions precedent:

(1) The Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or copies in .pdf format (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party (other than in the case of clause (1)(e) below):

(a) [reserved];

(b) executed counterparts of this Agreement and the Guaranty by each intended
party hereto and thereto;

(c) certificates of good standing from the secretary of state of the state of
organization of each Loan Party (to the extent such concept exists in such
jurisdiction), customary certificates of resolutions or other action, incumbency
certificates or other certificates of Responsible Officers of each Loan Party
certifying true and complete copies of the Organizational Documents attached
thereto and evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party on the Effective Date;

(d) a customary legal opinion from Winston & Strawn LLP, counsel to the Loan
Parties;

(e) a certificate of a Responsible Officer certifying that the conditions set
forth in Section 4.01(4) has been satisfied; and

(f) a solvency certificate from a Financial Officer of the Borrower (after
giving effect to the Transactions) substantially in the form attached hereto as
Exhibit I.

(2) The Administrative Agent shall have received copies of (a) audited
consolidated balance sheets and related audited consolidated statements of
operations, members’ equity (deficit) and cash flows of the Target and its
subsidiaries for the fiscal years ended December 31, 2014 and December 31, 2015
and, to the extent the Target has made such financial statements available to
the Borrower (or otherwise publicly available), each subsequent fiscal year
ended at least 90 days prior to the Effective Date, (b) unaudited consolidated
balance sheets and the related unaudited consolidated statements of income, cash
flows and members’ equity (deficit) of the Target and its subsidiaries for each
subsequent fiscal quarter (other than the fourth fiscal quarter of the Target’s
fiscal year) ended at least 45 days prior to the Effective Date, (c) audited

 

81



--------------------------------------------------------------------------------

consolidated balance sheets and related audited consolidated statements of
income, changes in members’ deficit and cash flows of the Borrower and its
Subsidiaries for the fiscal years ended December 31, 2014 and December 31, 2015
and each subsequent fiscal year ended at least 90 days prior to the Effective
Date and (d) unaudited consolidated balance sheets and the related unaudited
consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for each subsequent fiscal quarter (other than the fourth fiscal
quarter of the Borrower’s fiscal year) ended at least 45 days prior to the
Effective Date. For the avoidance of doubt, it is agreed that all Target
financial statements required to be delivered pursuant to this clause (2) shall
be prepared in accordance with IFRS.

(3) The Administrative Agent shall have received at least three (3) Business
Days prior to the Effective Date all documentation and other information in
respect of the Borrower and the Guarantors required under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act, that has been reasonably requested in writing by it at least five
(5) Business Days prior to the Effective Date.

(4) The Specified Representations shall be true and correct in all material
respects on and as of the Effective Date; provided that to the extent such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date.

(5) The Credit Agreement shall have been executed and delivered by the parties
thereto.

(6) The Undertaking Agreement and the agreement regarding guarantee and
indemnification undertakings, in each case, including all schedules and exhibits
thereto, the Tender Documents and all other related documentation shall be
reasonably satisfactory to the Arrangers and shall (if necessary) have been
executed and delivered by the parties thereto.

(7) Each of the Equity Commitment Letter and the Investment Agreement
(including, in each case, without limitation, the conditions precedent set forth
therein) and all of the definitive documentation related thereto shall be
reasonably satisfactory to the Arrangers and shall have been executed and
delivered by the parties thereto.

(8) The amendment to the Existing Credit Agreement, permitting the Transactions
in a manner reasonably satisfactory to the Administrative Agent shall have been
executed and delivered by the parties thereto.

(9) The Tender Documents shall have been, or substantially concurrently with the
execution of this Agreement, the Bridge Loan Agreement and the Investment
Agreement, shall be submitted to the Polish Financial Supervision Authority.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

SECTION 4.02 Conditions to Funding. The obligation of each Lender to honor any
request for a Borrowing hereunder on the Closing Date is subject solely to
satisfaction (or waiver) of the following conditions precedent:

(1) Prior to or substantially concurrently with the initial Borrowing on the
Closing Date;

(a) all conditions under Section 4.01 shall have been satisfied; and

 

82



--------------------------------------------------------------------------------

(b) the Tender Effectiveness shall have occurred or shall occur substantially
contemporaneously with the initial Borrowing.

(2) The Administrative Agent shall have received a request for a Borrowing in
accordance with the requirements hereof.

Article V

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent and the
Lenders, on the Effective Date:

SECTION 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each of its respective Restricted Subsidiaries that is a Material
Subsidiary:

(1) is a Person duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization (to the
extent such concept exists in such jurisdiction),

(2) has all corporate or other organizational power and authority to (a) own or
lease its assets and carry on its business as currently conducted and (b) in the
case of the Loan Parties, execute, deliver and perform its obligations under the
Loan Documents to which it is a party,

(3) is duly qualified and in good standing (to the extent such concept exists)
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business as currently conducted requires such
qualification,

(4) is in compliance with all applicable Laws orders, writs, injunctions and
orders; and

(5) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted;

except in each case referred to in the preceding clauses (2)(a), (3), (4) or
(5), to the extent that failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.02 Authorization; No Contravention.

(1) The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party have been duly authorized by all
necessary corporate or other organizational action.

(2) None of the execution, delivery and performance by each Loan Party of each
Loan Document to which such Person is a party will:

(a) contravene the terms of any of such Person’s Organizational Documents;

(b) result in any breach or contravention of, or the creation of any Lien upon
any of the property or assets of such Person or any of the Restricted
Subsidiaries (other than as permitted by Section 7.01) under (i) any Contractual
Obligation to which such Loan Party is a party or affecting such Loan Party or
the properties of such Loan Party or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Loan Party or its property is subject; or

(c) violate any applicable Law;

 

83



--------------------------------------------------------------------------------

except with respect to any breach, contravention or violation (but not creation
of Liens) referred to in the preceding clauses (b) and (c), to the extent that
such breach, contravention or violation would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.03 Governmental Authorization. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, except for:

(a) the approvals, consents, exemptions, authorizations, actions, notices and
filings that have been duly obtained, taken, given or made and are in full force
and effect (except to the extent not required to be obtained, taken, given or
made or in full force and effect pursuant to this Agreement); and

(b) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

SECTION 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party hereto or
thereto, as applicable. Each Loan Document constitutes a legal, valid and
binding obligation of each Loan Party that is party thereto, enforceable against
each such Loan Party in accordance with its terms, except as such enforceability
may be limited by Debtor Relief Laws, by general principles of equity and
principles of good faith and fair dealing generally applicable to entities such
as the Loan Parties.

SECTION 5.05 Financial Statements; No Material Adverse Effect.

(1) The Borrower Annual Financial Statements and the Borrower Quarterly
Financial Statements fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date(s) thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the periods covered thereby, (i) except as
otherwise expressly noted therein and (ii) subject, in the case of the Borrower
Quarterly Financial Statements, to changes resulting from normal year-end
adjustments and the absence of footnotes.

(2) Since the date of effectiveness of this Agreement, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

(3) The forecasts of consolidated balance sheets and statements of income of the
Borrower and its Subsidiaries for each fiscal year ending after the Closing Date
until the fifth anniversary of the Closing Date, copies of which have been
furnished to the Administrative Agent prior to the Closing Date, when taken as a
whole, have been prepared in good faith on the basis of the assumptions stated
therein, which assumptions were believed to be reasonable at the time made and
at the time the forecasts are delivered, it being understood that:

(a) no forecasts are to be viewed as facts,

(b) all forecasts are subject to significant uncertainties and contingencies,
many of which are beyond the control of the Loan Parties or the Investors,

(c) no assurance can be given that any particular forecasts will be realized and

(d) actual results may differ and such differences may be material.

SECTION 5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, overtly threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Borrower or any of the Restricted Subsidiaries that would
reasonably be expected to have a Material Adverse Effect.

 

84



--------------------------------------------------------------------------------

SECTION 5.07 Labor Matters. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (1) there are no
strikes or other labor disputes against the Borrower or the Restricted
Subsidiaries pending or, to the knowledge of the Borrower, threatened in writing
and (2) hours worked by and payment made based on hours worked to employees of
each of the Borrower or the Restricted Subsidiaries have not been in violation
of the Fair Labor Standards Act of 1938 or any other applicable Laws dealing
with wage and hour matters.

SECTION 5.08 Ownership of Property; Liens. Each Loan Party and each of its
respective Restricted Subsidiaries has good and valid record title in fee simple
to, or valid leasehold interests in, or easements or other limited property
interests in, all real property necessary in the ordinary conduct of its
business, free and clear of all Liens except for Liens permitted by Section 7.01
(and, prior to the Closing Date, liens under the Existing Credit Agreement) and
except where the failure to have such title or other interest would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 5.09 Environmental Matters. Except as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect: (a) each
Loan Party and each of its Restricted Subsidiaries and their respective
operations and properties is in compliance with all applicable Environmental
Laws; (b) each Loan Party and each of its Restricted Subsidiaries has obtained
and maintained all Environmental Permits required to conduct their operations;
(c) none of the Loan Parties or any of their respective Restricted Subsidiaries
is subject to any pending or, to the knowledge of the Borrower, threatened
Environmental Claim in writing or Environmental Liability; (d) none of the Loan
Parties or any of their respective Restricted Subsidiaries or predecessors has
treated, stored, transported or Released Hazardous Materials at or from any
currently or formerly owned, leased or operated real estate or facility except
for such actions that were in compliance with Environmental Law; and (e) to the
knowledge of any Loan Party or any Restricted Subsidiary, there are no
occurrences, facts, circumstances or conditions which could reasonably be
expected to give rise to an Environmental Claim.

SECTION 5.10 Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
Loan Party and each of its Restricted Subsidiaries has timely filed all Tax
returns and reports required to be filed, and have timely paid all Taxes
(including satisfying its withholding tax obligations) levied or imposed on
their properties, income or assets (whether or not shown in a Tax return),
except those which are being contested in good faith by appropriate actions
diligently taken and for which adequate reserves have been provided in
accordance with GAAP.

There is no proposed Tax assessment, deficiency or other claim against any Loan
Party or any of its Restricted Subsidiaries except (i) those being actively
contested by a Loan Party or such Restricted Subsidiary in good faith and by
appropriate actions diligently taken and for which adequate reserves have been
provided in accordance with GAAP or (ii) those which would not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.

SECTION 5.11 ERISA Compliance.

(1) Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state Laws.

(2) (a) No ERISA Event has occurred or is reasonably expected to occur; and
(b) none of the Loan Parties or any of their respective ERISA Affiliates has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA;

except, with respect to each of the foregoing clauses of this Section 5.11(2),
as would not reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.

 

85



--------------------------------------------------------------------------------

(3) Except where noncompliance or the incurrence of an obligation would not
reasonably be expected to result in a Material Adverse Effect, (a) each Foreign
Plan has been maintained in compliance with its terms and with the requirements
of any and all applicable Laws, and (b) none of the Borrower or any Subsidiary
has incurred any obligation in connection with the termination of or withdrawal
from any Foreign Plan.

SECTION 5.12 Subsidiaries.

(1) [Intentionally omitted].

(2) As of the Effective Date, Schedule 5.12 sets forth:

(a) the name and jurisdiction of organization of each Subsidiary, and

(b) the ownership interests of the Borrower and any Subsidiary of the Borrower
in each Subsidiary, including the percentage of such ownership.

SECTION 5.13 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System of the United States), or extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any
Borrowings will be used for any purpose that violates Regulation U.

(b) No Loan Party is required to be registered as an “investment company” under
the Investment Company Act of 1940.

SECTION 5.14 Disclosure. As of the Effective Date, none of the written
information and written data heretofore or contemporaneously furnished in
writing by or on behalf of the Borrower or any Guarantor to any Agent or any
Lender on or prior to the Effective Date in connection with the Transactions,
when taken as a whole, contains any material misstatement of fact or omits to
state any material fact necessary to make such written information and written
data taken as a whole, in the light of the circumstances under which it was
delivered, not materially misleading (after giving effect to all modifications
and supplements to such written information and written data, in each case,
furnished after the date on which such written information or such written data
was originally delivered and prior to the Effective Date); it being understood
that for purposes of this Section 5.14, such written information and written
data shall not include any projections, pro forma financial information,
financial estimates, forecasts and forward-looking information or information of
a general economic or general industry nature.

SECTION 5.15 Intellectual Property; Licenses, etc. The Borrower and the
Restricted Subsidiaries have good and marketable title to, or a valid license or
right to use, all patents, patent rights, trademarks, servicemarks, trade names,
copyrights, technology, software, know-how, database rights and other
intellectual property rights (collectively, “IP Rights”) that to the knowledge
of the Borrower are reasonably necessary for the operation of their respective
businesses as currently conducted, except where the failure to have any such
rights, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. To the knowledge of the Borrower,
the operation of the respective businesses of the Borrower or any Subsidiary of
the Borrower as currently conducted does not infringe upon, dilute,
misappropriate or violate any IP Rights held by any Person except for such
infringements, dilutions, misappropriations or violations, individually or in
the aggregate, that would not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any IP Rights is pending or, to the
knowledge of the Borrower, threatened in writing against any Loan Party or
Subsidiary, that, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

SECTION 5.16 Solvency. On the Effective Date, before and after giving effect to
the Transactions on a pro forma basis, the Borrower and the Subsidiaries, on a
consolidated basis, are Solvent.

 

86



--------------------------------------------------------------------------------

SECTION 5.17 USA PATRIOT Act; Anti-Corruption Compliance; Sanctions. To the
extent applicable, each of the Borrower and the Restricted Subsidiaries are in
compliance, in all material respects, with (i) the USA PATRIOT Act, (ii) the
United States Foreign Corrupt Practices Act of 1977 (the “FCPA”) and (iii) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R. Subtitle B,
Chapter V, as amended) and any other applicable enabling legislation or
executive order relating thereto. Neither the Borrower nor any Restricted
Subsidiary nor any director or officer, nor, to the knowledge of the Borrower,
employee or agent of the Borrower or any of the Restricted Subsidiaries, is
currently the subject of any U.S. sanctions administered by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
(OFAC) of the U.S. Treasury Department or the U.S. Department of State, or
(b) the United Nations Security Council, the European Union, any European Union
member state or Her Majesty’s Treasury of the United Kingdom (“Sanctions”). No
proceeds of the Loans will be used by the Borrower or any Restricted Subsidiary
directly or indirectly, in violation of Sanctions, the USA PATRIOT Act or the
FCPA or for the purpose of financing activities of or with any Person, or in any
country or territory, that, at the time of such financing, is the subject of any
Sanctions, or in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

Article VI

Affirmative Covenants

Effective as of the Effective Date and for so long thereafter as the Termination
Conditions have not been satisfied, the Borrower shall and (except in the case
of the covenants set forth in Sections 6.01, 6.02 and 6.03) shall cause each of
the Restricted Subsidiaries to:

SECTION 6.01 Reports and Other Information. Deliver to the Administrative Agent
for prompt further distribution by the Administrative Agent to each Lender
(subject to the limitations on distribution of any such information to Public
Lenders as described in Section 6.02) each of the following:

(1) subject to the immediately succeeding proviso, within 90 days after the end
of each fiscal year of the Borrower, all annual financial statements of the
Borrower substantially in the form that would be required to be contained in a
filing with the SEC on Form 10-K, in accordance with the requirements of such
Form 10-K as of the Effective Date, if the Borrower were required to file such
form, together with a report thereon by the Borrower’s independent registered
public accounting firm, and a “Management’s Discussion and Analysis of Financial
Condition and Results of Operations;”

(2) within 45 days after the end of each of the first three (3) fiscal quarters
of each fiscal year of the Borrower commencing with June 30, 2017, all quarterly
financial statements of the Borrower substantially in the form that would be
required to be contained in a filing with the SEC on Form 10-Q (but only to the
extent similar information was included in the Offering Memorandum), in
accordance with the requirements of such Form 10-Q as of the Closing Date
(solely with respect to the first three fiscal quarters of each fiscal year), if
the Borrower were required to file such form, and a “Management’s Discussion and
Analysis of Financial Condition and Results of Operations;” and

(3) promptly from time to time after the occurrence of an event required to be
therein reported, such other information containing substantially the same
information that would be required to be contained in filings with the SEC on
Form 8-K, in accordance with the requirements of such Form 8-K as of the Closing
Date, under Items: 1.03 (Bankruptcy or Receivership); 2.01 (Completion of
Acquisition or Disposition of Assets); 2.04 (Triggering Events that Accelerate
or Increase a Direct Financial Obligation or an Obligation under an Off-Balance
Sheet Arrangement); 4.02 (Non-Reliance on Previously Issued Financial Statements
or a Related Audit Report or Completed Interim Review); 5.01 (Changes in Control
of Registrant); 5.02(a)(1) (Resignation of Director due to Disagreement with
Registrant); 5.02(c)(1) (Name and Position of Newly Appointed Officer and Date
of Appointment); and 5.03(b) (Changes in Fiscal Year),

if the Borrower were required to file such reports; provided, however, that

 

87



--------------------------------------------------------------------------------

(A) no such reports referenced under clause (1) or (2) above will be required to
include as an exhibit or summary of terms of, any employment or compensatory
arrangement agreement, plan or understanding between the Borrower (or any of its
Subsidiaries) and any director, manager or executive officer, of the Borrower
(or any of its Subsidiaries);

(B) in no event will such reports be required to comply with Section 302,
Section 404 or Section 906 of the Sarbanes-Oxley Act of 2002, or related Items
307 and 308 of Regulation S-K promulgated by the SEC;

(C) in no event will such reports be required to comply with Item 302 of
Regulation S-K promulgated by the SEC;

(D) in no event will such reports be required to comply with Rule 3-10 of
Regulation S-X promulgated by the SEC or contain separate financial statements
for the Borrower, the Guarantors or other Subsidiaries the shares of which may
be pledged to secure the Loans or any Guarantee that would be required under
(i) Section 3-09 of Regulation S-X or (ii) Section 3-16 of Regulation S-X,
respectively, promulgated by the SEC;

(E) in no event will such reports be required to comply with Regulation G under
the Exchange Act or Item 10(e) of Regulation S-K promulgated by the SEC with
respect to any non-GAAP financial measures contained therein;

(F) no such reports referenced under clause (1) or (2) above will be required to
be furnished if the Borrower determines in its good faith judgment that such
event is not material to the Lenders or the business, assets, operations or
financial position of the Borrower and its Restricted Subsidiaries, taken as a
whole;

(G) in no event will such reports be required to comply with Item 601 of
Regulation S-K promulgated by the SEC (with respect to exhibits) or, with
respect to reports referenced in clause (2) above, to include as an exhibit
copies of any agreements, financial statements or other items that would be
required to be filed as exhibits to a current report on Form 8-K, except for
agreements evidencing material Indebtedness (excluding any schedules thereto);

(H) in no event will reports delivered prior to the completion of the first
fiscal year following the Closing Date be required to comply with Regulation S-X
of the SEC, give pro forma effect to the Transactions, or contain all purchase
accounting adjustments relating to the Transactions to the extent it is not
practicable to include any such adjustments in such report;

(I) in no event will comparisons to the financial statements of the
corresponding period of the prior year be required until the delivery of
financial statements for a period ending in 2018 unless such comparative data is
provided to lenders under the Senior Credit Facilities;

(J) trade secrets and other confidential information that is competitively
sensitive in the good faith and reasonable determination of the Borrower may be
excluded from any disclosures; and

(K) such information will not be required to contain any “segment reporting.”

Notwithstanding the foregoing, the obligations referred to in Sections 6.01(1)
and 6.01(2) may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing the Borrower’s Form 10-K or 10-Q, as
applicable, filed with the SEC (and the public filing of such report with the
SEC shall constitute delivery under this Section 6.01); provided that with
respect to the preceding clause to the extent such information is in lieu of
information required to be provided under Section 6.01(1) (it being understood
that such information may be audited at the option of the Borrower), such
materials are accompanied by a report and opinion of an independent registered
public accounting firm of nationally recognized standing or another accounting
firm reasonably acceptable to the Administrative Agent.

 

88



--------------------------------------------------------------------------------

(4) In addition, notwithstanding the foregoing, the financial statements,
information, auditors’ reports and other documents and information required to
be provided pursuant to this Section 6.01 may be, rather than those of the
Borrower, those of (a) any predecessor or successor of the Borrower, (b) any
Wholly-Owned Restricted Subsidiary of the Borrower that, together with its
consolidated Subsidiaries, constitutes substantially all of the assets of the
Borrower and its consolidated Subsidiaries (“Qualified Reporting Subsidiary”) or
(c) any direct or indirect parent of the Borrower; provided that, if the
financial information required to be provided pursuant to clauses (1) and (2)
above relates to such Qualified Reporting Subsidiary of the Borrower, such
financial information will be accompanied by consolidating information (which
need not be audited), which may be posted to the website of the Borrower or on
Intralinks, SyndTrak, ClearPar or any comparable password protected online data
system, that explains in reasonable detail (in the good faith judgment of the
Borrower) the differences between the information relating to such Qualified
Reporting Subsidiary, on the one hand, and the information relating to the
Borrower and its Subsidiaries on a stand-alone basis, on the other hand.

(5) Any financial statements required to be delivered pursuant to Sections
6.01(1) or 6.01(2) shall not be required to contain all purchase accounting
adjustments relating to the Transactions or any other transaction(s) permitted
hereunder to the extent it is not practicable to include any such adjustments in
such financial statements.

(6) Notwithstanding anything herein to the contrary, the Borrower will not be
deemed to have failed to comply with any of its obligations under this Section
for purposes of Section 6.01(3) hereof until 180 days after the date any report
is due under this Section 4.03.

(7) To the extent any information is not provided within the time periods
specified in this Section 4.03 and such information is subsequently provided,
the Borrower will be deemed to have satisfied its obligations with respect
thereto at such time and any Default with respect thereto will be deemed to have
been cured.

(8) The Borrower shall use its commercially reasonable efforts, consistent with
its judgment as to what is prudent at the time, to participate in quarterly
conference calls after the delivery of the information referred to in this
Section (which may be a single conference call together with investors and
lenders holding other securities or Indebtedness of the Borrower and/or its
Restricted Subsidiaries) to discuss operating results and related matters. The
Borrower shall issue a press release which will provide the date and time of any
such call and will direct Lenders to contact the investor relations office of
the Borrower to obtain access to the conference call.

SECTION 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution by the Administrative Agent to each Lender
(subject to the limitations on distribution of any such information to Public
Lenders as described in this Section 6.02):

(1) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(1) and (2) (commencing with such delivery for the
fiscal quarter in which the Closing Date occurs), a duly completed Compliance
Certificate signed by a Financial Officer of the Borrower;

(2) promptly after the same are publicly available, copies of all special
reports and registration statements which the Borrower or any Restricted
Subsidiary files with the SEC or with any Governmental Authority that may be
substituted therefor or with any national securities exchange, as the case may
be (other than amendments to any registration statement (to the extent such
registration statement, in the form it became effective, is delivered to the
Administrative Agent), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8), and in any case not
otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 6.02;

(3) promptly after the furnishing thereof, copies of any notices of default to
any holder of any class or series of debt securities of any Loan Party having an
aggregate outstanding principal amount greater than the Threshold Amount (in
each case, other than in connection with any board observer rights) and not
otherwise required to be furnished to the Administrative Agent pursuant to any
other clause of this Section 6.02;

 

89



--------------------------------------------------------------------------------

(4) together with the delivery of the Compliance Certificate with respect to the
financial statements referred to in Section 6.01(1), a list of each Subsidiary
of the Borrower that identifies each Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date of delivery of such list or a
confirmation that there is no change in such information since the later of the
Closing Date and the last such list; and

(5) promptly, but subject to the limitations set forth in Section 6.10 and
Section 10.09, such additional information regarding the business and financial
affairs of any Loan Party or any Material Subsidiary that is a Restricted
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent may from time to time on its own behalf or on behalf of any
Lender reasonably request in writing from time to time.

Documents required to be delivered pursuant to Section 6.01 or Section 6.02(2)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (a) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02 hereto (or as such address may be
updated from time to time in accordance with Section 10.02); or (b) on which
such documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that (i) upon written request
by the Administrative Agent, the Borrower will deliver paper copies of such
documents to the Administrative Agent for further distribution by the
Administrative Agent to each Lender (subject to the limitations on distribution
of any such information to Public Lenders as described in this Section 6.02)
until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents or link and, upon the Administrative Agent’s request, provide to
the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials or information provided by or on behalf of
the Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on Intralinks, SyndTrak, ClearPar or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may have
personnel who do not wish to receive any information with respect to the
Borrower and its Subsidiaries or its or their respective securities that is not
Public-Side Information, and who may be engaged in investment and other
market-related activities with respect to such Person’s securities (each, a
“Public Lender”). The Borrower hereby agrees that (i) at the Administrative
Agent’s request, all Borrower Materials that are to be made available to Public
Lenders will be clearly and conspicuously marked “PUBLIC” which, at a minimum,
means that the word “PUBLIC” will appear prominently on the first page thereof;
(ii) by marking Borrower Materials “PUBLIC,” the Borrower will be deemed to have
authorized the Administrative Agent, the Lenders to treat such Borrower
Materials as containing only Public-Side Information (provided, however, that to
the extent such Borrower Materials constitute Information, they will be treated
as set forth in Section 10.09); (iii) all Borrower Materials marked “PUBLIC”
and, except to the extent the Borrower notifies the Administrative Agent to the
contrary, any Borrower Materials provided pursuant to Section 6.01(1), 6.01(2)
or 6.02(1) are permitted to be made available through a portion of the Platform
designated as “Public Side Information”; and (iv) the Administrative Agent and
the Arrangers shall be entitled to treat Borrower Materials that are not
specifically identified as “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated as “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
the Borrower Materials “PUBLIC.”

Anything to the contrary notwithstanding, nothing in this Agreement will require
the Borrower or any Subsidiary to disclose, permit the inspection, examination
or making copies or abstracts of, or discussion of, any document, information or
other matter, or provide information (i) that constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure is prohibited by Law or binding agreement or (iii) that is subject to
attorney-client or similar privilege or constitutes attorney work product;
provided that in the

 

90



--------------------------------------------------------------------------------

event that the Borrower does not provide information that otherwise would be
required to be provided hereunder in reliance on the exclusions in this
paragraph relating to violation of any obligation of confidentiality, the
Borrower shall use commercially reasonable efforts to provide notice to the
Administrative Agent promptly upon obtaining knowledge that such information is
being withheld (but solely if providing such notice would not violate such
obligation of confidentiality).

SECTION 6.03 Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent of:

(1) the occurrence of any Default; and

(2) (a) any dispute, litigation, investigation or proceeding between any Loan
Party and any arbitrator or Governmental Authority, (b) the filing or
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any of its Subsidiaries, including pursuant to any
applicable Environmental Laws or in respect of IP Rights, the occurrence of any
violation by any Loan Party or any of its Subsidiaries of, or liability under,
any Environmental Law or Environmental Permit, or (c) the occurrence of any
ERISA Event that, in any such case referred to in clauses (a), (b) or (c) of
this Section 6.03(2), has resulted or would reasonably be expected to result in
a Material Adverse Effect.

(3) Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (a) that such notice is being
delivered pursuant to Section 6.03(1) or (2) (as applicable) and (b) setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

SECTION 6.04 Payment of Taxes. Timely pay, discharge or otherwise satisfy, as
the same shall become due and payable, all of its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, to the extent (1) any such Tax is being
contested in good faith and by appropriate actions for which appropriate
reserves have been established in accordance with GAAP or (2) the failure to pay
or discharge the same would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

SECTION 6.05 Preservation of Existence, etc.

(1) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization; and

(2) take all reasonable action to obtain, preserve, renew and keep in full force
and effect its rights, licenses, permits, privileges, franchises, and IP Rights
material to the conduct of its business,

except in the case of clause (1) or (2) above to the extent (other than with
respect to the preservation of the existence of the Borrower) that failure to do
so would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or pursuant to any merger, consolidation, liquidation,
dissolution or disposition permitted by Article VII.

SECTION 6.06 Maintenance of Properties. Except if the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, maintain, preserve and protect all of its material properties
and equipment used in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted and any repairs and replacements that are the obligation
of the owner or landlord of any property leased by the Borrower or any of the
Restricted Subsidiaries excepted.

SECTION 6.07 Maintenance of Insurance. Maintain with insurance companies that
the Borrower believes (in the good faith judgment of its management) are
financially sound and reputable at the time the relevant coverage is placed or
renewed or with a Captive Insurance Subsidiary, insurance with respect to the
Borrower’s and the Restricted Subsidiaries’ properties and business against loss
or damage of the kinds customarily

 

91



--------------------------------------------------------------------------------

insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance reasonable
and customary for similarly situated Persons engaged in the same or similar
businesses as the Borrower and the Restricted Subsidiaries) as are customarily
carried under similar circumstances by such other Persons, and will furnish to
the Lenders, upon written request from the Administrative Agent, information
presented in reasonable detail as to the insurance so carried; provided that
notwithstanding the foregoing, in no event will the Borrower or any Restricted
Subsidiary be required to obtain or maintain insurance that is more restrictive
than its normal course of practice.

SECTION 6.08 Compliance with Laws. Comply in all respects with the requirements
of all Laws and comply with the USA PATRIOT Act, Sanctions and all orders,
writs, injunctions and decrees of any Governmental Authority applicable to it or
to its business or property, except if the failure to comply therewith would not
reasonably be expected individually or in the aggregate to have a Material
Adverse Effect.

SECTION 6.09 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects shall be
made of all material financial transactions and matters involving the assets and
business of the Borrower or such Restricted Subsidiary, as the case may be (it
being understood and agreed that certain Foreign Subsidiaries may maintain
individual books and records in conformity with generally accepted accounting
principles in their respective countries of organization and that such
maintenance shall not constitute a breach of the representations, warranties or
covenants hereunder).

SECTION 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (subject to such accountants’ customary policies and procedures),
all at the reasonable expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided that only the Administrative
Agent on behalf of the Lenders may exercise rights of the Administrative Agent
and the Lenders under this Section 6.10 and the Administrative Agent shall not
exercise such rights more often than two (2) times during any calendar year
absent the existence of an Event of Default and only one (1) such time shall be
at the Borrower’s expense; provided further that when an Event of Default
exists, the Administrative Agent (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice. The
Administrative Agent shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants. For the
avoidance of doubt, this Section 6.10 is subject to the last paragraph of
Section 6.02.

SECTION 6.11 Covenant to Guarantee Obligations. At the Borrower’s expense, take
all action necessary or reasonably requested by the Administrative Agent to
ensure that upon (i) the formation or acquisition of any new direct or indirect
wholly owned Material Domestic Subsidiary (other than any Excluded Subsidiary)
by any Loan Party, (ii) the designation of any existing direct or indirect
wholly owned Material Domestic Subsidiary (other than any Excluded Subsidiary)
as a Restricted Subsidiary, (iii) any Subsidiary (other than any Excluded
Subsidiary) becoming a wholly owned Material Domestic Subsidiary or (iv) an
Excluded Subsidiary that is a wholly owned Material Domestic Subsidiary ceasing
to be an Excluded Subsidiary but continuing as a Restricted Subsidiary of the
Borrower: within sixty (60) days (or such greater number of days specified
below) after such formation, acquisition or designation or, in each case, such
longer period as the Administrative Agent may agree in its reasonable
discretion, cause each such Material Domestic Subsidiary that is required to
become a Guarantor to execute the Guaranty (or a joinder thereto) and other
documentation the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Guaranty; and within
sixty (60) days after the reasonable request therefor by the Administrative
Agent (or such longer period as the Administrative Agent may agree in its
reasonable discretion), deliver to the Administrative Agent a signed copy of a
customary Opinion of Counsel, addressed to the Administrative Agent and the
Lenders, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.11 as the
Administrative Agent may reasonably request.

SECTION 6.12 Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (1) comply, and
take all reasonable actions to cause any lessees and other Persons operating or
occupying its properties to comply, with all applicable Environmental Laws and
Environmental Permits (including any cleanup, removal or remedial obligations)
and (2) obtain and renew all Environmental Permits required to conduct its
operations or in connection with its properties.

 

92



--------------------------------------------------------------------------------

SECTION 6.13 Use of Proceeds. The proceeds of the Interim Bridge Loans drawn
hereunder on the Closing Date, together with the proceeds of the Equity
Contribution and/or the proceeds of the Senior Subordinated Notes, any loans
drawn under the Senior Credit Facilities on the Closing Date and cash on hand,
will be used (i) to fund the Closing Date Refinancing, together with any
premiums and accrued and unpaid interest thereon and any fees and expenses with
respect thereto, (ii) to pay the Transaction Consideration, and (iii) to pay the
Transaction Expenses.

SECTION 6.14 Tender Documents; Etc. The Tender Documents, the Undertaking
Agreement and the Investment Agreement shall not be amended or waived, and no
consents shall be given with respect thereto, by the Borrower or any Restricted
Subsidiary in a manner materially adverse to the Lenders without the consent of
the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed) (it being understood that (a) any increase or decrease
in the Transaction Consideration of less than 10% shall not be materially
adverse to the Lenders (so long as any such increase is funded by an increase to
the Equity Contribution (or is otherwise funded by an issuance of common Equity
Interests of the Borrower) and any such decrease results in the pro rata
reduction to the Equity Contribution, the Term Loans and the Bridge Loans
(provided that any such decrease in respect of the Bridge Loans shall be
allocated to instead reduce the Term Loans)), (b) any increase or decrease in
the number of days in the Offer’s subscription period that does not extend the
subscription period beyond seventy (70) days and does not require the Borrower
to settle a purchase of less than 75% of the shares in the Target shall not be
materially adverse to the Lenders and (c) any decrease in the tender condition
to less than 75% of the shares in the Target shall be materially adverse to the
Lenders).

SECTION 6.15 Anti-Corruption Compliance. Comply in all material respects with
the requirements of the FCPA and implement and maintain policies and procedures
reasonably designed to ensure compliance with the FCPA.

Article VII

Negative Covenants

Effective as of the Effective Date and for so long as the Termination Conditions
are not satisfied:

SECTION 7.01 Liens.

(1) The Borrower will not, and will not permit any Guarantor to, create, incur
or assume any Lien (except Permitted Liens) that secures obligations under any
Indebtedness or any related guarantee of Indebtedness, on any asset or property
of the Borrower or any Guarantor, or any income or profits therefrom, or assign
or convey any right to receive income therefrom, unless:

(i) in the case of Liens securing Subordinated Indebtedness, the Loans and
related Guarantees are secured by a Lien on such property, assets or proceeds
that is senior in priority to such Liens until such time as such Subordinated
Indebtedness is no longer secured by such Liens; and

(ii) in all other cases, the Loans or the Guarantees are equally and ratably
secured until such time as such Obligations are no longer secured by such Liens.

(2) For purposes of determining compliance with this Section 7.01, (A) a Lien
need not be incurred solely by reference to one category of Permitted Liens
described in the definition thereof but is permitted to be incurred in part
under any combination thereof and of any other available exemption and (B) in
the event that a Lien (or any portion thereof) meets the criteria of one or more
of the categories of Permitted Liens, the Borrower will, in its sole discretion,
be entitled to divide, classify or reclassify, in whole or in part, any such
Lien (or any portion thereof) among one or more of such categories or clauses in
any manner.

 

93



--------------------------------------------------------------------------------

(3) Any Lien created for the benefit of the Lenders pursuant to this
Section 7.01 will be deemed automatically and unconditionally released and
discharged upon the release and discharge of each of the Liens described in
clauses (1) and (2) of this Section 7.01 or upon such Liens no longer attaching
to assets or property of the Borrower or a Guarantor.

(4) The expansion of Liens by virtue of accretion or amortization of original
issue discount, the payment of dividends in the form of Indebtedness and
increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies will not be deemed to be an
incurrence of Liens for purposes of this covenant.

SECTION 7.02 Indebtedness.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, issue, assume, guarantee or otherwise become
directly or indirectly, liable, contingently or otherwise (collectively, “incur”
and collectively, an “incurrence”) with respect to any Indebtedness (including
Acquired Indebtedness) and the Borrower will not issue any shares of
Disqualified Stock and will not permit any Restricted Subsidiary to issue any
shares of Disqualified Stock or Preferred Stock; provided that, following the
Interim Bridge Loan Maturity Date, the Borrower may incur Indebtedness
(including Acquired Indebtedness) or issue shares of Disqualified Stock, and any
Restricted Subsidiary may incur Indebtedness (including Acquired Indebtedness),
issue shares of Disqualified Stock and issue shares of Preferred Stock, if the
Interest Coverage Ratio of the Borrower for the Borrower’s most recently ended
Test Period preceding the date on which such additional Indebtedness is incurred
or such Disqualified Stock or Preferred Stock is issued (or, in the case of
Indebtedness under Designated Revolving Commitments, on the date such Designated
Revolving Commitments are established after giving pro forma effect to the
incurrence of the entire committed amount of Indebtedness thereunder, in which
case such committed amount under such Designated Revolving Commitments may
thereafter be borrowed and reborrowed, in whole or in part, from time to time,
without further compliance with this proviso) would have been at least 2.00 to
1.00 (the “Interest Coverage Test”), determined on a pro forma basis (including
a pro forma application of the net proceeds therefrom), as if the additional
Indebtedness had been incurred, or the Disqualified Stock or Preferred Stock had
been issued, as the case may be, and the application of proceeds therefrom had
occurred at the beginning of such Test Period; provided, further that Restricted
Subsidiaries of the Borrower that are not Guarantors may not incur Indebtedness
or issue Disqualified Stock or Preferred Stock under this paragraph if, after
giving pro forma effect to such incurrence or issuance (including a pro forma
application of the net proceeds therefrom), the aggregate principal amount of
Indebtedness, liquidation preference of Disqualified Stock and amount of
Preferred Stock of Restricted Subsidiaries that are not Guarantors incurred or
issued pursuant to this paragraph then outstanding, together with any principal
amounts incurred or issued by such Restricted Subsidiaries that are not
Guarantors with respect to Indebtedness incurred pursuant to clauses (xiv)(a),
(xxiii) and (xxxi) of Section 7.02(b) below and Refinancing Indebtedness in
respect of any of the foregoing (excluding any Incremental Amounts), in each
case then outstanding would exceed (as of the date such Indebtedness,
Disqualified Stock or Preferred Stock is issued, incurred or otherwise
obtained), the greater of (x) $100.0 million and (y) 50% of Consolidated EBITDA
of the Borrower for the most recently ended Test Period (tested on a pro forma
basis).

(b) Section 7.02(a) will not apply to:

(i) the incurrence of Indebtedness pursuant to Credit Facilities by the Borrower
or any Restricted Subsidiary and the issuance and creation of letters of credit
and bankers’ acceptances thereunder (with letters of credit and bankers’
acceptances being deemed to have a principal amount equal to the face amount
thereof) in an aggregate principal amount not to exceed the sum of (a)
$750.0 million and (b) the Permitted Incremental Amount; provided that any
Indebtedness incurred under this Section 7.02(b)(i) may be extended, replaced,
refunded, refinanced, renewed or defeased (including through successive
extensions, replacements, refundings, refinancings, renewals and defeasances)
with new Indebtedness so long as the principal amount (or accreted value, if
applicable) of such new Indebtedness does not exceed the sum of (x) the
principal amount (or accreted value, if applicable) of the Indebtedness being so
extended, replaced, refunded, refinanced, renewed or defeased (and with respect
to Indebtedness under Designated Revolving Commitments, including an amount
equal to any unutilized Designated Revolving Commitments being refinanced to the
extent permanently terminated at the time of incurrence of such Refinancing
Indebtedness), plus (y) any accrued and unpaid interest on the Indebtedness
being refinanced, plus (z) the amount of any

 

94



--------------------------------------------------------------------------------

tender premium or penalty or premium required to be paid under the terms of the
instrument or documents governing such refinanced Indebtedness and any
defeasance costs and any fees and expenses (including original issue discount,
upfront fees or similar fees) incurred in connection with the incurrence of such
new Indebtedness or the extension, replacement, refunding, refinancing, renewal
or defeasance of such refinanced Indebtedness; provided that for purposes of
determining the amount of Indebtedness that can be incurred under this clause
(b)(i), all Indebtedness incurred under this clause (i) shall be treated as
Secured Indebtedness and included in the calculation of the Permitted
Incremental Amount;

(ii) the incurrence by the Borrower of the Bridge Loans and the Guarantee
thereof by any Guarantor;

(iii) the incurrence of Indebtedness (x) by the Borrower and any Restricted
Subsidiary (other than the Target) in existence on the Effective Date (excluding
Indebtedness described in Sections 7.02(b)(i) and (ii)); provided that any such
item of Indebtedness (other than any Indebtedness of the Target outstanding as
on the date hereof) with an aggregate outstanding principal amount on the
Closing Date in excess of $5.0 million shall be set forth on Schedule 7.02 and
(y) by the Target in existence on the date hereof or incurred thereafter in an
aggregate principal amount at any one time outstanding not to exceed
$10.0 million;

(iv) (a) the incurrence of Attributable Indebtedness and (b) Indebtedness
(including Capitalized Lease Obligations and Purchase Money Obligations) and
Disqualified Stock incurred or issued by the Borrower or any Restricted
Subsidiary and Preferred Stock issued by any Restricted Subsidiary to finance
the purchase, lease, expansion, construction, installation, replacement, repair
or improvement of property (real or personal), equipment or other assets,
including assets that are used or useful in a Similar Business, whether through
the direct purchase of assets or the Capital Stock of any Person owning such
assets in an aggregate principal amount, together with any Refinancing
Indebtedness in respect thereof (excluding any Incremental Amounts) and all
other Indebtedness, Disqualified Stock and/or Preferred Stock incurred or issued
and outstanding under this clause (iv) at such time, not to exceed (as of the
date such Indebtedness, Disqualified Stock and/or Preferred Stock is issued,
incurred or otherwise obtained) the greater of (x) $60.0 million and (y) 30% of
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the most
recently ended Test Period (calculated on a pro forma basis);

(v) Indebtedness incurred by the Borrower or any Restricted Subsidiary
(a) constituting reimbursement obligations with respect to letters of credit,
bank guarantees, banker’s acceptances, warehouse receipts, or similar
instruments issued or entered into, or relating to obligations or liabilities
incurred, in the ordinary course of business or consistent with industry
practice, including in respect of workers’ compensation claims, performance,
completion or surety bonds, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance, unemployment
insurance or other social security legislation or other Indebtedness with
respect to reimbursement-type obligations regarding workers’ compensation
claims, performance, completion or surety bonds, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or (b) as an account party in respect of letters of credit, bank guarantees or
similar instruments in favor of suppliers, trade creditors or other Persons
issued or incurred in the ordinary course of business or consistent with
industry practice;

(vi) the incurrence of Indebtedness arising from agreements of the Borrower or
any Restricted Subsidiary providing for indemnification, adjustment of purchase
price, earnouts or similar obligations, in each case, incurred or assumed in
connection with the acquisition or disposition of any business, assets or a
Subsidiary, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition;

(vii) the incurrence of Indebtedness by the Borrower and owing to a Restricted
Subsidiary or the issuance of Disqualified Stock of the Borrower to a Restricted
Subsidiary; provided that any such Indebtedness for borrowed money owing to a
Restricted Subsidiary that is not a Guarantor is expressly subordinated in right
of payment to the Loans to the extent permitted by applicable law and it does
not result in adverse tax consequences; provided, further, that any subsequent
issuance or transfer of any Capital Stock or any other event that results in any
such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such Indebtedness or Disqualified Stock (except to
the Borrower or

 

95



--------------------------------------------------------------------------------

another Restricted Subsidiary or any pledge of such Indebtedness or Disqualified
Stock constituting a Permitted Lien) will be deemed, in each case, to be an
incurrence of such Indebtedness (to the extent such Indebtedness is then
outstanding) or issuance of such Disqualified Stock (to the extent such
Disqualified Stock is then outstanding) not permitted by this clause (vii);

(viii) the incurrence of Indebtedness of a Restricted Subsidiary to the Borrower
or a Restricted Subsidiary to the extent permitted by Section 7.05; provided
that any such Indebtedness for borrowed money incurred by a Guarantor and owing
to a Restricted Subsidiary that is not a Guarantor is expressly subordinated in
right of payment to the Guaranty of such Guarantor to the extent permitted by
applicable law and it does not result in adverse tax consequences; provided,
further, that any subsequent issuance or transfer of any Capital Stock or any
other event which results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any such subsequent transfer of any such Indebtedness
(except to the Borrower or another Restricted Subsidiary or any pledge of such
Indebtedness constituting a Permitted Lien) will be deemed, in each case, to be
an incurrence of such Indebtedness (to the extent such Indebtedness is then
outstanding) not permitted by this clause (viii);

(ix) the issuance of shares of Preferred Stock or Disqualified Stock of a
Restricted Subsidiary to the Borrower or a Restricted Subsidiary; provided that
any subsequent issuance or transfer of any Capital Stock or any other event that
results in any such Restricted Subsidiary that holds such Preferred Stock or
Disqualified Stock ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such shares of Preferred Stock or Disqualified Stock (except to
the Borrower or another Restricted Subsidiary or any pledge of such Preferred
Stock or Disqualified Stock constituting a Permitted Lien) will be deemed, in
each case, to be an issuance of such shares of Preferred Stock or Disqualified
Stock (to the extent such Preferred Stock or Disqualified Stock is then
outstanding) not permitted by this clause (ix);

(x) the incurrence of Hedging Obligations (excluding Hedging Obligations entered
into for speculative purposes) including, without limitation, Hedging
Obligations entered into under the Existing Credit Agreement;

(xi) the incurrence of obligations in respect of self-insurance and obligations
in respect of performance, bid, appeal and surety bonds and performance,
banker’s acceptance facilities and completion guarantees and similar obligations
provided by the Borrower or any Restricted Subsidiary or obligations in respect
of letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with industry
practice, including those incurred to secure health, safety and environmental
obligations;

(xii) (a) the incurrence of Indebtedness or issuance of Disqualified Stock of
the Borrower and the incurrence or issuance of Indebtedness, Disqualified Stock
or Preferred Stock of any Restricted Subsidiary in an aggregate principal amount
or liquidation preference up to 100.00% of the net cash proceeds received by the
Borrower since the Closing Date from the issue or sale of Equity Interests of
the Borrower or contributions to the capital of the Borrower including through
consolidation, amalgamation or merger (in each case, other than proceeds of
Disqualified Stock or proceeds received from the Borrower or any Restricted
Subsidiary) as determined in accordance with Sections 7.05(a)(3)(B) and (3)(C)
to the extent such net cash proceeds or cash have not been applied pursuant to
such clauses to make Restricted Payments pursuant to Section 7.05(a) or to make
Permitted Investments (other than Permitted Investments specified in clause (1),
(2) or (3) of the definition thereof); and

(b) the incurrence of Indebtedness or issuance of Disqualified Stock of the
Borrower and the incurrence or issuance of Indebtedness, Disqualified Stock or
Preferred Stock of any Restricted Subsidiary in an aggregate principal amount or
liquidation preference that, when aggregated with the principal amount and
liquidation preference of all other Indebtedness, Disqualified Stock and
Preferred Stock then outstanding and incurred or issued, as applicable, pursuant
to this clause (xii)(b), together with any Refinancing Indebtedness in respect
thereof (excluding any Incremental Amounts), does not exceed (as of the date
such Indebtedness, Disqualified Stock or Preferred Stock is issued, incurred or
otherwise obtained) (i) the greater of (x) $60.0 million and (y) 30% of
Consolidated EBITDA of the Borrower and the Restricted Subsidiaries for the most
recently ended

 

96



--------------------------------------------------------------------------------

Test Period (calculated on a pro forma basis); plus, without duplication,
(ii) in the event of any extension, replacement, refinancing, renewal or
defeasance of any such Indebtedness, Disqualified Stock or Preferred Stock, an
amount equal to (x) any accrued and unpaid interest on the Indebtedness, any
accrued and unpaid dividends on the Preferred Stock, and any accrued and unpaid
dividends on the Disqualified Stock being so refinanced, extended, replaced,
refunded, renewed or defeased plus (y) the amount of any tender premium or
penalty or premium required to be paid under the terms of the instrument or
documents governing such Indebtedness, Disqualified Stock or Preferred Stock and
any defeasance costs and any fees and expenses (including original issue
discount, upfront fees or similar fees) incurred in connection with the issuance
of such new Indebtedness, Disqualified Stock or Preferred Stock or the
extension, replacement, refunding, refinancing, renewal or defeasance of such
Indebtedness, Disqualified Stock or Preferred Stock;

(xiii) the incurrence or issuance by the Borrower of Refinancing Indebtedness or
the incurrence or issuance by a Restricted Subsidiary of Refinancing
Indebtedness that serves to Refinance any Indebtedness (including any Designated
Revolving Commitments) as permitted under Section 7.02(a) and Sections
7.02(b)(ii), (iii) and (xii)(a), this Section 7.02(b)(xiii) and Section
7.02(b)(xiv) or any successive Refinancing Indebtedness with respect to any of
the foregoing;

(xiv) following the Interim Bridge Loan Maturity Date, the incurrence or
issuance of (a) Indebtedness or Disqualified Stock of the Borrower or
Indebtedness, Disqualified Stock or Preferred Stock of a Restricted Subsidiary
incurred or issued to finance an acquisition or investment (or other purchase of
assets) or that is assumed by the Borrower or any Restricted Subsidiary in
connection with such acquisition or investment (or other purchase of assets);
and (b) Indebtedness, Disqualified Stock or Preferred Stock of Persons that are
acquired by the Borrower or any Restricted Subsidiary or merged into,
amalgamated or consolidated with the Borrower or a Restricted Subsidiary in
accordance with the terms of this Agreement; provided that in the case of the
preceding clauses (a) and (b), in an aggregate principal amount or liquidation
preference, together with any Refinancing Indebtedness in respect thereof
(excluding any Incremental Amounts), not to exceed (A) the greater of
$60.0 million and 30% of Consolidated EBITDA plus (B) an unlimited amount so
long as in the case of this clause (B) only, either:

(a) after giving pro forma effect to such acquisition, investment, amalgamation,
consolidation or merger and incurrence, assumption or issuance of Indebtedness
and the use of proceeds thereof, the Borrower would be permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Interest Coverage Test;

(b) after giving pro forma effect to such acquisition, investment, amalgamation,
consolidation or merger and incurrence, assumption or issuance of Indebtedness
and the use of proceeds thereof, the Interest Coverage Ratio of the Borrower for
the Test Period preceding the date on which such additional Indebtedness is
incurred or assumed or such Disqualified Stock or Preferred Stock is issued (or,
in the case of Indebtedness under Designated Revolving Commitments, on the date
such Designated Revolving Commitments are established after giving pro forma
effect to the incurrence or assumption of the entire committed amount of
Indebtedness thereunder, in which case such committed amount under such
Designated Revolving Commitments may thereafter be borrowed and reborrowed, in
whole or in part, from time to time, without further compliance with this
proviso) would be greater than or equal to the Interest Coverage Ratio
immediately prior to giving effect to such incurrence or assumption of
Indebtedness or issuance of Disqualified Stock or Preferred Stock;

(c) [intentionally omitted]; or

(d) after giving pro forma effect to such acquisition, investment, amalgamation,
consolidation or merger and incurrence, assumption or issuance of Indebtedness
and the use of proceeds thereof, the Total Net Leverage Ratio of the Borrower
for the Test Period preceding the date on which such additional Indebtedness is
incurred or assumed or such Disqualified Stock or Preferred Stock is issued (or,
in the case of Indebtedness under Designated Revolving

 

97



--------------------------------------------------------------------------------

Commitments, on the date such Designated Revolving Commitments are established
after giving pro forma effect to the incurrence or assumption of the entire
committed amount of Indebtedness thereunder, in which case such committed amount
under such Designated Revolving Commitments may thereafter be borrowed and
reborrowed, in whole or in part, from time to time, without further compliance
with this clause (d)) (without netting any cash received from the incurrence or
assumption of such Indebtedness proposed to be incurred or assumed) would be no
greater than the Total Net Leverage Ratio immediately prior to giving effect to
such incurrence or assumption of Indebtedness or issuance of Disqualified Stock
or Preferred Stock;

provided that, with respect to Indebtedness incurred or assumed pursuant to
clause (xiv)(a), Restricted Subsidiaries of the Borrower that are not Guarantors
may not incur or assume Indebtedness or issue Disqualified Stock or Preferred
Stock under this clause (xiv) if, after giving pro forma effect to such
incurrence, assumption or issuance (including a pro forma application of the net
proceeds therefrom), the aggregate principal amount of Indebtedness, liquidation
preference of Disqualified Stock and amount of Preferred Stock of such
Restricted Subsidiaries incurred, assumed or issued pursuant to clause (xiv)(a),
together with any principal amounts incurred, assumed or issued by such
Restricted Subsidiaries under Sections 7.02(a), 7.02(b)(xxiii) and (xxxi) and
any Refinancing Indebtedness in respect thereof (excluding any Incremental
Amounts), in each case then outstanding would exceed (as of the date such
Indebtedness, Disqualified Stock or Preferred Stock is issued, assumed, incurred
or otherwise obtained) the greater of (I) $100.0 million and (II) 50% of
Consolidated EBITDA of the Borrower and the Restricted Subsidiaries for the most
recently ended Test Period (calculated on a pro forma basis);

(xv) the incurrence of Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business or consistent with
industry practice;

(xvi) the incurrence of Indebtedness of the Borrower or any Restricted
Subsidiary supported by letters of credit or bank guarantees issued pursuant to
any Credit Facility, in a principal amount not in excess of the stated amount of
such letters of credit or bank guarantees;

(xvii) (a) the incurrence of any guarantee by the Borrower or a Restricted
Subsidiary of Indebtedness or other obligations of the Borrower or any
Restricted Subsidiary so long as the incurrence of such Indebtedness or other
obligations incurred by the Borrower or such Restricted Subsidiary is permitted
under the terms of this Agreement, or (b) any co-issuance by the Borrower or any
Restricted Subsidiary of any Indebtedness or other obligations of the Borrower
or any Restricted Subsidiary so long as the incurrence of such Indebtedness or
other obligations by the Borrower or such Restricted Subsidiary is permitted
under the terms of this Agreement;

(xviii) the incurrence of Indebtedness issued by the Borrower or any Restricted
Subsidiary to future, present or former employees, directors, officers, members
of management, consultants and independent contractors thereof, their respective
Controlled Investment Affiliates or Immediate Family Members and permitted
transferees thereof, in each case to finance the purchase or redemption of
Equity Interests of the Borrower to the extent described in Section 7.05(b)(iv);

(xix) customer deposits and advance payments received in the ordinary course of
business or consistent with industry practice from customers for goods and
services purchased in the ordinary course of business or consistent with
industry practice;

(xx) the incurrence of (a) Indebtedness owed to banks and other financial
institutions incurred in the ordinary course of business or consistent with
industry practice in connection with ordinary banking arrangements to manage
cash balances of the Borrower and its Restricted Subsidiaries and
(b) Indebtedness in respect of Cash Management Services;

(xxi) Indebtedness incurred by a Restricted Subsidiary in connection with
bankers’ acceptances, discounted bills of exchange or the discounting or
factoring of receivables for credit management purposes, in each case incurred
or undertaken in the ordinary course of business or consistent with industry
practice on arm’s length commercial terms;

 

98



--------------------------------------------------------------------------------

(xxii) the incurrence of Indebtedness of the Borrower or any Restricted
Subsidiary consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements in each case,
incurred in the ordinary course of business or consistent with industry
practice;

(xxiii) the incurrence of Indebtedness, or issuance of Disqualified Stock or
Preferred Stock by Restricted Subsidiaries of the Borrower that are not
Guarantors; provided that the amount of such Indebtedness proposed to be
incurred or Disqualified Stock or Preferred Stock proposed to be issued at such
time shall be limited to an aggregate principal amount or liquidation preference
that, when aggregated with the principal amount and liquidation preference of
all other Indebtedness, Disqualified Stock and Preferred Stock then outstanding
and incurred or issued, as applicable, pursuant to this clause (xxiii) at any
time when this proviso applies, together with any principal amounts incurred,
assumed or issued by such Restricted Subsidiaries under Sections 7.02(a),
7.02(b)(xiv)(a) and (b)(xxxi) and any Refinancing Indebtedness in respect
thereof (excluding any Incremental Amounts), does not exceed the greater of (a)
$100.0 million and (b) 50% of Consolidated EBITDA of the Borrower and the
Restricted Subsidiaries for the most recently ended Test Period (calculated on a
pro forma basis);

(xxiv) the incurrence of Indebtedness by the Borrower or any Restricted
Subsidiary undertaken in connection with cash management (including netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and related or similar services or activities) with respect
to the Borrower, any Subsidiaries or any joint venture in the ordinary course of
business or consistent with industry practice, including with respect to
financial accommodations of the type described in the definition of Cash
Management Services;

(xxv) the incurrence of Indebtedness by the Borrower or any Restricted
Subsidiary to the extent that the net proceeds thereof are promptly deposited
with the Administrative Agent to satisfy and discharge any Senior Exchange Notes
in accordance with this Agreement and the Senior Exchange Notes Indenture;

(xxvi) guarantees incurred in the ordinary course of business or consistent with
industry practice in respect of obligations to suppliers, customers,
franchisees, lessors, licensees, sub-licensees and distribution partners and
guarantees required by Governmental Authorities in the ordinary course of
business;

(xxvii) the incurrence of Indebtedness attributable to (but not incurred to
finance) the exercise of appraisal rights or the settlement of any claims or
actions (whether actual, contingent or potential) with respect to the
Transactions or any other acquisition (by merger, consolidation or amalgamation
or otherwise) in accordance with the terms of this Agreement;

(xxviii) the incurrence of Indebtedness representing deferred compensation to
employees of the Borrower or any Restricted Subsidiary, including Indebtedness
consisting of obligations under deferred compensation or any other similar
arrangements incurred in connection with the Transactions, any investment or any
acquisition (by merger, consolidation or amalgamation or otherwise) permitted
under this Agreement;

(xxix) the incurrence of Indebtedness arising out of any Sale-Leaseback
Transaction incurred in the ordinary course of business or consistent with
industry practice;

(xxx) [reserved];

(xxxi) the incurrence of Indebtedness, Disqualified Stock or Preferred Stock by
Restricted Subsidiaries of the Borrower that are not Guarantors to fund working
capital requirements in an aggregate principal amount or liquidation preference
that, when aggregated with the principal amount and liquidation preference of
all other Indebtedness, Disqualified Stock and Preferred Stock then outstanding
and incurred or issued, as applicable, pursuant to this clause (xxxi), together
with any principal amounts incurred, assumed or issued by such Restricted
Subsidiaries under Sections 7.02(a), 7.02(b)(xiv)(a) and (b)(xxiii) and any
Refinancing Indebtedness in respect thereof (excluding any Incremental Amounts),
does not exceed (as of the date such Indebtedness is issued, incurred or
otherwise obtained) the greater of (a) $100.0 million and (b) 50% of
Consolidated EBITDA of the Borrower and the Restricted Subsidiaries for the most
recently ended Test Period (calculated on a pro forma basis);

 

99



--------------------------------------------------------------------------------

(xxxii) Qualified Securitization Facilities and, to the extent constituting
Indebtedness, Receivables Financing Transactions;

(xxxiii) any Preferred Stock or Senior Subordinated Notes issued pursuant to the
Investment Agreement;

(xxxiv) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxxii) of this Section 7.02(b);

(xxxv) Permanent Notes, the proceeds of which are used to prepay any or all of
the Loans in accordance with the terms of this Agreement;

(xxxvi) Any Preferred Stock issued pursuant to the Investment Agreement; and

(xxxvii) any Indebtedness in respect of the Tender Letter of Credit, including
any reimbursement obligations with respect thereto.

(c) For purposes of determining compliance with this Section 7.02:

(i) in the event that an item of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) at any time, whether at the time of incurrence or
upon the application of all or a portion of the proceeds thereof or
subsequently, meets the criteria of more than one of the categories of permitted
Indebtedness, Disqualified Stock or Preferred Stock described in clauses
(i) through (xxxiii) of Section 7.02(b) or is entitled to be incurred pursuant
to Section 7.02(a), the Borrower, in its sole discretion, may divide and
classify and may subsequently re-divide and reclassify such item of
Indebtedness, Disqualified Stock or Preferred Stock (or any portion thereof) and
will only be required to include the amount and type of such Indebtedness,
Disqualified Stock or Preferred Stock (or a portion thereof) in such of the
above clauses or under Section 7.02(a) as determined by the Borrower at such
time; provided that all Indebtedness outstanding incurred hereunder and under
the Credit Facilities on the Closing Date will, at all times, be treated as
incurred on the Closing Date under Section 7.02(b)(1) and may not be
reclassified;

(ii) the Borrower is entitled to divide and classify an item of Indebtedness,
Disqualified Stock or Preferred Stock in more than one of the types of
Indebtedness, Disqualified Stock or Preferred Stock described in Section 7.02(a)
and Section 7.02(b), subject to the proviso to Section 7.02(c)(i);

(iii) the principal amount of Indebtedness outstanding under any clause of this
Section 4.09 will be determined after giving effect to the application of
proceeds of any such Indebtedness to refinance any such other Indebtedness;

(iv) in the event an item of Indebtedness, Disqualified Stock or Preferred Stock
(or any portion thereof) is incurred or issued pursuant to Section 7.02(b)
(other than Sections 7.02(b)(i)(b), (xiv) or (xxx) above) on the same date that
an item of Indebtedness, Disqualified Stock or Preferred Stock (or any portion
thereof) is incurred or issued under Section 7.02(a) or Sections 7.02(b)(i)(b),
(xiv) or (xxx), then the Interest Coverage Ratio, or applicable leverage ratio,
will be calculated with respect to such incurrence or issuance under Section
7.02(a) or Sections 7.02(b)(i)(b), (xiv) or (xxx) without regard to any
incurrence or issuance under Section 7.02(b) (other than with respect to any
incurrence or issuance under Section 7.02(b)(i)(b), (xiv) or (xxx)). Unless the
Borrower elects otherwise, the incurrence or issuance of Indebtedness,
Disqualified Stock or Preferred Stock will be deemed incurred or issued first
under Section 7.02(a) or Sections 7.02(b)(i)(b), (xiv) or (xxx) to the extent
permitted, with the balance incurred or issued under Section 7.02(b) (other than
pursuant to Sections 7.02(b)(i)(b), (xiv) or (xxx)); and

 

100



--------------------------------------------------------------------------------

(v) guarantees of, or obligations in respect of letters of credit relating to,
Indebtedness that are otherwise included in the determination of a particular
amount of Indebtedness will not be included in the determination of such amount
of Indebtedness; provided that the incurrence of the Indebtedness represented by
such guarantee or letter of credit, as the case may be, was incurred in
compliance with this Section 7.02.

The accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount, and the payment of
interest or dividends in the form of additional Indebtedness, Disqualified Stock
or Preferred Stock and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies, will, in
each case, not be deemed to be an incurrence of Indebtedness or an issuance of
Disqualified Stock or Preferred Stock for purposes of this Section 7.02. Any
Indebtedness incurred, or Disqualified Stock or Preferred Stock issued, to
refinance Indebtedness incurred, or Disqualified Stock or Preferred Stock
issued, pursuant to clauses (ii), (iii), (iv), (xii), (xiii), (xiv), (xxiii),
(xxxi) and (xxxiii) of Section 7.02(b) will be permitted to include additional
Indebtedness, Disqualified Stock or Preferred Stock incurred to pay (I) any
accrued and unpaid interest on the Indebtedness, any accrued and unpaid
dividends on the Preferred Stock and any accrued and unpaid dividends on the
Disqualified Stock being so refinanced, extended, replaced, refunded, renewed or
defeased and (II) the amount of any tender premium or penalty or premium
required to be paid under the terms of the instrument or documents governing
such refinanced Indebtedness, Preferred Stock or Disqualified Stock and any
defeasance costs and any fees and expenses (including original issue discount,
upfront fees or similar fees) incurred in connection with the issuance of such
new Indebtedness, Preferred Stock or Disqualified Stock or the extension,
replacement, refunding, refinancing, renewal or defeasance of such refinanced
Indebtedness, Preferred Stock or Disqualified Stock (and, with respect to
Indebtedness under Designated Revolving Commitments, will be permitted to
include an amount equal to any unutilized Designated Revolving Commitments being
refinanced, extended, replaced, refunded, renewed or defeased to the extent
permanently terminated at the time of incurrence of such Refinancing
Indebtedness).

For purposes of determining compliance with any U.S. Dollar-denominated
restriction on the incurrence of Indebtedness or issuance of Disqualified Stock
or Preferred Stock, the U.S. Dollar-equivalent principal amount of Indebtedness,
liquidation preference of Disqualified Stock or amount of Preferred Stock
denominated in a foreign currency will be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness, Disqualified
Stock or Preferred Stock was incurred or issued (or, in the case of revolving
credit debt, the date such Indebtedness was first committed or first incurred
(whichever yields the lower U.S. Dollar equivalent)); provided that if such
Indebtedness is incurred or Disqualified Stock or Preferred Stock is issued to
refinance other Indebtedness, Disqualified Stock or Preferred Stock, as
applicable, denominated in a foreign currency, and such refinancing would cause
the applicable U.S. Dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
refinancing, such U.S. Dollar-denominated restriction will be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness,
Disqualified Stock or Preferred Stock does not exceed (1) the principal amount
of such Indebtedness, the liquidation preference of such Disqualified Stock or
the amount of such Preferred Stock, as applicable, being refinanced, extended,
replaced refunded, renewed or defeased, plus (2) any accrued and unpaid interest
on the Indebtedness, any accrued and unpaid dividends on the Preferred Stock and
any accrued and unpaid dividends on the Disqualified Stock being so refinanced,
extended, replaced, refunded, renewed or defeased, plus (3) the amount of any
tender premium or penalty or premium required to be paid under the terms of the
instrument or documents governing such refinanced Indebtedness, Preferred Stock
or Disqualified Stock and any defeasance costs and any fees and expenses
(including original issue discount, upfront fees or similar fees) incurred in
connection with the issuance of such new Indebtedness, Preferred Stock or
Disqualified Stock or the extension, replacement, refunding, refinancing,
renewal or defeasance of such refinanced Indebtedness, Preferred Stock or
Disqualified Stock (and, with respect to Indebtedness under Designated Revolving
Commitments, will be permitted to include an amount equal to any unutilized
Designated Revolving Commitments being refinanced, extended, replaced, refunded,
renewed or defeased to the extent permanently terminated at the time of
incurrence of such Refinancing Indebtedness).

The principal amount of any Indebtedness incurred or Disqualified Stock or
Preferred Stock issued to refinance other Indebtedness, Disqualified Stock or
Preferred Stock, if incurred or issued in a different currency from the
Indebtedness, Disqualified Stock or Preferred Stock, as applicable, being
refinanced, will be calculated based on the currency exchange rate applicable to
the currencies in which such respective Indebtedness, Disqualified Stock or
Preferred Stock is denominated that is in effect on the date of such
refinancing. The principal amount of any non-interest bearing Indebtedness or
other discount security constituting Indebtedness at any date will be the
principal amount thereof that would be shown on a balance sheet of the Borrower
dated such date prepared in accordance with GAAP.

 

101



--------------------------------------------------------------------------------

The Borrower will not, and will not permit any Guarantor to, directly or
indirectly, incur any Indebtedness (including Acquired Indebtedness) that is
contractually subordinated in right of payment to any Indebtedness of the
Borrower or such Guarantor, as the case may be, unless such Indebtedness is
expressly subordinated in right of payment to the Loans or such Guarantor’s
Guaranty to the extent and in the same manner as such Indebtedness is
contractually subordinated to other Indebtedness of the Borrower or such
Guarantor, as the case may be.

For purposes of this Agreement, (1) unsecured Indebtedness will not be deemed to
be subordinated or junior to Secured Indebtedness merely because it is
unsecured, (2) Indebtedness will not be deemed to be subordinated or junior to
any other Indebtedness merely because it is issued or guaranteed by other
obligors and (3) Secured Indebtedness will not be deemed to be subordinated or
junior to any other Secured Indebtedness merely because it has a junior priority
lien with respect to the same collateral.

If any Indebtedness is incurred, or Disqualified Stock or Preferred Stock is
issued, in reliance on a basket measured by reference to a percentage of
Consolidated EBITDA, and any refinancing thereof would cause the percentage of
Consolidated EBITDA to be exceeded if calculated based on the Consolidated
EBITDA on the date of such refinancing, such percentage of Consolidated EBITDA
will not be deemed to be exceeded to the extent the principal amount of such
newly incurred Indebtedness, the liquidation preference of such newly issued
Disqualified Stock or the amount of such newly issued Preferred Stock does not
exceed the sum of (i) the principal amount of such Indebtedness, the liquidation
preference of such Disqualified Stock or the amount of such Preferred Stock
being refinanced, extended, replaced, refunded, renewed or defeased plus
(ii) any accrued and unpaid interest on the Indebtedness, any accrued and unpaid
dividends on the Preferred Stock and any accrued and unpaid dividends on the
Disqualified Stock being so refinanced, extended, replaced, refunded, renewed or
defeased plus (iii) the amount of any tender premium or penalty or premium
required to be paid under the terms of the instrument or documents governing
such refinanced Indebtedness, Preferred Stock or Disqualified Stock and any
defeasance costs and any fees and expenses (including original issue discount,
upfront fees or similar fees) incurred in connection with the issuance of such
new Indebtedness, Preferred Stock or Disqualified Stock or the extension,
replacement, refunding, refinancing, renewal or defeasance of such refinanced
Indebtedness, Preferred Stock or Disqualified Stock (and, with respect to
Indebtedness under Designated Revolving Commitments, will be permitted to
include an amount equal to any unutilized Designated Revolving Commitments being
refinanced, extended, replaced, refunded, renewed or defeased to the extent
permanently terminated at the time of incurrence of such Refinancing
Indebtedness).

SECTION 7.03 Fundamental Changes.

(a) The Borrower shall not consolidate, amalgamate or merge with or into or wind
up into (whether or not the Borrower is the surviving Person), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
assets, in one or more related transactions, to any Person unless:

(1) (a) the Borrower is the surviving Person or the Person formed by or
surviving any such consolidation, amalgamation or merger (if other than the
Borrower), or to which such sale, assignment, transfer, lease, conveyance or
other disposition is made, is a Person organized or existing under the laws of
the United States, any state thereof, the District of Columbia, or any territory
thereof (such Person, as the case may be, being herein called the “Successor
Company”); provided that in the case where the surviving Person is not a
corporation, there shall be a co-obligor for the Senior Exchange Notes that is a
corporation;

(b) the Successor Company, if other than the Borrower, expressly assumes all the
obligations of the Borrower under this Agreement pursuant to supplemental loan
documents or other customary documents or instruments;

(c) immediately after such transaction, no Default exists;

 

102



--------------------------------------------------------------------------------

(d) immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the most recently ended Test Period, either:

(A) the Borrower (or Successor Company, as applicable) would be permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Interest
Coverage Test, or

(B) the Interest Coverage Ratio for the Borrower (or Successor Company, as
applicable) would be equal to or greater than the Interest Coverage Ratio for
the Borrower immediately prior to such transaction;

(e) each Guarantor, unless it is the other party to the transactions described
above, in which case Section 7.03(a)(1)(b) will apply, will have by joinder,
supplemental indenture or otherwise confirmed that its Guarantee applies to such
Person’s obligations under this Agreement; and

(2) the transaction is made in compliance with Section 7.04; or

(3) in the case of assets comprised of Equity Interests of Subsidiaries that are
not Guarantors, such Equity Interests are sold, assigned, transferred, leased,
conveyed or otherwise disposed of to one or more Restricted Subsidiaries.

Notwithstanding clauses (c) through (e) of Section 7.03(a)(1),

(i) any Restricted Subsidiary may consolidate with, amalgamate with or merge
with or into or wind up into or sell, assign, lease, convey, transfer or
otherwise dispose of all or part of its properties and assets to the Borrower or
any other Restricted Subsidiary,

(ii) the Borrower may consolidate with, amalgamate with or merge with or into,
or wind up into an Affiliate of the Borrower for the purpose of reincorporating
the Borrower in the United States, any state thereof, the District of Columbia
or any territory thereof so long as the amount of Indebtedness of the Borrower
and its Restricted Subsidiaries is not increased thereby,

(iii) the Borrower may convert into a corporation, partnership, limited
partnership, limited liability company or trust organized or existing under the
laws of the jurisdiction of organization of the Borrower or the laws of a
jurisdiction in the United States, and

(iv) the Borrower or a Guarantor may change its name.

(b) Upon any consolidation, amalgamation or merger, or any winding up, sale,
assignment, transfer, lease, conveyance or other disposition of all or
substantially all of the assets of the Borrower or a Guarantor in accordance
with this section, the Successor Person formed by such consolidation or
amalgamation or into or with which the Borrower is merged or to which such wind
up, sale, assignment, transfer, lease, conveyance or other disposition is made
shall succeed to, and be substituted for (so that from and after the date of
such consolidation, amalgamation, merger, sale, lease, conveyance or other
disposition, the provisions of this Agreement referring to the Borrower shall
refer instead to the Successor Person and not to the Borrower), and may exercise
every right and power of the Borrower under this Agreement with the same effect
as if such Successor Person had been named as the Borrower herein and, in the
case of a predecessor Borrower shall automatically be released from its
obligations thereunder; provided that the predecessor Borrower shall not be
relieved from the obligations under this Agreement in the case of any lease.

 

103



--------------------------------------------------------------------------------

SECTION 7.04 Asset Sales; Prepayment Offer.

(a) After the Interim Bridge Loan Maturity Date, the Borrower will not, and will
not permit any Restricted Subsidiary to, consummate an Asset Sale, unless:

(i) the Borrower or such Restricted Subsidiary, as the case may be, receives
consideration (including by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise, in connection with
such Asset Sale) at least equal to the fair market value (measured at the time
of contractually agreeing to such Asset Sale) of the assets sold or otherwise
disposed of; and

(ii) except in the case of a Permitted Asset Swap, with respect to any Asset
Sale pursuant to this Section 7.04 for a purchase price in excess of
$10.0 million, at least 75% of the consideration for such Asset Sale, together
with all other Asset Sales since the Interim Bridge Loan Maturity Date (on a
cumulative basis), received by the Borrower or a Restricted Subsidiary, as the
case may be, is in the form of cash or Cash Equivalents; provided that each of
the following will be deemed to be cash or Cash Equivalents for purposes of this
Section 7.04(a)(ii):

(1) any liabilities (as shown on the Borrower’s or any Restricted Subsidiary’s
most recent balance sheet or in the footnotes thereto or, if incurred or accrued
subsequent to the date of such balance sheet, such liabilities that would have
been reflected on the Borrower’s or a Restricted Subsidiary’s consolidated
balance sheet or in the footnotes thereto if such incurrence or accrual had
taken place on or prior to the date of such balance sheet, as determined in good
faith by the Borrower) of the Borrower or any Restricted Subsidiary, other than
liabilities that are by their terms subordinated in right of payment to the
Loans, that are (i) assumed by the transferee of any such assets (or a third
party in connection with such transfer) or (ii) otherwise cancelled or
terminated in connection with the transaction with such transferee (other than
intercompany debt owed to the Borrower or a Restricted Subsidiary);

(2) any securities, notes or other obligations or assets received by the
Borrower or any Restricted Subsidiary from such transferee or in connection with
such Asset Sale (including earnouts and similar obligations) that are converted
by the Borrower or a Restricted Subsidiary into cash or Cash Equivalents, or by
their terms are required to be satisfied for cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within 180 days following the
closing of such Asset Sale;

(3) any Designated Non-Cash Consideration received by the Borrower or any
Restricted Subsidiary in such Asset Sale having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not to exceed the
greater of (x) $20.0 million and (y) 10% of Consolidated EBITDA of the Borrower
and the Restricted Subsidiaries for the most recently ended Test Period
(calculated on a pro forma basis), with the fair market value of each item of
Designated Non-Cash Consideration being measured, at the Borrower’s option,
either at the time of contractually agreeing to such Asset Sale or at the time
received and, in either case, without giving effect to any subsequent change(s)
in value;

(4) Indebtedness of any Restricted Subsidiary that ceases to be a Restricted
Subsidiary as a result of such Asset Sale (other than intercompany debt owed to
the Borrower or a Restricted Subsidiary), to the extent that the Borrower and
each other Restricted Subsidiary are released from any guarantee of payment of
the principal amount of such Indebtedness in connection with such Asset Sale;
and

(5) any Investment, Capital Stock, assets, property or capital or other
expenditure of the kind referred to in Section 7.04(b)(ii).

(b) Within 450 days after the receipt of any Net Proceeds of any Asset Sale
permitted under this Section 7.04 (as may be extended pursuant to clause
(ii) below, the “Asset Sale Proceeds Application Period”), the Borrower or a
Restricted Subsidiary, at its option, may apply an amount equal to the Net
Proceeds from such Asset Sale (other than Excluded Proceeds):

(i) to repay:

 

104



--------------------------------------------------------------------------------

(1) Obligations in respect of Credit Facilities (including the Senior Credit
Facilities) incurred under Section 7.02(b)(i) and, in the case of revolving
obligations, to correspondingly reduce commitments with respect thereto;

(2) Obligations in respect of Secured Indebtedness of the Borrower or a
Restricted Subsidiary, other than Indebtedness owed to the Borrower or a
Restricted Subsidiary, and in the case of revolving obligations, to
correspondingly reduce commitments with respect thereto;

(3) Obligations in respect of the Loans or any other Indebtedness (other than
Subordinated Indebtedness) of the Borrower or any Restricted Subsidiary;
provided that if the Borrower or any Restricted Subsidiary will so repay any
such Indebtedness other than the Loans, the Borrower will reduce Obligations
under the Loans on a pro rata basis by, at their option, (i) purchasing Loans
through open-market purchases, at a price equal to (or higher than) 100.00% of
the principal amount thereof, or (ii) making an offer (in accordance with the
procedures set forth below for an Asset Sale Prepayment Offer) to all Lenders to
prepay their Loans on a pro rata basis with such other Indebtedness for no less
than 100.00% of the principal amount thereof, plus the amount of accrued but
unpaid interest, if any, on the principal amount of Loans to be prepaid to the
date of prepayment; or

(4) Obligations in respect of Indebtedness of a Restricted Subsidiary that is
not a Guarantor, other than Obligations owed to the Borrower or a Restricted
Subsidiary;

provided that in the case of clause (3) above, (i) if an offer to purchase any
Indebtedness of the Borrower or any Restricted Subsidiary is made, such amount
will be deemed repaid to the extent of the amount of such offer, whether or not
accepted by the holders of such Indebtedness, and no Net Proceeds in the amount
of such offer will be deemed to exist following such offer, and (ii) if the
holder of any Indebtedness of the Borrower or any Restricted Subsidiary declines
the repayment of such Indebtedness owed to it from such Net Proceeds, such
amount will be deemed repaid to the extent of the declined Net Proceeds; or

(ii) to make (a) an Investment in any one or more businesses; provided that such
Investment in any business is in the form of the acquisition of Capital Stock
and results in the Borrower or any Restricted Subsidiary owning an amount of the
Capital Stock of such business such that it constitutes or continues to
constitute a Restricted Subsidiary, (b) capital expenditures, (c) other
expenditures made in connection with the construction or development of
facilities operated or to be operated by the Borrower or a Restricted
Subsidiary, (d) acquisitions of properties (including fee and leasehold
interests) or (e) acquisitions of other assets, other than securities, in the
case of clauses (a) and (d) above and this clause (e), either (i) that are or
will be used or useful in a Similar Business or (ii) that replace, in whole or
in part, the properties or assets that are the subject of such Asset Sale;
provided that in the case of this clause (2), a binding commitment will be
treated as a permitted application of the Net Proceeds from the date of such
commitment so long as the Borrower or a Restricted Subsidiary enters into such
commitment with the good faith expectation that such Net Proceeds will be
applied to satisfy such commitment within 180 days of such commitment (or, if
later, 450 days after the receipt of such Net Proceeds) (an “Acceptable
Commitment”) and, in the event that any Acceptable Commitment is later cancelled
or terminated for any reason before the Net Proceeds are applied in connection
therewith, the Borrower or a Restricted Subsidiary enters into another
Acceptable Commitment (a “Second Commitment”) within 180 days of such
cancellation or termination (or, if later, 450 days after the receipt of such
Net Proceeds); provided, further, that if any Second Commitment is later
cancelled or terminated for any reason before such Net Proceeds are applied,
then such Net Proceeds will constitute Excess Proceeds (as defined below); or

(iii) any combination of the foregoing.

 

105



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, (i) to the extent that any or all of the Net
Proceeds of any Asset Sale by a Foreign Subsidiary (a “Foreign Disposition”) are
prohibited or delayed by applicable local law from being repatriated to the
United States, the amount equal to the portion of such Net Proceeds so affected
will not be required to be applied in compliance with this covenant, and such
amounts may be retained by the applicable Foreign Subsidiary so long, but only
so long, as the applicable local law will not permit repatriation to the United
States (the Borrower hereby agreeing to use reasonable efforts to cause the
applicable Foreign Subsidiary to take all actions reasonably required by the
applicable local law to permit such repatriation), and if such repatriation of
any of such affected Net Proceeds is permitted under the applicable local law,
an amount equal to such Net Proceeds permitted to be repatriated will be applied
(whether or not repatriation actually occurs) in compliance with this covenant
(net of any additional taxes that are or would be payable or reserved against as
a result thereof) and (ii) to the extent that the Borrower has determined in
good faith that repatriation of any or all of the Net Proceeds of any Foreign
Disposition would have a material adverse tax consequence (which for the
avoidance of doubt, includes, but is not limited to, any purchase whereby doing
so the Borrower, any Restricted Subsidiary or any of their Affiliates and/or
equity partners would incur a material tax liability, including a material tax
dividend, material deemed dividend pursuant to Code Section 956 or material
withholding tax) (taking into account any foreign tax credit or benefit actually
realized in connection with such repatriation), the amount equal to the Net
Proceeds so affected will not be required to be applied in compliance with this
covenant.

(d) The amount equal to the Net Proceeds from Asset Sales, other than the amount
equal to the Excluded Proceeds, that are not invested or applied as provided and
within the time period set forth in Section 7.04(b) (it being understood that
any portion of such Net Proceeds used to make an offer to prepay Loans pursuant
to Section 7.04(b)(i)(3) will be deemed to have been so applied whether or not
such offer is accepted) will be deemed to constitute “Excess Proceeds”. When the
aggregate amount of Excess Proceeds exceeds $60.0 million, the Borrower will
make an offer to all Lenders and, at the option of the Borrower, to any holders
of any Indebtedness that is at least pari passu with the Loans (“Pari Passu
Indebtedness” and such offer, an “Asset Sale Prepayment Offer”), to purchase the
maximum aggregate principal amount of the Loans and such Pari Passu Indebtedness
that is in an amount equal to at least $2,000,000 or an integral multiple of
$1,000,000 in excess of $2,000,000 that may be purchased out of the Excess
Proceeds at an offer price, in the case of the Loans, in cash in an amount equal
to 100.00% of the principal amount thereof (or accreted value thereof, if less),
plus accrued and unpaid interest, if any (or, in respect of such Pari Passu
Indebtedness, such other price, if any, as may be provided for by the terms of
such Pari Passu Indebtedness), to, but excluding, the date fixed for the closing
of such offer, in accordance with the procedures set forth on Schedule 7.04 (or,
in respect of such Pari Passu Indebtedness, the agreement or instrument
governing the terms thereof). The Borrower will commence an Asset Sale
Prepayment Offer with respect to Excess Proceeds within thirty days after the
date that the amount of Excess Proceeds exceeds $60.0 million by mailing or
electronically delivering a notice to the Administrative Agent. The Borrower may
satisfy the foregoing obligation with respect to any Net Proceeds from an Asset
Sale by making an offer to purchase Loans with respect to the amount of all or
part of the available Net Proceeds (the “Advance Portion”) prior to the
expiration of the Asset Sale Proceeds Application Period with respect to the
amount of all or a part of the available Net Proceeds in advance of being
required to do so by this Agreement (the “Advance Offer”).

To the extent that the aggregate principal amount (or accreted value, as
applicable) of Loans and such Pari Passu Indebtedness tendered pursuant to an
Asset Sale Prepayment Offer is less than the Excess Proceeds (or in the case of
an Advance Offer, the Advance Portion), the Borrower and its Restricted
Subsidiaries may use any remaining Excess Proceeds (or in the case of an Advance
Offer, the Advance Portion) in any manner not prohibited by this Agreement (any
such remaining Excess Proceeds and Advance Portion amount, “Declined Excess
Proceeds”). If the aggregate principal amount (or accreted value, as applicable)
of Senior Exchange Notes and/or the Pari Passu Indebtedness surrendered in an
Asset Sale Offer exceeds the amount of Excess Proceeds (or in the case of an
Advance Offer, the Advance Portion), the Loans will be prepaid on a pro rata
basis and the Borrower will select such Pari Passu Indebtedness to be purchased
pursuant to the terms of such Pari Passu Indebtedness; provided that as between
the Loans and any Pari Passu Indebtedness, such purchases will be made on a pro
rata basis based on the accreted value or principal amount of the Loans or such
Pari Passu Indebtedness tendered with adjustments as necessary so that no Loans
or Pari Passu Indebtedness will be repurchased in part in an unauthorized
denomination. Upon completion of any such Asset Sale Offer, for purposes of this
provision the amount of Excess Proceeds (or in the case of an Advance Offer, the
Advance Portion) that resulted in the Asset Sale Offer or Advance Offer will be
reset to zero (regardless of whether there are any remaining Excess Proceeds (or
Advance Portion) upon such completion). An Asset Sale Offer or Advance Offer may
be made at the same time as consents are solicited with respect to an amendment,
supplement or waiver of this Agreement, Loans and/or Guaranty (but the Asset
Sale Offer or Advance Offer may not condition tenders on the delivery of such
consents). The Borrower and its Restricted Subsidiaries may use any Excluded
Proceeds in any manner not prohibited by this Agreement.

 

106



--------------------------------------------------------------------------------

(e) Pending the final application of the amount of any Net Proceeds pursuant to
this Section 7.04 such amount of Net Proceeds may be applied to temporarily
reduce Indebtedness outstanding under a revolving credit facility, including
under the Senior Credit Facilities, or otherwise invested in any manner not
prohibited by this Agreement.

SECTION 7.05 Restricted Payments.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries, directly or indirectly, to:

(I) declare or pay any dividend or make any payment or distribution on account
of the Borrower’s or any Restricted Subsidiary’s Equity Interests (in each case,
solely in such Person’s capacity as holder of such Equity Interests), including
any dividend or distribution payable in connection with any merger, amalgamation
or consolidation, other than:

 

  (A) dividends, payments or distributions payable solely in Equity Interests
(other than Disqualified Stock) of the Borrower or in options, warrants or other
rights to purchase such Equity Interests; or

 

  (B) dividends, payments or distributions by a Restricted Subsidiary so long
as, in the case of any dividend, payment or distribution payable on or in
respect of any class or series of securities issued by a Restricted Subsidiary
other than a Wholly-Owned Subsidiary, the Borrower or a Restricted Subsidiary
receives at least its pro rata share of such dividend, payment or distribution
in accordance with its Equity Interests in such class or series of securities or
such other amount to which it is entitled pursuant to the terms of such Equity
Interest;

(II) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Borrower, including in connection with any merger,
amalgamation or consolidation, in each case held by Persons other than the
Borrower or a Restricted Subsidiary;

(III) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case, prior to any scheduled repayment,
sinking fund payment or final maturity, any Subordinated Indebtedness, other
than:

 

  (A) Indebtedness permitted under Sections 7.02(b)(vii), (vii) and (ix); or

 

  (B) the payment, redemption, repurchase, defeasance, acquisition or retirement
for value of Subordinated Indebtedness purchased in anticipation of satisfying a
sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of such payment, redemption, repurchase,
defeasance, acquisition or retirement; or

(IV) make any Restricted Investment;

(all such payments and other actions set forth in clauses (I) through (IV) above
being collectively referred to as “Restricted Payments”), unless, at the time of
and immediately after giving effect to such Restricted Payment:

(1) in the case of a Restricted Payment described in clauses (I) and (II) above
utilizing clauses (3)(A) and (3)(G) below, no Event of Default will have
occurred and be continuing or would occur as a consequence thereof;

 

107



--------------------------------------------------------------------------------

(2) except in the case of a Restricted Investment, immediately after giving
effect to any such Restricted Payment made utilizing clause (3)(A) below on a
pro forma basis, the Borrower could incur $1.00 of additional Indebtedness
pursuant to the Interest Coverage Test; and

(3) following the Interim Bridge Loan Maturity Date, such Restricted Payment,
together with the aggregate amount of all other Restricted Payments (including
the fair market value of any non-cash amount) made by the Borrower and its
Restricted Subsidiaries after the Closing Date (excluding Restricted Payments
permitted by Section 7.05(b), other than Section 7.05(b)(i)), is less than the
sum of (without duplication):

 

  (A) 50.00% of the Consolidated Net Income of the Borrower and its Restricted
Subsidiaries for the period (taken as one accounting period) commencing on the
first day of the fiscal quarter in which the Closing Date occurs (which, prior
to the consummation of the Transactions, shall be calculated on a pro forma
basis giving effect to the Transactions as of the first day of the fiscal
quarter in which the Closing Date occurs) to the end of the most recently ended
fiscal quarter for which internal financial statements are available (as
determined in good faith by the Borrower) preceding such Restricted Payment, or,
in the case such Consolidated Net Income for such period is a deficit, minus
100.00% of such deficit; plus

 

  (B) 100.00% of the aggregate net cash proceeds and the fair market value of
marketable securities or other property received by the Borrower and its
Restricted Subsidiaries since the Closing Date (other than net cash proceeds to
the extent such net cash proceeds have been used to incur Indebtedness or issue
Disqualified Stock or Preferred Stock pursuant to Section 7.05(b)(xii)(a)) from
the issue or sale of:

(1) (A) Equity Interests of the Borrower, including Treasury Capital Stock (as
defined below), but excluding cash proceeds and the fair market value of
marketable securities or other property received from the sale of:

(x) Equity Interests to any future, present or former employees, directors,
officers, members of management, consultants or independent contractors (or
their respective Controlled Investment Affiliates or any permitted transferees
thereof) of the Borrower, its Subsidiaries after the Closing Date to the extent
such amounts have been applied to Restricted Payments made in accordance with
Section 7.05(b)(iv); and

(y) Designated Preferred Stock; and

(B) [reserved]; or

(2) Indebtedness of the Borrower or any Restricted Subsidiary, that has been
converted into or exchanged for Equity Interests of the Borrower ;

provided that this clause (3)(B) will not include the proceeds from
(W) Refunding Capital Stock (as defined below) applied in accordance with
Section 7.05(b)(ii), (X) Equity Interests or convertible debt securities of the
Borrower sold to a Restricted Subsidiary, (Y) Disqualified Stock or debt
securities or Indebtedness that have been converted into Disqualified Stock or
(Z) Excluded Contributions; plus

 

  (C)

100.00% of the aggregate amount of cash, Cash Equivalents and the fair market
value of marketable securities or other property contributed to the capital of
the Borrower (other than in the form of Disqualified Stock) following the
Closing Date (including the fair market value of any Indebtedness contributed to
the Borrower or its Restricted

 

108



--------------------------------------------------------------------------------

  Subsidiaries for cancellation) or that becomes part of the capital of the
Borrower through consolidation, amalgamation or merger following the Closing
Date, in each case not involving cash consideration payable by the Borrower
(other than (X) net cash proceeds to the extent such net cash proceeds have been
used to incur Indebtedness or issue Disqualified Stock or Preferred Stock
pursuant to Section 7.05(b)(xii)(a)), (Y) cash, Cash Equivalents and marketable
securities or other property that are contributed by a Restricted Subsidiary or
(Z) Excluded Contributions); plus

 

  (D) 100.00% of the aggregate amount received in cash and the fair market value
of marketable securities or other property received by the Borrower or a
Restricted Subsidiary by means of:

(1) the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of, or other returns on investments from, Restricted Investments
made by the Borrower or its Restricted Subsidiaries (including cash
distributions and cash interest received in respect of Restricted Investments)
and repurchases and redemptions of such Restricted Investments from the Borrower
or its Restricted Subsidiaries (other than by the Borrower or a Restricted
Subsidiary) and repayments of loans or advances, and releases of guarantees,
which constitute Restricted Investments made by the Borrower or its Restricted
Subsidiaries, in each case after the Closing Date (excluding any Excluded
Contributions made pursuant to clause (2) of the definition thereof);

(2) the sale (other than to the Borrower or a Restricted Subsidiary) of Equity
Interests of an Unrestricted Subsidiary or a distribution from an Unrestricted
Subsidiary (other than, in each case, to the extent the Investment in such
Unrestricted Subsidiary constituted a Permitted Investment, but including such
cash or fair market value to the extent exceeding the amount of such Permitted
Investment) or a dividend from an Unrestricted Subsidiary after the Closing Date
(excluding any Excluded Contributions made pursuant to clause (2) of the
definition thereof); or

(3) any returns, profits, distributions and similar amounts received on account
of any Permitted Investment subject to a dollar-denominated or ratio-based
basket (to the extent in excess of the original amount of such Investment); plus

 

  (E) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger, amalgamation or consolidation of an
Unrestricted Subsidiary into the Borrower or a Restricted Subsidiary or the
transfer of all or substantially all of the assets of an Unrestricted Subsidiary
to the Borrower or a Restricted Subsidiary after the Closing Date, the fair
market value of the Investment in such Unrestricted Subsidiary (or the assets
transferred) at the time of the redesignation of such Unrestricted Subsidiary as
a Restricted Subsidiary or at the time of such merger, amalgamation,
consolidation or transfer of assets, other than to the extent the Investment in
such Unrestricted Subsidiary constituted a Permitted Investment, but, to the
extent exceeding the amount of such Permitted Investment, including such excess
amounts of cash or fair market value; plus

 

  (F) 100% of the aggregate amount of any Excluded Proceeds (except to the
extent utilized to repurchase, redeem, defease, acquire, or retire for value any
Subordinated Indebtedness pursuant to clause (b)(xiii) below); plus

 

  (G) the greater of (i) $60.0 million and (ii) 30% of the Consolidated EBITDA
of the Borrower and its Restricted Subsidiaries for the most recently ended Test
Period (calculated on a pro forma basis).

 

  (b) Section 7.05(a) will not prohibit:

 

109



--------------------------------------------------------------------------------

(i) the payment of any dividend or other distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or other distribution or giving of the redemption notice, as the case
may be, if at the date of declaration or notice, the dividend or other
distribution or redemption payment would have complied with the provisions of
this Agreement;

(ii) (a) the redemption, repurchase, defeasance, discharge, retirement or other
acquisition of (i) any Equity Interests of the Borrower or any Restricted
Subsidiary, including any accrued and unpaid dividends thereon (“Treasury
Capital Stock”), or (ii) Subordinated Indebtedness, in each case, made (x) in
exchange for, or out of the proceeds of, a sale or issuance (other than to a
Restricted Subsidiary) of Equity Interests of the Borrower (in each case, other
than Disqualified Stock) (“Refunding Capital Stock”) and (y) within 120 days of
such sale or issuance, (b) the declaration and payment of dividends on Treasury
Capital Stock out of the proceeds of a sale or issuance (other than to a
Restricted Subsidiary of the Borrower or to an employee stock ownership plan or
any trust established by the Borrower or any Restricted Subsidiary) of Refunding
Capital Stock made within 120 days of such sale or issuance, and (c) if,
immediately prior to the retirement of Treasury Capital Stock, the declaration
and payment of dividends thereon by the Borrower was permitted under Section
7.05(b)(vi)(A) or (B), the declaration and payment of dividends on the Refunding
Capital Stock in an aggregate amount per annum no greater than the aggregate
amount of dividends per annum that were declarable and payable on such Treasury
Capital Stock immediately prior to such retirement;

(iii) the principal payment on, defeasance, redemption, repurchase, exchange or
other acquisition or retirement of (a) Subordinated Indebtedness of the Borrower
or a Guarantor made (i) by exchange for, or out of the proceeds of the sale,
issuance or incurrence of, new Subordinated Indebtedness of the Borrower or a
Guarantor or Disqualified Stock of the Borrower or a Guarantor and (ii) within
120 days of such sale, issuance or incurrence, (b) Disqualified Stock of the
Borrower or a Guarantor made by exchange for, or out of the proceeds of the
sale, issuance or incurrence of, Disqualified Stock or Subordinated Indebtedness
of the Borrower or a Guarantor, made within 120 days of such sale, issuance or
incurrence, (c) Disqualified Stock of a Restricted Subsidiary that is not a
Guarantor made by exchange for, or out of the proceeds of the sale or issuance
of, Disqualified Stock of a Restricted Subsidiary that is not a Guarantor made
within 120 days of such sale or issuance that, in each case, is Refinancing
Indebtedness incurred or issued, as applicable, in compliance with Section 7.02
and (d) any Subordinated Indebtedness or Disqualified Stock that constitutes
Acquired Indebtedness;

(iv) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) (including related stock appreciation rights or similar securities) of
the Borrower held by any future, present or former employee, director, officer,
member of management, consultant or independent contractor (or their respective
Controlled Investment Affiliates or Immediate Family Members or any permitted
transferees thereof) of the Borrower, any of its Subsidiaries pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement, or any equity subscription or equity holder agreement
(including, for the avoidance of doubt, any principal and interest payable on
any notes issued by the Borrower in connection with any such repurchase,
retirement or other acquisition), including Equity Interests rolled over by
management of the Borrower, any of its Subsidiaries in connection with the
Transactions; provided that the aggregate amount of Restricted Payments made
under this clause (iv) does not exceed $15.0 million in any fiscal year with
unused amounts in any calendar year being carried over to the next two
succeeding calendar years; provided, further, that each of the amounts in any
calendar year under this clause (iv) may be increased by an amount not to
exceed:

(1) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of the Borrower to any future, present or former employees, directors,
officers, members of management, consultants or independent contractors (or
their respective Controlled Investment Affiliates or any permitted transferees
thereof) of the Borrower or any of its Subsidiaries that occurs after the
Closing Date, to the extent the cash proceeds from the sale of such Equity
Interests have not otherwise been applied to the payment of Restricted Payments
by virtue of Section 7.05(a)(III); plus

 

110



--------------------------------------------------------------------------------

(2) the amount of any cash bonuses otherwise payable to members of management,
employees, directors, consultants or independent contractors (or their
respective Controlled Investment Affiliates or Immediate Family Members or any
permitted transferees thereof) of the Borrower or any of its Subsidiaries that
are foregone in exchange for the receipt of Equity Interests of the Borrower
pursuant to any compensation arrangement, including any deferred compensation
plan; plus

(3) the cash proceeds of life insurance policies received by the Borrower or its
Restricted Subsidiaries after the Closing Date; minus

(4) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (1), (2) and (3) of this clause (iv);

and provided that the Borrower may elect to apply all or any portion of the
aggregate increase contemplated by Sections 7.05(b)(iv)(1), (2) and (3) in any
calendar year and provided, further, that cancellation of Indebtedness owing to
the Borrower or any Restricted Subsidiary from any future, present or former
employees, directors, officers, members of management, consultants or
independent contractors (or their respective Controlled Investment Affiliates or
Immediate Family Members or any permitted transferees thereof), of the Borrower
or any Restricted Subsidiary in connection with a repurchase of Equity Interests
of the Borrower will not be deemed to constitute a Restricted Payment for
purposes of this Section 7.05 or any other provision of this Agreement;

(v) the declaration and payment of dividends or distributions to holders of any
class or series of Disqualified Stock of the Borrower or any Restricted
Subsidiary or any class or series of Preferred Stock of any Restricted
Subsidiary issued in accordance with Section 7.02;

(vi) (A) the declaration and payment of dividends or distributions to holders of
any class or series of Designated Preferred Stock issued by the Borrower or any
Restricted Subsidiary after the Closing Date;

(B) the declaration and payment of dividends or distributions to the Borrower,
the proceeds of which will be used to fund the payment of dividends or
distributions to holders of any class or series of Designated Preferred Stock
issued by the Borrower after the Closing Date; provided that the amount of
dividends and distributions paid pursuant to this clause (b) will not exceed the
aggregate amount of cash actually contributed to the Borrower from the sale of
such Designated Preferred Stock; or

(C) the declaration and payment of dividends on Refunding Capital Stock that is
Preferred Stock in excess of the dividends declarable and payable thereon
pursuant Section 7.05(b)(ii);

provided that in the case of each of clauses (1), (2) and (3) of this clause
(vi), for the most recently ended Test Period preceding the date of issuance of
such Designated Preferred Stock or the declaration of such dividends on
Refunding Capital Stock that is Preferred Stock, after giving effect to such
issuance or declaration on a pro forma basis, the Borrower would have had an
Interest Coverage Ratio of at least 2.00 to 1.00;

(vii) (a) payments made or expected to be made by the Borrower or any Restricted
Subsidiary in respect of withholding or similar taxes payable by any future,
present or former employee, director, officer, member of management, consultant
or independent contractor (or their respective Controlled Investment Affiliates
or Immediate Family Members or permitted transferees) of the Borrower or any
Restricted Subsidiary, (b) any repurchases or withholdings of Equity Interests
in connection with the exercise of stock options, warrants or similar rights if
such Equity Interests represent a portion of the exercise price of, or
withholding obligations with respect to, such options, warrants or similar
rights or required withholding or similar taxes and (c) loans or advances to
officers, directors, employees, managers, consultants and

 

111



--------------------------------------------------------------------------------

independent contractors of the Borrower or any Restricted Subsidiary of the
Borrower in connection with such Person’s purchase of Equity Interests of the
Borrower; provided that no cash is actually advanced pursuant to this clause
(c) other than to pay taxes due in connection with such purchase, unless
immediately repaid;

(viii) the declaration and payment of dividends on the Borrower’s common equity
in an aggregate amount per annum not to exceed 6.00% of Market Capitalization;

(ix) Restricted Payments in an amount that does not exceed the aggregate amount
of Excluded Contributions;

(x) Restricted Payments in an aggregate amount taken together with all other
Restricted Payments made pursuant to this clause (x) not to exceed (as of the
date any such Restricted Payment is made) the greater of (a) $20.0 million and
(b) 10% of Consolidated EBITDA of the Borrower and its Restricted Subsidiaries
for the most recently ended Test Period (calculated on a pro forma basis);
provided that if this clause (x) is utilized to make a Restricted Investment,
the amount deemed to be utilized under this clause (x) will be the amount of
such Restricted Investment at any time outstanding (with the fair market value
of such Investment being measured at the time made and without giving effect to
subsequent changes in value, but subject to adjustment as set forth in the
definition of “Investment”); provided further that at the time of, and after
giving effect to, any Restricted Payment pursuant to this clause (x), no Event
of Default or payment Default will have occurred and be continuing or would
occur as a consequence thereof;

(xi) distributions or payments of Securitization Fees;

(xii) any Restricted Payment made in connection with the Transactions and the
fees and expenses related thereto or owed to any Affiliate(s), including any
payments to holders of Equity Interests of the Target in connection with, or as
a result of, (x) their exercise of appraisal rights or the settlement of any
claims or actions (whether actual, contingent or potential) related to the
Transactions or (y) the acquisition of any minority Equity Interests in the
Target following the Closing Date, whether by way of a “squeeze out” process or
otherwise;

(xiii) the repurchase, redemption, defeasance, acquisition or retirement for
value of any Subordinated Indebtedness (a) pursuant to the provisions similar to
those of Sections 7.04 and 2.06 or (b) from Excluded Proceeds; provided that
(i) at or prior to such repurchase, redemption, defeasance, acquisition or
retirement, the Borrower (or a third person permitted by this Agreement) have
made any required Change of Control Prepayment Offer or Asset Sale Prepayment
Offer or mandatory prepayment pursuant to Article II, as applicable, to purchase
the Loans on the terms provided in this Agreement applicable to Change of
Control Prepayment Offers or Asset Sale Prepayment Offers or mandatory
prepayments, respectively, and (ii) all Loans validly tendered and not validly
withdrawn by Lenders in any such Change of Control Prepayment Offer or Asset
Sale Prepayment Offer, as applicable, have been repurchased, redeemed, acquired
or retired for value;

(xiv) [reserved];

(xv) the distribution, by dividend or otherwise, or other transfer or
disposition of shares of Capital Stock of, Equity Interests in, or Indebtedness
owed to the Borrower or a Restricted Subsidiary by, Unrestricted Subsidiaries
(other than Unrestricted Subsidiaries, substantially all the assets of which are
cash and Cash Equivalents);

(xvi) [reserved];

(xvii) following the Interim Bridge Loan Maturity Date, Restricted Payments,
provided that after giving pro forma effect thereto and the application of the
net proceeds therefrom, the Total Net Leverage Ratio for the Test Period
immediately preceding such Restricted Payment would be no greater than 2.20 to
1.00;

 

112



--------------------------------------------------------------------------------

(xviii) payments made for the benefit of the Borrower or any of its Restricted
Subsidiaries to the extent such payments could have been made by the Borrower or
any of its Restricted Subsidiaries because such payments (a) would not otherwise
be Restricted Payments and (b) would be permitted by Section 7.06;

(xix) payments and distributions to dissenting stockholders of Restricted
Subsidiaries pursuant to applicable law, pursuant to or in connection with a
consolidation, amalgamation, merger or transfer of all or substantially all of
the assets of any Restricted Subsidiary that complies with the terms of this
Agreement or any other transaction that complies with the terms of this
Agreement;

(xx) [reserved];

(xxi) [reserved];

(xxii) [reserved];

(xxiii) the refinancing of any Subordinated Indebtedness with the Net Proceeds
of, or in exchange for, any Refinancing Indebtedness;

(xxiv) dividends (including all Preferred Dividends and Participating Dividends)
required to be made in accordance with the terms of the Investment Agreement
(irrespective of whether made in cash or kind) in respect of the Preferred Stock
issued pursuant thereto, other than in connection with any optional or mandatory
redemption of such Preferred Stock exercised under the terms of the Investment
Agreement; and

(xxv) payments or distributions to minority shareholders of Target after the
Closing Date pursuant to, or in connection with, or in contemplation of, the
Domination Agreement.

provided that at the time of, and after giving effect to, any Restricted Payment
permitted under Section 7.05(b)(xvii), in respect of Restricted Payments
described in clauses (I), (II) or (III) of Section 7.05(a), no Event of Default
will have occurred and be continuing or would occur as a consequence thereof.
For purposes of Sections 7.05(b)(vii) and (xiv), taxes will include all interest
and penalties with respect thereto and all additions thereto.

(c) For purposes of determining compliance with this Section 7.05, in the event
that any Restricted Payment or Investment (or a portion thereof) meets the
criteria of more than one of the categories of Restricted Payments described in
Section 7.05(a) or 7.05(b) and/or one or more of the clauses contained in the
definition of “Permitted Investments”, the Borrower will, in its sole
discretion, be entitled to divide or classify (or later divide, classify or
reclassify), in whole or in part, such Restricted Payment or Investment (or any
portion thereof) among Section 7.05(a) and/or 7.05(b) and/or one or more clauses
contained in the definition of “Permitted Investments,” in any manner. The
amount of all Restricted Payments (other than cash) will be the fair market
value on the date the Restricted Payment is made, or at the Borrower’s election,
the date a commitment is made to make such Restricted Payment, of the assets or
securities proposed to be transferred or issued by the Borrower or any
Restricted Subsidiary, as the case may be, pursuant to the Restricted Payment.

(d) As of the Closing Date, all of the Borrower’s Subsidiaries will be
Restricted Subsidiaries. The Borrower will not permit any Unrestricted
Subsidiary to become a Restricted Subsidiary except pursuant to the penultimate
sentence of the definition of “Unrestricted Subsidiary.” For purposes of
designating any Restricted Subsidiary as an Unrestricted Subsidiary, all
outstanding Investments by the Borrower and its Restricted Subsidiaries (except
to the extent repaid) in the Subsidiary so designated will be deemed to be
Restricted Payments or Permitted Investments in an amount determined as set
forth in the definition of “Investments.” Such designation will be permitted
only if a Restricted Payment in such amount would be permitted at such time
pursuant to this Section 7.05 or if an Investment would be permitted at such
time, pursuant to the definition of “Permitted Investments,” and if such
Subsidiary otherwise meets the definition of an Unrestricted Subsidiary.
Unrestricted Subsidiaries will not be subject to any of the restrictive
covenants set forth in this Agreement. For the avoidance of doubt, this
Section 7.05 will not restrict the making of any AHYDO Payment with respect to,
and required by the terms of, any Indebtedness of the Borrower or any Restricted
Subsidiary permitted to be incurred under the terms of this Agreement.

 

113



--------------------------------------------------------------------------------

SECTION 7.06 Transactions with Affiliates.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
make any payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of the Borrower
(each of the foregoing, an “Affiliate Transaction”) involving aggregate payments
or consideration in excess of $25.0 million, unless:

(i) such Affiliate Transaction is on terms, taken as a whole, that are not
materially less favorable to the Borrower or the relevant Restricted
Subsidiaries than those that would have been obtained at such time in a
comparable transaction by the Borrower or such Restricted Subsidiary with a
Person other than an Affiliate of the Borrower on an arm’s-length basis or, if
in the good faith judgment of the Board of Directors no comparable transaction
is available with which to compare such Affiliate Transaction, such Affiliate
Transaction is otherwise fair to the Borrower or such Restricted Subsidiary from
a financial point of view; and

(ii) the Borrower delivers to the Administrative Agent with respect to any
Affiliate Transaction or series of related Affiliate Transactions requiring
aggregate payments or consideration in excess of $100.0 million, a resolution
adopted by the majority of the Board of Directors approving such Affiliate
Transaction and set forth in an Officer’s Certificate certifying that such
Affiliate Transaction complies with Section 7.06(a)(i).

(b) Section 7.06(a) will not apply to the following:

(i) (a) transactions between or among the Borrower and one or more Restricted
Subsidiaries or between or among Restricted Subsidiaries or, in any case, any
entity that becomes a Restricted Subsidiary as a result of such transaction and
(b) any merger, consolidation or amalgamation of the Borrower; provided that
such merger, consolidation or amalgamation of the Borrower is otherwise in
compliance with the terms of this Agreement and effected for a bona fide
business purpose;

(ii) (a) Restricted Payments permitted by Section 7.05 hereof (including any
transaction specifically excluded from the definition of the term “Restricted
Payments,” including pursuant to the exceptions contained in the definition
thereof and the parenthetical exclusions of such definition), but excluding any
Restricted Payment permitted by Section 7.05(b)(xiv)(7), (b) any “Permitted
Investments” or any acquisition otherwise permitted by this Agreement and
(c) Indebtedness permitted by Section 7.02;

(iii) (a) the payment of indemnification and similar amounts to, and
reimbursement of expenses to, the Investors and their officers, directors,
employees and Affiliates, in each case, approved by, or pursuant to arrangements
approved by, the Board of Directors, (b) payments, loans, advances or guarantees
(or cancellation of loans, advances or guarantees) to future, present or former
employees, officers, directors, managers, consultants or independent contractors
or guarantees in respect thereof for bona fide business purposes or in the
ordinary course of business or consistent with industry practice, (c) any
subscription agreement or similar agreement pertaining to the repurchase of
Equity Interests pursuant to put/call rights or similar rights with current,
former or future officers, directors, employees, managers, consultants and
independent contractors of the Borrower or any of its Subsidiaries and (d) any
payment of compensation or other employee compensation, benefit plan or
arrangement, any health, disability or similar insurance plan which covers
current, former or future officers, directors, employees, managers, consultants
and independent contractors of the Borrower or any of its Subsidiaries;

(iv) the payment of fees and compensation paid to, and indemnities and
reimbursements and employment and severance arrangements provided to, or on
behalf of, or for the benefit of, present, future or former employees,
directors, officers, members of management, consultants or independent
contractors (or their respective Controlled Investment Affiliates or Immediate
Family Members or any permitted transferees thereof) of the Borrower or any
Restricted Subsidiary;

 

114



--------------------------------------------------------------------------------

(v) transactions in which the Borrower or any Restricted Subsidiary, as the case
may be, delivers to the Administrative Agent a letter from an Independent
Financial Advisor stating that such transaction is fair to the Borrower or such
Restricted Subsidiary from a financial point of view or stating that the terms,
when taken as a whole, are not materially less favorable to the Borrower or the
relevant Restricted Subsidiary than those that would have been obtained in a
comparable transaction by the Borrower or such Restricted Subsidiary with a
Person that is not an Affiliate of the Borrower on an arm’s-length basis;

(vi) the existence of, or the performance by the Borrower or any Restricted
Subsidiary of its obligations under the terms of, any agreement as in effect as
of the Effective Date, or any amendment thereto or replacement thereof (so long
as any such amendment or replacement is not materially disadvantageous in the
good faith judgment of the Board of Directors to the Lenders when taken as a
whole as compared to the applicable agreement as in effect on the Effective
Date);

(vii) the existence of, or the performance by the Borrower or any Restricted
Subsidiary of its obligations under the terms of, any equity holder agreement or
the equivalent (including any registration rights agreement or purchase
agreement related thereto) to which it is a party as of the Effective Date and
any amendment thereto and similar agreements or arrangements that it may enter
into thereafter; provided that the existence of, or the performance by the
Borrower or any Restricted Subsidiary of obligations under any future amendment
to any such existing agreement or arrangement or under any similar agreement or
arrangement entered into after the Effective Date will only be permitted by this
clause (vii) to the extent that the terms of any such amendment or new agreement
or arrangement are not otherwise materially disadvantageous in the good faith
judgment of the Board of Directors to the Lenders when taken as a whole (as
compared to the original agreement or arrangement in effect on the Effective
Date);

(viii) the Transactions and the payment of all fees and expenses related to the
Transactions, including Transaction Expenses;

(ix) transactions with customers, clients, suppliers, contractors, joint venture
partners or purchasers or sellers of goods or services, or transactions
otherwise relating to the purchase or sale of goods or services, in each case in
the ordinary course of business or consistent with industry practice and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower and the Restricted Subsidiaries, in the reasonable determination of the
Board of Directors or the senior management of the Borrower, or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party;

(x) the issuance, sale or transfer of Equity Interests (other than Disqualified
Stock) of the Borrower to any Person and the granting and performing of
customary rights (including registration rights) in connection therewith, and
any contribution to the capital of the Borrower;

(xi) sales of accounts receivable, or participations therein, or Securitization
Assets or related assets in connection with any Qualified Securitization
Facility and any other transaction effected in connection with a Qualified
Securitization Facility or a financing related thereto;

(xii) payments by the Borrower or any Restricted Subsidiary made for any
financial advisory, consulting, financing, underwriting or placement services or
in respect of other investment banking activities, including in connection with
acquisitions or divestitures, which payments are approved by, or made pursuant
to arrangements approved by, a majority of the Board of Directors in good faith;

(xiii) payments with respect to Indebtedness, Disqualified Stock and other
Equity Interests (and cancellation of any thereof) of the Borrower and any
Restricted Subsidiary and Preferred Stock (and cancellation of any thereof) of
the Borrower or any Restricted Subsidiary to any future, current or former
employee, director, officer, member of management, consultant or independent
contractor (or their respective

 

115



--------------------------------------------------------------------------------

Controlled Investment Affiliates or Immediate Family Members or permitted
transferees) of the Borrower or any of its Subsidiaries pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any equity subscription or equity holder agreement
that are, in each case, approved by the Borrower in good faith; and any
employment agreements, severance arrangements, stock option plans and other
compensatory arrangements (and any successor plans thereto) and any supplemental
executive retirement benefit plans or arrangements with any such employees,
directors, officers, members of management, consultants or independent
contractors (or their respective Controlled Investment Affiliates or Immediate
Family Members or any permitted transferees thereof) that are, in each case,
approved by the Borrower in good faith;

(xiv) (a) investments by Affiliates in securities or Indebtedness of the
Borrower or any Restricted Subsidiary (and payment of reasonable out-of-pocket
expenses incurred by such Affiliates in connection therewith) so long as the
investment is being offered by the Borrower or such Restricted Subsidiary
generally to other investors on the same or more favorable terms and
(b) payments to Affiliates in respect of securities or Indebtedness of the
Borrower or any Restricted Subsidiary contemplated in the foregoing subclause
(a) or that were acquired from Persons other than the Borrower and the
Restricted Subsidiaries, in each case, in accordance with the terms of such
securities or Indebtedness;

(xv) payments to or from, and transactions with, any joint venture or
Unrestricted Subsidiary in the ordinary course of business or consistent with
past practice, industry practice or industry norms (including, any cash
management activities related thereto);

(xvi) payments by the Borrower and its Subsidiaries pursuant to tax sharing
agreements among the Borrower and its Subsidiaries;

(xvii) any lease entered into between the Borrower or any Restricted Subsidiary,
as lessee, and any Affiliate of the Borrower, as lessor, and transactions
pursuant to that lease which lease is approved by the Board of Directors or
senior management of the Borrower in good faith;

(xviii) intellectual property licenses in the ordinary course of business or
consistent with industry practice;

(xix) the payment of reasonable out-of-pocket costs and expenses relating to
registration rights and indemnities provided to equity holders of the Borrower
pursuant to any equity holders agreement or registration rights agreement
entered into on or after the Effective Date;

(xx) transactions permitted by, and complying with, Section 7.03 solely for the
purpose of reincorporating the Borrower in a new jurisdiction;

(xxi) transactions undertaken in good faith (as determined by the Board of
Directors or certified by senior management of the Borrower in an Officer’s
Certificate) for the purposes of improving the consolidated tax efficiency of
the Borrower and its Restricted Subsidiaries and not for the purpose of
circumventing Articles VI and VII of this Agreement;

(xxii) (a) transactions with a Person that is an Affiliate of the Borrower
(other than an Unrestricted Subsidiary) solely because the Borrower or any
Restricted Subsidiary owns Equity Interests in such Person and (b) transactions
with any Person that is an Affiliate solely because a director or officer of
such Person is a director or officer of the Borrower or any Restricted
Subsidiary;

(xxiii) (a) pledges and other transfers of Equity Interests in Unrestricted
Subsidiaries and (b) any transactions with an Affiliate in which the
consideration paid consists solely of Equity Interests of the Borrower;

(xxiv) the sale, issuance or transfer of Equity Interests (other than
Disqualified Stock) of the Borrower;

 

116



--------------------------------------------------------------------------------

(xxv) investments by any Investor in securities or Indebtedness of the Borrower
or any Guarantor;

(xxvi) payments on the Loans in accordance with this Agreement and payments of
Obligations under (and as defined in) the Senior Credit Facilities and payments
in respect of obligations under other Indebtedness, Disqualified Stock or
Preferred Stock of the Borrower and its Subsidiaries held by Affiliates;
provided that such Obligations were acquired by an Affiliate of the Borrower in
compliance with this Agreement; and

(xxvii) transactions undertaken in the ordinary course of business pursuant to
membership in a purchasing consortium.

SECTION 7.07 Burdensome Agreements.

(a) The Borrower will not, and will not permit any Restricted Subsidiary that is
not a Guarantor to, create or otherwise cause to exist or become effective any
consensual encumbrance or consensual restriction on the ability of any such
Restricted Subsidiary to:

(i) (1) pay dividends or make any other distributions to the Borrower or any
Restricted Subsidiary that is a Guarantor on its Capital Stock or with respect
to any other interest or participation in, or measured by, its profits, or

(2) pay any Indebtedness owed to the Borrower or to any Restricted Subsidiary
that is a Guarantor;

(ii) make loans or advances to the Borrower or to any Restricted Subsidiary that
is a Guarantor; or

(iii) sell, lease or transfer any of its properties or assets to the Borrower or
to any Restricted Subsidiary that is a Guarantor;

provided that any dividend or liquidation priority between or among classes or
series of Capital Stock, and the subordination of any obligation (including the
application of any remedy bars thereto) to any other obligation will not be
deemed to constitute such an encumbrance or restriction.

(b) The restrictions in Section 7.07(a) above will not apply to encumbrances or
restrictions existing under or by reason of:

(i) encumbrances or restrictions in effect on the Closing Date, including
pursuant to the Senior Credit Facilities, the Loan Documents, any Hedge
Agreements, Hedging Obligations and the related documentation;

(ii) this Agreement, the Permanent Notes, any Senior Exchange Notes Indenture,
any Senior Exchange Notes and any Guaranty;

(iii) Purchase Money Obligations and Capitalized Lease Obligations that impose
restrictions of the nature discussed in Section 7.07(a)(iii) above on the
property so acquired;

(iv) applicable Law or any applicable rule, regulation or order;

(v) any agreement or other instrument of a Person, or relating to Indebtedness
or Equity Interests of a Person, acquired by or merged, amalgamated or
consolidated with and into the Borrower or any Restricted Subsidiary or an
Unrestricted Subsidiary that is designated as a Restricted Subsidiary, or any
other transaction entered into in connection with any such acquisition, merger,
consolidation or amalgamation in existence at the time of such acquisition or at
the time it merges, amalgamates or consolidates with

 

117



--------------------------------------------------------------------------------

or into the Borrower or any Restricted Subsidiary or an Unrestricted Subsidiary
that is designated as a Restricted Subsidiary or assumed in connection with the
acquisition of assets from such Person (but, in any such case, not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person so
acquired and its Subsidiaries, or the property or assets of the Person so
acquired or designated and its Subsidiaries or the property or assets so
acquired or designated;

(vi) contracts or agreements for the sale or disposition of assets, including
any restrictions with respect to a Subsidiary of the Borrower pursuant to an
agreement that has been entered into for the sale or disposition of any of the
Capital Stock or assets of such Subsidiary;

(vii) Secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 7.01 and 7.02 that limit the right of the debtor to dispose of assets
or incur Liens;

(viii) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business or consistent
with industry practice or arising in connection with any Permitted Liens;

(ix) provisions in agreements governing Indebtedness, Disqualified Stock or
Preferred Stock of Restricted Subsidiaries that are not Guarantors permitted to
be incurred subsequent to the Closing Date pursuant to Section 7.02;

(x) provisions in joint venture agreements and other similar agreements
(including equity holder agreements) relating to such joint venture or its
members or entered into in the ordinary course of business;

(xi) customary provisions contained in leases, sub-leases, licenses,
sub-licenses, Equity Interests or similar agreements, including with respect to
intellectual property and other agreements;

(xii) restrictions created in connection with any Qualified Securitization
Facility or Receivables Financing Transaction that, in the good faith
determination of the Board of Directors of the Borrower, are necessary or
advisable to effect such Qualified Securitization Facility or Receivables
Financing Transaction;

(xiii) restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase, sale or other agreement to which the
Borrower or any Restricted Subsidiary is a party entered into in the ordinary
course of business or consistent with industry practice; provided that such
agreement prohibits the encumbrance of solely the property or assets of the
Borrower or such Restricted Subsidiary that are subject to such agreement, the
payment rights arising thereunder or the proceeds thereof and does not extend to
any other asset or property of the Borrower or such Restricted Subsidiary or the
assets or property of another Restricted Subsidiary;

(xiv) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any Restricted Subsidiary;

(xv) customary provisions restricting assignment of any agreement;

(xvi) restrictions arising in connection with cash or other deposits permitted
under Section 7.01;

(xvii) any other agreement or instrument governing any Indebtedness,
Disqualified Stock, or Preferred Stock permitted to be incurred or issued
pursuant to Section 7.02 entered into after the Closing Date that contains
encumbrances and restrictions that either (i) are no more restrictive in any
material respect, taken as a whole, with respect to the Borrower or any
Restricted Subsidiary than (A) the restrictions contained in this Agreement or
the Senior Credit Facilities as of the Closing Date or (B) those encumbrances

 

118



--------------------------------------------------------------------------------

and other restrictions that are in effect on the Closing Date with respect to
the Borrower or that Restricted Subsidiary pursuant to agreements in effect on
the Closing Date, (ii) are not materially more disadvantageous, taken as a
whole, to the Lenders than is customary in comparable financings for similarly
situated issuers or (iii) will not materially impair the Borrower’s ability to
make payments on the Loans when due, in each case in the good faith judgment of
the Borrower;

(xviii) (i) under terms of Indebtedness and Liens in respect of Indebtedness
permitted to be incurred pursuant to Section 7.02(b)(iv) and any permitted
refinancing in respect thereof, and (ii) agreements entered into in connection
with a Sale-Leaseback Transaction entered into in the ordinary course of
business or consistent with industry practice;

(xix) customary restrictions and conditions contained in documents relating to
any Lien so long as (i) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien and (ii) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this covenant;

(xx) any encumbrance or restriction with respect to a Restricted Subsidiary that
was previously an Unrestricted Subsidiary which encumbrance or restriction
exists pursuant to or by reason of an agreement that such Subsidiary is a party
to or entered into before the date on which such Subsidiary became a Restricted
Subsidiary; provided that such agreement was not entered into in anticipation of
an Unrestricted Subsidiary becoming a Restricted Subsidiary and any such
encumbrance or restriction does not extend to any assets or property of the
Borrower or any other Restricted Subsidiary other than the assets and property
of such Restricted Subsidiary;

(xxi) any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(1) through (20) of this Section 7.07(b); provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower, no
more restrictive in any material respect with respect to such encumbrance and
other restrictions, taken as a whole, than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing;

(xxii) any encumbrance or restriction existing under, by reason of or with
respect to Refinancing Indebtedness; provided that the encumbrances and
restrictions contained in the agreements governing that Refinancing Indebtedness
are, in the good faith judgment of the Borrower, not materially more
restrictive, taken as a whole, than those contained in the agreements governing
the Indebtedness being refinanced; and

(xxiii) applicable law or any applicable rule, regulation or order in any
jurisdiction where Indebtedness, Disqualified Stock or Preferred Stock of
Foreign Subsidiaries permitted to be incurred or issued pursuant to Section 7.03
is incurred or issued.

SECTION 7.08 Accounting Changes. The Borrower shall not, nor shall the Borrower
permit any Restricted Subsidiary to, make any change in fiscal year; provided,
however, that the Borrower may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

SECTION 7.09 Equity Contribution. The Borrower shall not fail to receive the
Equity Contribution in full on the Closing Date.

 

119



--------------------------------------------------------------------------------

Article VIII

Events of Default and Remedies

SECTION 8.01 Events of Default. Effective on and after the Closing Date
((including with respect to events that occurred between the Effective Date and
the Closing Date), each of the events referred to in clauses (1) through (8) of
this Section 8.01 shall constitute an “Event of Default”:

(1) Non-Payment. The Borrower fails to pay (a) when and as required to be paid
herein, any amount of principal of any Loan, or (b) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(2) Specific Covenants. The Borrower, or any Guarantor fails to perform or
observe any term, covenant or agreement contained in any of Section 6.03(1),
6.05(1) (solely with respect to the Borrower, other than in a transaction
permitted under Section 7.03 or 7.04) or Article VII;

(3) Other Defaults. The Borrower or any Guarantor fails to perform or observe
any other covenant or agreement (not specified in Section 8.01(1) or (2) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after receipt by the Borrower of written
notice thereof from the Administrative Agent; or

(4) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be untrue in any material respect when made or
deemed made; or

(5) Cross-Acceleration. The Borrower or any Restricted Subsidiary defaults under
any mortgage, indenture or instrument under which there is issued or by which
there is secured or evidenced any Indebtedness for money borrowed by the
Borrower or any Subsidiary or the payment of which is guaranteed by the Borrower
or any Subsidiary, other than Indebtedness owed to the Borrower or a Restricted
Subsidiary, whether such Indebtedness or guarantee now exists or is created
after the issuance of the Obligations, if (a) such default either results from
the failure to pay any principal of such Indebtedness at its stated final
maturity (after giving effect to any applicable grace periods) or relates to an
obligation other than the obligation to pay principal of any such Indebtedness
at its stated final maturity and results in the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) causing such Indebtedness to become due prior to
its stated maturity; or (b) the principal amount of such Indebtedness, together
with the principal amount of any other such Indebtedness in default for failure
to pay principal at its stated final maturity (after giving effect to any
applicable grace periods), or the maturity of which has been so accelerated,
aggregate to the Threshold Amount or more at any one time outstanding; or

(6) Insolvency Proceedings, Etc. The Borrower, any Restricted Subsidiary that is
a Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary, institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

(7) Judgments. There is entered against the Borrower, any Restricted Subsidiary
that is a Significant Subsidiary or any group of Restricted Subsidiaries that,
taken together, would constitute a Significant Subsidiary, a final
non-appealable judgment and order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not paid or covered by
insurance or indemnities as to which the insurer or indemnity has been notified
of such judgment or order and the applicable insurance company or indemnity has
not denied coverage thereof) and such judgment or order shall not have been
satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

 

120



--------------------------------------------------------------------------------

(8) Invalidity of Loan Documents. Any material provision of the Loan Documents,
taken as a whole, at any time after its execution and delivery and for any
reason (other than (a) as expressly permitted by a Loan Document (including as a
result of a transaction permitted under Section 7.03 or 7.04), (b) as a result
of acts or omissions by an Agent or any Lender or (c) due to the satisfaction in
full of the Termination Conditions) ceases to be in full force and effect; or
any Loan Party contests in writing the validity or enforceability of the Loan
Documents, taken as a whole (other than as a result of the satisfaction of the
Termination Conditions), or any Loan Party denies in writing that it has any or
further liability or obligation under the Loan Documents, taken as a whole
(other than (i) as expressly permitted by a Loan Document (including as a result
of a transaction permitted under Section 7.03 or 7.04) or (ii) as a result of
the satisfaction of the Termination Conditions), or purports in writing to
revoke or rescind the Loan Documents, taken as a whole, prior to the
satisfaction of the Termination Conditions.

SECTION 8.02 Remedies upon Event of Default. Subject to Section 8.03, if any
Event of Default occurs and is continuing, the Administrative Agent may, at any
time after the Closing Date, with the consent of the Required Lenders and shall,
at the request of the Required Lenders, take any or all of the following
actions:

(1) declare the Commitments of each Lender to be terminated, whereupon such
Commitments and obligation will be terminated;

(2) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable under any
Loan Document to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrower; and

(3) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”), the Commitments of each Lender will automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid will automatically become due and payable without
further act of the Administrative Agent or any Lender

SECTION 8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the first clause (a) of the proviso to
Section 8.02), subject to any Intercreditor Agreement then in effect, any
amounts received on account of the Obligations will be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest, but including
Attorney Costs payable under Section 10.04 and amounts payable under Article
III) payable to the Lenders, ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

 

121



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Senior Claimholders in proportion to
the respective amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Senior Claimholders on
such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Senior Claimholders
on such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party.

Article IX

Administrative Agent and Other Agents

SECTION 9.01 Appointment and Authorization of the Administrative Agent.

Each Lender hereby irrevocably appoints Citibank, N.A., to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article IX (other than Sections 9.07,
9.11 and 9.12) are solely for the benefit of the Administrative Agent and the
Lenders and the Borrower shall not have rights as a third-party beneficiary of
any such provision. The Administrative Agent hereby represents and warrants that
it is either (i) a “U.S. person” and a “financial institution” and that it will
comply with its “obligation to withhold,” each within the meaning of Treasury
Regulations Section 1.1441-1(b)(2)(ii) or (ii) a Withholding U.S. Branch.

SECTION 9.02 Rights as a Lender. Any Lender that is also serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include each Lender (if any) serving as
an Agent hereunder in its individual capacity. Any such Person serving as an
Agent and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders. The Lenders acknowledge that, pursuant to such
activities, any Agent or its Affiliates may receive information regarding any
Loan Party or any of its Affiliates (including information that may be subject
to confidentiality obligations in favor of such Loan Party or such Affiliate)
and acknowledge that no Agent shall be under any obligation to provide such
information to them.

SECTION 9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or responsibilities except those expressly set forth in this Agreement
and in the other Loan Documents. Without limiting the generality of the
foregoing, each Agent (including the Administrative Agent):

(1) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing and without limiting the
generality of the foregoing, the use of the term “agent” herein and in the other
Loan Documents with reference to any Agent or Arranger is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law and instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties;

 

122



--------------------------------------------------------------------------------

(2) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(3) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by any Person serving as an Agent or any of its
Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Persons shall be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by the final and non-appealable judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower or a Lender.

No Agent-Related Person shall be responsible for or have any duty to ascertain
or inquire into (i) any recital, statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent. The duties of the Administrative Agent shall be mechanical
and administrative in nature; the Administrative Agent shall not have by reason
of this Agreement or any other Loan Document a fiduciary relationship in respect
of any Lender or the holder of any Note; and nothing in this Agreement or in any
other Loan Document, expressed or implied, is intended to or shall be so
construed as to impose upon the Administrative Agent any obligations in respect
of this Agreement or any other Loan Document except as expressly set forth
herein or therein.

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each Arranger is named as such for recognition purposes
only, and in its capacity as such shall have no powers, duties, responsibilities
or liabilities with respect to this Agreement or the other Loan Documents or the
transactions contemplated hereby and thereby; it being understood and agreed
that each Arranger shall be entitled to all indemnification and reimbursement
rights in favor of the Arrangers as, and to the extent, provided for under
Section 10.05. Without limitation of the foregoing, each Arranger shall not,
solely by reason of this Agreement or any other Loan Documents, have any
fiduciary relationship in respect of any Lender or any other Person.

SECTION 9.04 Lack of Reliance on the Administrative Agent. Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of the Borrower and the Restricted Subsidiaries in connection with the
making and the continuance of the Loans and the taking or not taking of any
action in connection herewith and (ii) its own appraisal of the creditworthiness
of the Borrower and the Restricted Subsidiaries and, except as expressly
provided in this Agreement, the Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter. The Administrative Agent shall not be responsible
to any Lender or the holder of any Note for any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith or for the
execution, effectiveness,

 

123



--------------------------------------------------------------------------------

genuineness, validity, enforceability, perfection, collectability, priority or
sufficiency of this Agreement or any other Loan Document or the financial
condition of the Borrower or any of the Restricted Subsidiaries or be required
to make any inquiry concerning either the performance or observance of any of
the terms, provisions or conditions of this Agreement or any other Loan
Document, or the financial condition of the Borrower or any of the Restricted
Subsidiaries or the existence or possible existence of any Default or Event of
Default.

SECTION 9.05 Certain Rights of the Administrative Agent. If the Administrative
Agent requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Loan Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Loan Document in accordance with the instructions of the Required Lenders.

SECTION 9.06 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall be fully protected in relying upon,
any note, writing, resolution, notice, statement, certificate, telex, teletype
or facsimile message, cablegram, radiogram, order or other document or telephone
message signed, sent or made by any Person that the Administrative Agent
believed to be the proper Person, and, with respect to all legal matters
pertaining to this Agreement and any other Loan Document and its duties
hereunder and thereunder, upon advice of counsel selected by the Administrative
Agent. In determining compliance with any condition hereunder to the making of a
Loan, that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 9.07 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Documents by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Agent-Related Persons. The exculpatory provisions of
this Article shall apply to any such sub agent and to the Agent-Related Persons
of the Administrative Agent and any such sub agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
Notwithstanding anything to the contrary in this Section 9.07 or Section 9.12,
the Administrative Agent shall not delegate to any Supplemental Administrative
Agent responsibility for receiving any payments under any Loan Document for the
account of any Lender, which payments shall be received directly by the
Administrative Agent, without prior written consent of the Borrower (not to
unreasonably withheld or delayed). The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that the Administrative Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents as determined by a court of
competent jurisdiction in a final and non-appealable judgment.

SECTION 9.08 Indemnification. Whether or not the transactions contemplated
hereby are consummated, to the extent the Administrative Agent or any other
Agent-Related Person (solely to the extent any such Agent-Related Person was
performing services on behalf of the Administrative Agent) is not reimbursed and
indemnified by the Borrower, the Lenders will reimburse and indemnify the
Administrative Agent or any other Agent-Related Person (solely to the extent any
such Agent-Related Person was performing services on behalf of the
Administrative Agent) in proportion to their respective Pro Rata Shares for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by the
Administrative Agent or any other Agent-Related Person (solely to the extent any
such Agent-Related Person was performing services on behalf of the
Administrative Agent) in performing its duties hereunder or under any other Loan
Document or in any way relating to or arising out of this Agreement or any other
Loan Document; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or any other Agent-Related Person’s gross negligence or

 

124



--------------------------------------------------------------------------------

willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Liabilities, this Section 9.08
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower, provided that such reimbursement by the Lenders shall not affect the
Borrower’s continuing reimbursement obligations with respect thereto, provided
further that the failure of any Lender to indemnify or reimburse the
Administrative Agent shall not relieve any other Lender of its obligation in
respect thereof. The undertaking in this Section 9.08 shall survive termination
of the Aggregate Commitments, the payment of all other Obligations and the
resignation of the Administrative Agent.

SECTION 9.09 The Administrative Agent in Its Individual Capacity. With respect
to its obligation to make Loans under this Agreement, the Administrative Agent
shall have the rights and powers specified herein for a “Lender” and may
exercise the same rights and powers as though it were not performing the duties
specified herein; and the term “Lender,” “Required Lenders” or any similar terms
shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities. The Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Loan Party or any Affiliate of any Loan Party (or any
Person engaged in a similar business with any Loan Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Loan Party or any Affiliate of any
Loan Party for services in connection with this Agreement and otherwise without
having to account for the same to the Lenders. The Lenders acknowledge that,
pursuant to such activities, any Agent or its Affiliates may receive information
regarding any Loan Party or any of its Affiliates (including information that
may be subject to confidentiality obligations in favor of such Loan Party or
such Affiliate) and acknowledge that no Agent shall be under any obligation to
provide such information to them.

SECTION 9.10 Resignation by the Administrative Agent. The Administrative Agent
may resign from the performance of all its respective functions and duties
hereunder or under the other Loan Documents at any time by giving 30 Business
Days prior written notice to the Lenders and the Borrower. If the Administrative
Agent becomes subject to a Lender-Related Distress Event, then the
Administrative Agent may be removed as the Administrative Agent at the
reasonable request of the Required Lenders. If the Administrative Agent becomes
subject to an Agent-Related Distress Event, then the Borrower may remove the
Administrative Agent from such role upon 15 days’ prior written notice to the
Lenders. Such resignation or removal shall take effect upon the appointment of a
successor Administrative Agent as provided below.

Notwithstanding anything to the contrary in this Agreement, no successor
Administrative Agent shall be appointed unless such successor Administrative
Agent represents and warrants that it is (i) a “U.S. person” and a “financial
institution” and that it will comply with its “obligation to withhold,” each
within the meaning of U.S. Treasury Regulations Section 1.1441-1, or (ii) a
Withholding U.S. Branch.

Upon any such notice of resignation by, or notice of removal of, the
Administrative Agent, the Required Lenders shall appoint a successor
Administrative Agent hereunder or thereunder who shall be a commercial bank or
trust company reasonably acceptable to the Borrower, which acceptance shall not
be unreasonably withheld or delayed (provided that the Borrower’s approval shall
not be required if an Event of Default under Section 8.01(1) or, solely with
respect to the Borrower, Section 8.01(6) has occurred and is continuing).

If a successor Administrative Agent shall not have been so appointed within such
30 Business Day period, the Administrative Agent, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed, provided
that the Borrower’s consent shall not be required if an Event of Default under
Section 8.01(1) or, solely with respect to the Borrower, Section 8.01(6) has
occurred and is continuing), shall then appoint a successor Administrative Agent
who shall serve as Administrative Agent hereunder or thereunder until such time,
if any, as the Required Lenders appoint a successor Administrative Agent as
provided above.

 

125



--------------------------------------------------------------------------------

If no successor Administrative Agent has been appointed pursuant to the
foregoing by the 35th Business Day after the date such notice of resignation was
given by the Administrative Agent or such notice of removal was given by the
Required Lenders or the Borrower, as applicable, the Administrative Agent’s
resignation shall nonetheless become effective and the Required Lenders shall
thereafter perform all the duties of the Administrative Agent hereunder or under
any other Loan Document until such time, if any, as the Required Lenders appoint
a successor Administrative Agent as provided above. The retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section 9.11.

The fees payable by the Borrower to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Sections 10.04 and 10.05 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective
Agent-Related Persons in respect of any actions taken or omitted to be taken by
any of them while the retiring Administrative Agent was acting as Administrative
Agent.

Upon a resignation or removal of the Administrative Agent pursuant to this
Section 9.10, the Administrative Agent (i) shall continue to be subject to
Section 10.08 and (ii) shall remain indemnified to the extent provided in this
Agreement and the other Loan Documents and the provisions of this Article IX
(and the analogous provisions of the other Loan Documents) shall continue in
effect for the benefit of the Administrative Agent for all of its actions and
inactions while serving as the Administrative Agent.

SECTION 9.11 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.08 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

126



--------------------------------------------------------------------------------

SECTION 9.12 Appointment of Supplemental Administrative Agents.

(1) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, administrative sub-agent or administrative co-agent (any
such additional individual or institution being referred to herein individually
as a “Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”).

(2) Should any instrument in writing from any Loan Party be reasonably required
by any Supplemental Administrative Agent so appointed by the Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, the Borrower shall, or shall cause such
Loan Party to, execute, acknowledge and deliver any and all such instruments
reasonably acceptable to it promptly upon request by the Administrative Agent.
In case any Supplemental Administrative Agent, or a successor thereto, shall
die, become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Administrative Agent, to the extent
permitted by Law, shall vest in and be exercised by the Administrative Agent
until the appointment of a new Supplemental Administrative Agent.

SECTION 9.13 Withholding Tax. To the extent required by any applicable Laws, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 3.01, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
ten (10) days after demand therefor, any and all Taxes and any and all related
losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the IRS or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.13. The agreements in
this Section 9.13 shall survive the resignation or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

Article X

Miscellaneous

SECTION 10.01 Amendments, etc.

(1) Except as otherwise set forth in this Agreement, no amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders (other than with
respect to any amendment or waiver contemplated in clauses (b) or (c), which
shall only require the consent of the Lenders expressly set forth therein and
not the Required Lenders) (or by the Administrative Agent with the consent of
the Required Lenders) and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and the Administrative
Agent hereby agrees to acknowledge any such waiver, consent or amendment that
otherwise satisfies the requirements of this Section 10.01 as promptly as
possible, however, to the extent the final form of such waiver, consent or
amendment has been delivered to the Administrative Agent at least

 

127



--------------------------------------------------------------------------------

one Business Day prior to the proposed effectiveness of the consents by the
Lenders party thereto, the Administrative Agent shall acknowledge such waiver,
consent or amendment (i) immediately, in the case of any amendment which does
not require the consent of any existing Lender under this Agreement or
(ii) otherwise, within two hours of the time copies of the Required Lender
consents or other applicable Lender consents required by this Section 10.01 have
been provided to the Administrative Agent; and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.01 or 4.02 or the waiver of any Default, Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest or any payment of fees or premiums hereunder or under any
Loan Document with respect to payments to any Lender without the written consent
of such Lender, it being understood that none of the following will constitute a
postponement of any date scheduled for, or a reduction in the amount of, any
payment of principal, interest, fees or premiums: (i) the waiver of (or
amendment to the terms of) any mandatory prepayment of the Loans, (ii) the
waiver of any Default or Event of Default, and (iii) any change to the
definition of “Secured Net Leverage Ratio,” “Total Net Leverage Ratio,”
“Interest Coverage Ratio” or, in each case, in the component definitions
thereof;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or Unreimbursed Amount, or any fees or other amounts payable hereunder or
under any other Loan Document to any Lender without the written consent of such
Lender, it being understood that none of the following will constitute a
reduction in any rate of interest or any fees: any change to the definition of
“Secured Net Leverage Ratio,” “Total Net Leverage Ratio,” “Interest Coverage
Ratio,” or, in each case, in the component definitions thereof; provided that
only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate”;

(d) change any provision of this Section 10.01 or the definition of “Required
Lenders” or “Pro Rata Share” or any other provision specifying the number of
Lenders or portion of the Loans or Commitments required to take any action under
the Loan Documents or Section 2.12 or 8.03, without the written consent of each
Lender directly and adversely affected thereby;

(e) amend, waive or otherwise modify any term or provision in Section 4.01 or
Section 4.02, in each case, without the written consent of each Lender;

provided that:

(i) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; and

(ii) Section 10.07(g) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;

provided further that notwithstanding the foregoing:

(A) no Defaulting Lender shall have any right to approve or disapprove of any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Defaulting Lender (it being
understood that any Commitments or Loans held or deemed held by any Defaulting
Lender shall be excluded for a vote of the Lenders hereunder requiring any
consent of the Lenders);

 

128



--------------------------------------------------------------------------------

(B) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Borrower and the Administrative
Agent to cure any ambiguity, omission, defect or inconsistency (including
amendments, supplements or waivers to any of the guarantees, intercreditor
agreements or related documents executed by any Loan Party or any other
Subsidiary in connection with this Agreement if such amendment, supplement or
waiver is delivered in order to cause such guarantees, intercreditor agreements
or related documents to be consistent with this Agreement and the other Loan
Documents) so long as, in each case, the Lenders shall have received at least
five (5) Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five (5) Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment;

(C) any provision of this Agreement or any other Loan Document may be amended by
the Administrative Agent without written consent of the Borrower or any other
party, to effect any “market flex” provisions of the Fee Letter within one
(1) Business Day of notice by the Arrangers to the Borrower of their intention
to exercise their option to invoke such provisions; and

(D) other than in a transaction permitted under Section 7.03 or Section 7.04,
release all or substantially all of the aggregate value of the Guaranty, without
the written consent of each Lender.

(2) In addition, notwithstanding anything to the contrary in this Section 10.01,

(a) the Guaranty and related documents executed by Loan Parties in connection
with this Agreement and the other Loan Documents may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause
the Guaranty or other document to be consistent with this Agreement and the
other Loan Documents (including by adding additional parties as contemplated
herein or therein) and

(b) (i) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error (including an incorrect cross-reference) or any
error or omission of a technical or immaterial nature or (ii) if the
Administrative Agent shall have identified any administrative, operational or
agency changes of a technical nature, in each case, in any provision of this
Agreement or any other Loan Document (including, for the avoidance of doubt, any
exhibit, schedule or other attachment to any Loan Document), then the
Administrative Agent (acting in its sole discretion) and the Borrower or any
other relevant Loan Party shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document. Notification of such amendment shall be made
by the Administrative Agent to the Lenders promptly upon such amendment becoming
effective.

SECTION 10.02 Notices and Other Communications; Facsimile Copies.

(1) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(a) if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(b) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

129



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next succeeding Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (2) below shall be effective as provided in such
subsection (2).

(2) Electronic Communication. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

(3) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next succeeding Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(4) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Agent-Related Persons or any
Arranger (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and non-appealable judgment to have resulted from the gross negligence,
bad faith or willful misconduct of such Agent Party; provided, however, that in
no event shall any Agent Party have any liability to the Borrower, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(5) Change of Address. Each Loan Party and the Administrative Agent may change
its address, facsimile or telephone number for notices and other communications
hereunder by written notice to the other parties hereto. Each other Lender may
change its address, facsimile or telephone number for notices and other
communications hereunder by written notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private-Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

130



--------------------------------------------------------------------------------

(6) Reliance by the Administrative Agent. The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Loan Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, each Lender and
the Agent-Related Persons of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

SECTION 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.09 (subject to the terms of
Section 2.12), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided further that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.12, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

SECTION 10.04 Costs and Expenses. The Borrower agrees (a) if the Closing Date
occurs and to the extent not paid or reimbursed on or prior to the Closing Date,
to pay or reimburse the Administrative Agent and the Arrangers for all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent and the Arrangers incurred in connection with the preparation,
negotiation, syndication, execution, delivery and administration of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs of a single U.S. counsel and, if necessary, a single local
counsel in each relevant material jurisdiction, and (b) upon presentation of a
summary statement, together with any supporting documentation reasonably
requested by the Borrower, to pay or reimburse the Administrative Agent and the
other Lenders, taken as a whole, promptly following a written demand therefor
for all reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law, and including all Attorney Costs of one counsel to the Administrative Agent
and the Lenders taken as a whole (and, if necessary, one local counsel in any
relevant material jurisdiction and solely in the case of a conflict of interest,
one additional counsel in each relevant material jurisdiction to each group of
affected Lenders similarly situated taken as a whole)). The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid within thirty (30) Business Days following receipt by the Borrower
of an invoice relating thereto setting forth such expenses in reasonable detail
(except that amounts described in clause (a) of this Section 10.04 should be
payable on the Closing Date to the extent invoiced in reasonable detail at least
three (3) Business Days prior to the Closing Date). If any Loan Party fails to
pay when due any costs, expenses or other amounts payable by it hereunder or
under any Loan Document, such amount may be paid on behalf of such Loan Party by
the Administrative Agent in its sole discretion.

 

131



--------------------------------------------------------------------------------

SECTION 10.05 Indemnification by the Borrower. The Borrower shall indemnify and
hold harmless the Agents, each other Lender, the Arrangers and their respective
Related Persons (collectively, the “Indemnitees”) from and against any and all
losses, claims, damages, liabilities or expenses (including Attorney Costs and
Environmental Liabilities) to which any such Indemnitee may become subject
arising out of, resulting from or in connection with (but limited, in the case
of legal fees and expenses, to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, if reasonably necessary, a single local counsel for all Indemnitees
taken as a whole in each relevant material jurisdiction, and solely in the case
of a conflict of interest, one additional counsel in each relevant material
jurisdiction to each group of affected Indemnitees similarly situated taken as a
whole) any actual or threatened claim, litigation, investigation or proceeding
relating to the Transactions or to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents, the
Loans, or the use, or proposed use of the proceeds therefrom, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, litigation, investigation or
proceeding), and regardless of whether any Indemnitee is a party thereto (all
the foregoing, collectively, the “Indemnified Liabilities”); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or expenses resulted from (x) the gross
negligence, bad faith or willful misconduct of such Indemnitee or any of its
Related Indemnified Persons as determined by a final, non-appealable judgment of
a court of competent jurisdiction, (y) a material breach of any obligations
under any Loan Document by such Indemnitee or any of its Related Indemnified
Persons as determined by a final, non-appealable judgment of a court of
competent jurisdiction or (z) any dispute solely among Indemnitees other than
any claims against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent or arranger or any similar role under any Loan Document and
other than any claims arising out of any act or omission of the Borrower or any
of its Affiliates (as determined by a final, non-appealable judgment of a court
of competent jurisdiction). To the extent that the undertakings to indemnify and
hold harmless set forth in this Section 10.05 may be unenforceable in whole or
in part because they are violative of any applicable Law or public policy, the
Borrower shall contribute the maximum portion that they are permitted to pay and
satisfy under applicable Law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnitees or any of them. No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement (except to the extent
such damages are found in a final non-appealable judgment of a court of
competent jurisdiction to have resulted from the willful misconduct, bad faith
or gross negligence of such Indemnitee), nor shall any Indemnitee or any Loan
Party have any liability for any special, punitive, indirect or consequential
damages relating to this Agreement or any other Loan Document or arising out of
its activities in connection herewith or therewith (whether before or after the
Closing Date) (other than, in the case of any Loan Party, in respect of any such
damages incurred or paid by an Indemnitee to a third party for which such
Indemnitee is otherwise entitled to indemnification pursuant to this
Section 10.05). In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, stockholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this
Section 10.05 shall be paid within thirty (30) Business Days after written
demand therefor. The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. This Section 10.05 shall not apply to
Taxes, except any Taxes that represent losses or damages arising from any
non-Tax claim. Notwithstanding the foregoing, each Indemnitee shall be obligated
to refund and return promptly any and all amounts paid by any Loan Party or any
of its Affiliates under this Section 10.05 to such Indemnitee for any such fees,
expenses or damages to the extent such Indemnitee is not entitled to payment of
such amounts in accordance with the terms hereof as determined by a final,
non-appealable judgment of a court of competent jurisdiction.

SECTION 10.06 Marshaling; Payments Set Aside. None of the Administrative Agent
or any Lender shall be under any obligation to marshal any assets in favor of
the Loan Parties or any other party or against or in payment of any or all of
the Obligations. To the extent that any payment by or on behalf of the Borrower
is made to any Agent or any Lender, or any Agent or any Lender exercises its
right of setoff, and such payment or the

 

132



--------------------------------------------------------------------------------

proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by such Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by any Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Overnight Rate from time to time in
effect.

SECTION 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and registered
assigns permitted hereby, except that the Borrower may not, except as permitted
by Section 7.03, assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder (including to existing Lenders and their Affiliates)
except (i) to an assignee in accordance with the provisions of Section 10.07(b)
(such an assignee, an “Eligible Assignee”) and (A) in the case of any Eligible
Assignee that, immediately prior to or upon giving effect to such assignment, is
an Affiliated Lender, in accordance with the provisions of Section 10.07(h), (B)
in the case of any Eligible Assignee that is the Borrower or any Subsidiary of
the Borrower, in accordance with the provisions of Section 10.07(l), or (C) in
the case of any Eligible Assignee that, immediately prior to or upon giving
effect to such assignment, is a Debt Fund Affiliate, in accordance with the
provisions of Section 10.07(k), (ii) by way of participation in accordance with
the provisions of Section 10.07(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(f), or (iv) to an
SPC in accordance with the provisions of Section 10.07(g) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.07(d) and, to the extent expressly contemplated hereby, Related
Persons of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
Notwithstanding anything to the contrary herein, the Borrower may assign its
right, title and interest in, to and under this Agreement and the other Loan
Documents and all proceeds (as defined in the Uniform Commercial Code as in
effect in the State of New York) of the foregoing to the Tender Issuing Bank to
secure obligations under the Agreement for Standby Letter of Credit and the L/C
Fee Letter.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section 10.07, the
aggregate amount of the Commitment or, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
€1.0 million, in the case of Loans, unless each of the Administrative Agent and,
so long as no Event of Default under Section 8.01(1) or, solely with respect to
the Borrower, Section 8.01(6) has occurred and is continuing, the Borrower
otherwise consents (in the case of an assignment of Loans, each such consent not
to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

133



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned (it being understood that assignments under separate Facilities shall
not be required to be made on a pro rata basis).

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 10.07(b)(i)(B) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(1)
or, solely with respect to the Borrower, Section 8.01(6) has occurred and is
continuing at the time of such assignment determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if a “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date or (2) a Demand Failure Event has occurred and
is continuing; provided further that no consent of the Borrower shall be
required for an assignment of all or a portion of the Loans pursuant to
Section 10.07(h), (k) or (l);

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; provided that no consent of the Administrative Agent shall be
required for an assignment of all or a portion of the Loans pursuant to
Section 10.07(h), (k) or (l);

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent). Other
than in the case of assignments pursuant to Section 10.07(l), the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire and all applicable tax forms.

(v) No Assignments to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Subsidiaries except as permitted under
Section 10.07(l), (B) subject to Sections 10.07(h), (k) and (l) below, to any
Affiliate of the Borrower, (C) to a natural person, (D) to any Disqualified
Institution or (E) to any Defaulting Lender.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or sub
participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable Pro Rata
Share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata Share of all Loans and participations in Letters of Credit in accordance
with its Pro Rata Share. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 10.07 (and, in the case of an Affiliated Lender or
a Person that, after giving effect to such assignment, would become an
Affiliated Lender, to the requirements of clause (h) of this Section 10.07),
from and after the effective date specified in each Assignment and Assumption,
other than in connection with an assignment pursuant to Section 10.07(l), (x)
the assignee thereunder shall be a party to this Agreement and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and (y) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering

 

134



--------------------------------------------------------------------------------

all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment), but
shall in any event continue to be subject to Section 10.08. Upon request, and
the surrender by the assigning Lender of its Note, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.07(d).

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it, each Affiliated Lender Assignment and
Assumption delivered to it, each notice of cancellation of any Loans delivered
by the Borrower pursuant to subsections (h) or (l) below, and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans and amounts
due under Section 2.03, owing to each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Agents and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
any Agent and, with respect to its own Loans, any Lender, at any reasonable time
and from time to time upon reasonable prior notice. This Section 10.07(c) and
Section 2.10 shall be construed so that all Loans are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related Treasury regulations (or any other relevant or
successor provisions of the Code or of such Treasury regulations).
Notwithstanding the foregoing, in no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliated Lender, nor shall the Administrative Agent be obligated to monitor
the aggregate amount of the Term Loans or Incremental Term Loans held by
Affiliated Lenders.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, the Borrower and its Affiliates, a Defaulting Lender or a
Disqualified Institution) (each, a “Participant”) in all or a portion of such
Lender’s rights or obligations under this Agreement (including all or a portion
of its Commitment or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01(1) that directly and adversely
affects such Participant. Subject to subsection (e) of this Section 10.07, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01 (subject to the requirements of Section 3.01 (including
subsections (2), (3) and (4), as applicable) as though it were a Lender;
provided that any forms required to be provided under Section 3.01(3) shall be
provided solely to the participating Lender), 3.04 and 3.05 (through the
applicable Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to subsection (b) of this Section 10.07. To
the extent permitted by applicable Law, each Participant also shall be entitled
to the benefits of Section 10.09 as though it were a Lender; provided that such
Participant shall agree to be subject to Section 2.13 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent (not to be
unreasonably withheld or delayed). Each Lender that sells a participation shall
(acting solely for this purpose as a non-fiduciary agent of the Borrower)
maintain a register complying with the requirements of Sections 163(f), 871(h)
and 881(c)(2) of the Code and the Treasury regulations issued thereunder on
which is entered the name and address of each Participant and the principal
amounts (and related interest amounts) of each Participant’s interest in the
Loans or other obligations under this Agreement (the

 

135



--------------------------------------------------------------------------------

“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender and the Borrower shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary; provided that no Lender shall have the obligation to disclose
all or a portion of the Participant Register (including the identity of the
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or other obligations under any Loan
Document) to any Person except to the extent such disclosure is necessary to
establish that any such commitments, loans, letters of credit or other
obligations are in registered form for U.S. federal income tax purposes or such
disclosure is otherwise required under Treasury Regulations Section 5f.103-1(c).

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any other central bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) neither the grant to any SPC nor the exercise by any SPC of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.01, 3.04 or 3.05), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the Lender hereunder. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion), assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.

(h) Any Lender may at any time, assign all or a portion of its rights and
obligations with respect to Loans under this Agreement to a Person who is or
will become, after such assignment, an Affiliated Lender through (x) Dutch
auctions or other offers to purchase or take by assignment open to all Lenders
on a pro rata basis in accordance with procedures to be mutually determined by
such Affiliated Lender and the Administrative Agent or (y) open market purchase
on a non-pro rata basis, in each case subject to the following limitations:

(i) Affiliated Lenders will not (A) receive information provided solely to
Lenders by the Administrative Agent or any Lender and will not be permitted to
attend or participate in conference calls or meetings attended solely by the
Lenders and the Administrative Agent, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II or
(B) make any challenge to the Administrative Agent’s or any other Lender’s
attorney-client privilege on the basis of its status as a Lender;

(ii) each Affiliated Lender that purchases any Loans pursuant to clause (x)
above shall represent and warrant to the selling Lender (other than any other
Affiliated Lender) that it does not possess material non-public information with
respect to the Borrower and its Subsidiaries that either (1) has not been
disclosed to the Lenders generally (other than Lenders that have elected not to
receive such information) or (2) if not disclosed to the Lenders, would
reasonably be expected to have a material effect on, or otherwise be material to
(A) a Lender’s decision to participate in any such assignment or (B) the market
price of such Loans, or shall make a statement that such representation cannot
be made;

 

136



--------------------------------------------------------------------------------

(iii) each Lender (other than any other Affiliated Lender) that assigns any
Loans to an Affiliated Lender pursuant to clause (y) above shall deliver to the
Administrative Agent and the Borrower a customary Big Boy Letter (unless such
Affiliated Lender is willing, in its sole discretion, to make the representation
and warranty contemplated by the foregoing clause (ii));

(iv) the aggregate principal amount of Loans under this Agreement held by
Affiliated Lenders at the time of any such purchase or assignment shall not
exceed 25% of the aggregate principal amount of Loans outstanding at such time
under this Agreement (such percentage, the “Affiliated Lender Cap”); provided
that to the extent any assignment to an Affiliated Lender would result in the
aggregate principal amount of all Loans held by Affiliated Lenders exceeding the
Affiliated Lender Cap, the assignment of such excess amount will be void ab
initio;

(v) as a condition to each assignment pursuant to this subsection (h), the
Administrative Agent and the Borrower shall have been provided a notice in
connection with each assignment to an Affiliated Lender or a Person that upon
effectiveness of such assignment would constitute an Affiliated Lender pursuant
to which such Affiliated Lender (in its capacity as such) shall waive any right
to bring any action in connection with such Loans against the Administrative
Agent, in its capacity as such; and

(vi) the assigning Lender and the Affiliated Lender purchasing such Lender’s
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit D-2 hereto (an “Affiliated Lender
Assignment and Assumption”).

Notwithstanding anything to the contrary contained herein, any Affiliated Lender
that has purchased Loans pursuant to this subsection (h) may, in its sole
discretion, contribute, directly or indirectly, the principal amount of such
Loans or any portion thereof, plus all accrued and unpaid interest thereon, to
the Borrower for the purpose of cancelling and extinguishing such Loans. Upon
the date of such contribution, assignment or transfer, (x) the aggregate
outstanding principal amount of Loans shall reflect such cancellation and
extinguishing of the Loans then held by the Borrower and (y) the Borrower shall
promptly provide notice to the Administrative Agent of such contribution of such
Loans, and the Administrative Agent, upon receipt of such notice, shall reflect
the cancellation of the applicable Loans in the Register.

Each Affiliated Lender agrees to notify the Administrative Agent and the
Borrower promptly (and in any event within ten (10) Business Days) if it
acquires any Person who is also a Lender, and each Lender agrees to notify the
Administrative Agent and the Borrower promptly (and in any event within ten
(10) Business Days) if it becomes an Affiliated Lender. The Administrative Agent
may conclusively rely upon any notice delivered pursuant to the immediately
preceding sentence or pursuant to clause (v) of this subsection (h) and shall
not have any liability for any losses suffered by any Person as a result of any
purported assignment to or from an Affiliated Lender.

(i) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, or subject to
Section 10.07(j), any plan of reorganization pursuant to the U.S. Bankruptcy
Code, (ii) otherwise acted on any matter related to any Loan Document, or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, no Affiliated Lender shall have any right to consent (or not consent),
otherwise act or direct or require the Administrative Agent or any Lender to
take (or refrain from taking) any such action and, except with respect to any
amendment, modification, waiver, consent or other action (x) in Section 10.01
requiring the consent of all Lenders, all Lenders directly and adversely
affected or specifically such Lender, (y) that alters an Affiliated Lender’s pro
rata share of any payments given to all Lenders, or (z) affects the Affiliated
Lender (in its capacity as a Lender) in a manner that is disproportionate to the
effect on any Lender, the Loans held by an Affiliated Lender shall be
disregarded in both the numerator and denominator in the calculation of any
Lender vote (and shall be deemed to have been voted in the same percentage as
all other applicable Lenders voted if necessary to give legal effect to this
paragraph) (but, in any event, in connection with any amendment, modification,
waiver, consent or other action, shall be entitled to any consent fee,
calculated as if all of such Affiliated Lender’s Loans had voted in favor of any
matter for which a consent fee or similar payment is offered).

 

137



--------------------------------------------------------------------------------

(j) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that, and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Term Loans held by such Affiliated Lender in any manner in the
Administrative Agent’s sole discretion, unless the Administrative Agent
instructs such Affiliated Lender to vote, in which case such Affiliated Lender
shall vote with respect to the Loans held by it as the Administrative Agent
directs; provided that such Affiliated Lender shall be entitled to vote in
accordance with its sole discretion (and not in accordance with the direction of
the Administrative Agent) in connection with any plan of reorganization to the
extent any such plan of reorganization proposes to treat any Obligations held by
such Affiliated Lender in a disproportionately adverse manner than the proposed
treatment of similar Obligations held by Lenders that are not Affiliated
Lenders.

(k) Although any Debt Fund Affiliate(s) shall be Eligible Assignees and shall
not be subject to the provisions of Section 10.07(h), (i) or (j), any Lender
may, at any time, assign all or a portion of its rights and obligations with
respect to Loans under this Agreement to a Person who is or will become, after
such assignment, a Debt Fund Affiliate only through (x) Dutch auctions or other
offers to purchase or take by assignment open to all Lenders on a pro rata basis
in accordance with customary procedures (for the avoidance of doubt, without
requiring any representation as to the possession of material non-public
information by such Affiliate) or (y) open market purchase on a non-pro rata
basis. Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (ii) otherwise acted on
any matter related to any Loan Document or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, all Loans held by
Debt Fund Affiliates, in the aggregate, may not account for more than 49.9% of
the Loans of consenting Lenders included in determining whether the Required
Lenders have consented to any action pursuant to Section 10.01.

(l) Any Lender may, so long as no Event of Default has occurred and is
continuing, at any time, assign all or a portion of its rights and obligations
with respect to Term Loans under this Agreement to the Borrower or any
Subsidiary of the Borrower through (x) Dutch auctions or other offers to
purchase open to all Lenders on a pro rata basis in accordance with customary
procedures or (y) open market purchases on a non-pro rata basis; provided that:

(i) (x) if the assignee is a Subsidiary of the Borrower, upon such assignment,
transfer or contribution, the applicable assignee shall automatically be deemed
to have contributed or transferred the principal amount of such Loans, plus all
accrued and unpaid interest thereon, to the Borrower; or (y) if the assignee is
the Borrower (including through contribution or transfers set forth in
clause (x)), (a) the principal amount of such Loans, along with all accrued and
unpaid interest thereon, so contributed, assigned or transferred to the Borrower
shall be deemed automatically cancelled and extinguished on the date of such
contribution, assignment or transfer, (b) the aggregate outstanding principal
amount of Loans of the remaining Lenders shall reflect such cancellation and
extinguishing of the Loans then held by the Borrower and (c) the Borrower shall
promptly provide notice to the Administrative Agent of such contribution,
assignment or transfer of such Loans, and the Administrative Agent, upon receipt
of such notice, shall reflect the cancellation of the applicable Loans in the
Register;

(ii) each Person that purchases any Loans pursuant to clause (x) of this
subsection (l) shall represent and warrant to the selling Lender (other than any
Affiliated Lender) that it does not possess material non-public information with
respect to the Borrower and its Subsidiaries that either (1) has not been
disclosed to the Lenders generally (other than Lenders that have elected not to
receive such information) or (2) if not disclosed to the Lenders, would
reasonably be expected to have a material effect on, or otherwise be material to
(A) a Lender’s decision to participate in any such assignment or (B) the market
price of such Loans, or shall make a statement that such representation cannot
be made; and

 

138



--------------------------------------------------------------------------------

(iii) each Lender (other than an Affiliated Lender) that assigns any Loans to
the Borrower or any Subsidiary of the Borrower pursuant to clause (y) above
shall deliver to the Administrative Agent and the Borrower a customary Big Boy
Letter (unless such Person is willing, in its sole discretion, to make the
representation and warranty contemplated by the foregoing clause (ii)).

(m) Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(n) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions. Without limiting
the generality of the foregoing, the Administrative Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans or Commitments, or disclosure of confidential
information, to any Disqualified Institution.

SECTION 10.08 Confidentiality. Each of the Agents, the Arrangers and the Lenders
agrees to maintain the confidentiality of the Information in accordance with its
customary procedures (as set forth below), except that Information may be
disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, legal counsel, independent auditors,
agents, trustees, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential,
with such Affiliate being responsible for such Person’s compliance with this
Section 10.08; provided, however, that such Agent, Arranger or Lender, as
applicable, shall be principally liable to the extent this Section 10.08 is
violated by one or more of its Affiliates or any of its or their respective
employees, directors or officers), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners);
provided, however, that each Agent, each Arranger and each Lender agrees to
notify the Borrower promptly thereof to the extent it is legally permitted to do
so, (c) to the extent required by applicable laws or regulations or by any
subpoena or otherwise as required by applicable Law or regulation or as
requested by a governmental authority; provided that such Agent, such Arranger
or such Lender, as applicable, agrees that it will (x) notify the Borrower as
soon as practicable in the event of any such disclosure by such Person (except
in connection with any request as part of a regulation examination) unless such
notification is prohibited by law, rule or regulation and (y) seek confidential
treatment with respect to any such disclosure, (d) to any other party hereto,
(e) subject to an agreement containing provisions at least as restrictive as
those of this Section 10.08, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee (or its agent) invited to be an
Additional Lender or (ii) with the prior consent of the Borrower, any actual or
prospective direct or indirect counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower or any of their Subsidiaries or
any of their respective obligations; provided that such disclosure shall be made
subject to the acknowledgment and acceptance by such prospective Lender,
Participant or Eligible Assignee that such Information is being disseminated on
a confidential basis (on substantially the terms set forth in this paragraph or
as is otherwise reasonably acceptable to the Borrower, the Agents and the
Arrangers, including as set forth in any confidential information memorandum or
other marketing materials) in accordance with the standard syndication process
of the Agents and the Arrangers or market standards for dissemination of such
type of information which shall in any event require “click through” or other
affirmative action on the part of the recipient to access such confidential
information, (f) for purposes of establishing a “due diligence” defense, (g) on
a confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder,
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, or (iii) service providers
to the Agents and the Lenders in connection with the administration, settlement
and management

 

139



--------------------------------------------------------------------------------

of this Agreement and the credit facilities provided hereunder, (h) with the
consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach by any Person of this
Section 10.08 or any other confidentiality provision in favor of any Loan Party,
(y) becomes available to any Agent, any Arranger or any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or any Subsidiary thereof, and which source is not known by such Agent,
such Lender or the applicable Affiliate to be subject to a confidentiality
restriction in respect thereof in favor of the Borrower or any Affiliate thereof
or (z) is independently developed by the Agents, the Lenders, the Arrangers or
their respective Affiliates, in each case, so long as not based on information
obtained in a manner that would otherwise violate this Section 10.08.

For purposes of this Section 10.08, “Information” means all information received
from any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary or Affiliate thereof or their respective businesses, other than any
such information that is available to any Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof; provided that, in the case of information received from the Borrower or
any Subsidiary or Affiliate thereof after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 10.08
shall be considered to have complied with its obligation to do so in accordance
with its customary procedures if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each Agent, each Arranger and each Lender acknowledges that (a) the Information
may include trade secrets, protected confidential information, or material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of such
information and (c) it will handle such information in accordance with
applicable Law, including United States Federal and state securities Laws and to
preserve its trade secret or confidential character.

The respective obligations of the Agents, the Arrangers and the Lenders under
this Section 10.08 shall survive, to the extent applicable to such Person,
(x) the payment in full of the Obligations and the termination of this
Agreement, (y) any assignment of its rights and obligations under this Agreement
and (z) the resignation or removal of any Agent.

SECTION 10.09 Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any Affiliate of such Lender to or for the credit
or the account of any Loan Party against any and all of the obligations of such
Loan Party then due and payable under this Agreement or any other Loan Document
to such Lender or any Affiliate of such Lender, irrespective of whether or not
such Lender or any Affiliate of such Lender shall have made any demand under
this Agreement or any other Loan Document; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.13 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender under this Section 10.9 are in addition to other
rights and remedies (including other rights of setoff) that such Lender may
have. Each Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

SECTION 10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

140



--------------------------------------------------------------------------------

SECTION 10.11 Counterparts; Integration; Effectiveness. This Agreement and each
of the other Loan Documents may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging (including in .pdf format)
means shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 10.12 Electronic Execution of Assignments and Certain Other Documents.
The words “delivery,” “execution,” “execute,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other modifications, Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

SECTION 10.13 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

SECTION 10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 10.15 GOVERNING LAW.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY IN
THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF

 

141



--------------------------------------------------------------------------------

THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE
ENFORCEMENT OF ANY JUDGMENT.

(c) THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 10.15. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

SECTION 10.16 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.16.

SECTION 10.17 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and the
Administrative Agent shall have been notified by each Lender that each such
Lender has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrower, each Agent, each Lender, each other party hereto and
their respective successors and assigns.

SECTION 10.18 Use of Name, Logo, etc. Each Loan Party consents to the
publication in the ordinary course by Administrative Agent or the Arrangers of
customary advertising material relating to the financing transactions
contemplated by this Agreement using such Loan Party’s name, product
photographs, logo or trademark; provided that any such material shall be
provided to the Borrower for its review a reasonable period of time in advance
of publication. Such consent shall remain effective until revoked by such Loan
Party in writing to the Administrative Agent and the Arrangers.

SECTION 10.19 USA PATRIOT Act. Each Lender that is subject to the USA PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act. The Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

 

142



--------------------------------------------------------------------------------

SECTION 10.20 Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 10.21 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that (i) (A) the arranging and
other services regarding this Agreement provided by the Agents, the Arrangers
and the Lenders are arm’s-length commercial transactions between the Borrower
and its Affiliates, on the one hand, and the Administrative Agent, the Arrangers
and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each Agent, Arranger and Lender is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) none of the Agents, the Arrangers nor any Lender has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Agents, the Arrangers, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and none of the Agents, the Arrangers nor any Lender has any
obligation to disclose any of such interests to the Borrower or any of its
Affiliates. The Borrower hereby agrees that it will not claim that any of the
Agents, the Arrangers, the Lenders or their respective Affiliates has rendered
advisory services of any nature or respect or owes a fiduciary duty or similar
duty to it in connection with any aspect of any transaction contemplated hereby.

SECTION 10.22 Release of Guarantee Obligations.

(a) The Lenders hereby irrevocably agree that the Guarantors shall be released
from the Guaranties upon consummation of any transaction permitted hereunder
resulting in such Subsidiary ceasing to constitute a Restricted Subsidiary, or
otherwise becoming an Excluded Subsidiary. The Lenders hereby authorize the
Administrative Agent to execute and deliver any instruments, documents,
consents, acknowledgements, and agreements necessary or desirable to evidence or
confirm the release of any Guarantor pursuant to the foregoing provisions of
this paragraph, all without the further consent or joinder of any Lender. Any
representation, warranty or covenant contained in any Loan Document relating to
any such released Guarantor shall no longer be deemed to be repeated.

SECTION 10.23 Entire Agreement.

This Agreement, together with all of the other Loan Documents, the applicable
provisions of the Commitment Letter and the Fee Letter referred to herein, and
all certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof. In the event of any
conflict between the terms of this Agreement and any other Loan Document, the
Commitment Letter or the Fee Letter, the terms of this Agreement shall govern.

SECTION 10.24 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

143



--------------------------------------------------------------------------------

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

144



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SUPERIOR INDUSTRIES INTERNATIONAL, INC., as the Borrower By:  

            /s/ Kerry A. Shiba

  Name:   Kerry A. Shiba   Title:   EVP, Chief Financial Officer, & Secretary

[Signature Page to Bridge Credit Agreement]

 



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent and Lender By:  

            /s/ Akshay Kulkarni

  Name:   Akshay Kulkarni   Title:   Vice President

[Signature Page to Bridge Credit Agreement]

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Jeff Bailard

  Name:   Jeff Bailard   Title:   Managing Director

[Signature Page to Bridge Credit Agreement]

 



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

            /s/ James S. Wolfe

  Name:   James S. Wolfe   Title:   Managing Director               Head of
Global Leveraged Finance

[Signature Page to Bridge Credit Agreement]

 



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC. , as a Lender

By:

 

            /s/ Dusan Lazarov

 

Name:

 

Dusan Lazarov

 

Title:

 

By:

 

            /s/ Peter Cucchiara

 

Name:

 

Peter Cucchiara

 

Title:

 

Vice President

[Signature Page to Bridge Credit Agreement]

 